


Exhibit 10.1

 

 

 

EQUIPMENT LEASE AGREEMENT

 

dated as of June 24, 2010

 

between

 

GOSSAMER HOLDINGS, LLC,
as Lessor,

 

and

 

CHICOPEE, INC.,
as Lessee

 

This Lease Agreement and the Schedule may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed an
original, but all such counterparts taken together shall constitute one and the
same instrument.  If this Lease Agreement or the Schedule constitutes chattel
paper (as defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction), no security interest therein may be created except through the
transfer or possession of the original counterpart marked “No. 1 - Original.”

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

LEASING

 

1

2.

TERM, RENT AND PAYMENT

 

4

3.

RENT ADJUSTMENTS

 

5

4.

TAXES

 

7

5.

REPORTS

 

10

6.

DELIVERY, USE AND OPERATION

 

11

7.

MAINTENANCE

 

14

8.

CASUALTY OCCURRENCE

 

15

9.

LOSS OR DAMAGE

 

16

10.

INSURANCE

 

16

11.

RETURN OF EQUIPMENT

 

19

12.

DEFAULT; REMEDIES

 

22

13.

ASSIGNMENT; SYNDICATION

 

27

14.

NET LEASE; NO SET-OFF, ETC.

 

29

15.

INDEMNIFICATION

 

29

16.

DISCLAIMER

 

32

17.

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

32

18.

INTENT; TITLE

 

38

19.

PURCHASE OPTIONS

 

38

20.

MISCELLANEOUS

 

39

21.

CHOICE OF LAW; JURISDICTION

 

43

22.

CONFIDENTIAL INFORMATION

 

43

23.

DEFINITIONS

 

45

 

--------------------------------------------------------------------------------


 

APPENDIX I

–

DEFINITIONS

APPENDIX II

–

FINANCIAL COVENANTS

EXHIBIT NO. 1

–

FORM OF EQUIPMENT SCHEDULE

ANNEX A

 

-

DESCRIPTION OF EQUIPMENT

ANNEX B

 

-

CERTIFICATE OF ACCEPTANCE

ANNEX C

 

-

STIPULATED LOSS VALUE TABLE

EXHIBIT NO. 2

–

FORM OF ACCEPTABLE LETTER OF CREDIT

EXHIBIT NO. 3

–

FORM OF GUARANTY

EXHIBIT NO. 4

–

FORM OF CONFIDENTIALITY AGREEMENT

EXHIBIT NO. 5

–

FORM OF SECURITY DEPOSIT PLEDGE AGREEMENT

 

2

--------------------------------------------------------------------------------

 

EQUIPMENT LEASE AGREEMENT

 

THIS EQUIPMENT LEASE AGREEMENT, dated as of June 24, 2010 (the “Agreement”),
between GOSSAMER HOLDINGS, LLC, a Delaware limited liability company
(hereinafter called, together with its successors and assigns, if any, “Lessor”)
and CHICOPEE, INC., a Delaware corporation (hereinafter called “Lessee”).

 

1.             LEASING

 

(a)           Subject to the terms and conditions set forth below, Lessor agrees
to lease to Lessee, and Lessee agrees to lease from Lessor, the Equipment
described in Annex A to the Schedule executed pursuant hereto.  The Basic Term
shall commence on the Basic Term Commencement Date.  Terms defined in the
Schedule and not otherwise defined herein shall have the meanings ascribed to
them in the Schedule.  Certain definitions are provided in Appendix I hereto.

 

(b)           The obligation of Lessor to lease the Equipment set forth on the
Schedule to Lessee shall be subject to satisfaction of the following conditions,
on or prior to the Basic Term Commencement Date:

 

(i)            Receipt by Lessor of the following documents in form and
substance satisfactory to Lessor:

 

(1)           the Schedule relating to the Equipment to be made subject to this
Agreement (including a duly completed Annex A thereto describing the Equipment
and a duly completed Annex C thereto describing the Stipulated Loss Values
applicable to the Equipment), in favor of Lessor, duly executed by Lessee;

 

(2)           (a) bills of sale, in favor of Lessor, evidencing free and clear
title to the Equipment, duly executed by the respective Vendors; and
(b) official invoices that comply with all requirements under German tax laws,
with respect to the Equipment purchased by the Lessor from any German Vendor, as
well as all other documents in connection with the importation of any of the
Equipment, including without limitation: certificates of origin, importation
permits, and receipts of payment of applicable taxes;

 

(3)           a Certificate of Acceptance with respect to the Equipment, in
favor of Lessor, duly executed by Lessee;

 

(4)           an SNDA with respect to the Equipment, in favor of Lessor, duly
executed by the mortgagee, if any, with respect to the Site;

 

(ii)           Receipt by Lessor of an Acceptable Letter of Credit, maintained
by the Lessee for the benefit of Lessor (or its assignee or designee) having at
the date of issuance thereof a stated amount not less than the Required Amount;

 

--------------------------------------------------------------------------------


 

(iii)          Receipt by Lessor of the Security Deposit and the Security
Deposit Pledge Agreement duly executed by Lessee;

 

(iv)          Receipt by Lessor of evidence of insurance which complies with the
requirements of Section 10 hereof;

 

(v)           Receipt by Lessor of an Appraisal with respect to the Equipment,
in form and substance satisfactory to Lessor;

 

(vi)          Receipt by Lessor of a certificate signed by the Secretary of
Lessee confirming (x) that attached thereto is (1) a certificate, where
available, as to the good standing of, and payment of franchise taxes by, the
Lessee from the Secretary of State of Delaware and the Secretary of State of the
Commonwealth of Virginia, (2) a true and correct certified copy of the
organizational documents and by-laws (together with amendments thereto if
applicable) of Lessee as in effect prior to the date of the resolutions referred
to in clause (3) of this paragraph through to such Basic Term Commencement Date
and (3) resolutions of the board of directors of Lessee authorizing the
execution, delivery and performance of its obligations under the Documents
(y) that (1) the resolutions referred to in clause (3) above were duly adopted,
are in full force and effect on such Basic Term Commencement Date and have not
been amended, modified, revoked or rescinded prior to such date and (2) all
conditions for the effective application of such actions or resolutions to the
transactions contemplated by this Agreement have been satisfied, and (z) the
incumbency and signature of each officer executing any Document on behalf of
Lessee;

 

(vii)         Receipt by Lessor of a certificate signed by the Secretary of each
of the Guarantors confirming (x) that attached thereto is (1) a certificate,
where available, as to the good standing of, and payment of franchise taxes by,
each of the Guarantors from the Secretary of State of Delaware, (2) a true and
correct certified copy of the organizational documents (including articles of
incorporation and by-laws or operating agreement (together with amendments
thereto if applicable)) of each of the Guarantors as in effect prior to the date
of the resolutions referred to in clause (3) of this paragraph through to such
Basic Term Commencement Date, (3) resolutions of the board of directors, members
or manager of each of the Guarantors authorizing the execution, delivery and
performance of its obligations under the Documents, (y) that (1) the resolutions
referred to in clause (3) above were duly adopted, are in full force and effect
on such Basic Term Commencement Date and have not been amended, modified,
revoked or rescinded prior to such date, and (2) all conditions for the
effective application of such actions or resolutions to the transactions
contemplated by this Agreement have been satisfied, and (z) the incumbency and
signature of each officer executing any Document on behalf of each of the
Guarantors.

 

(viii)        (1)           No Default and no event, which with the lapse of
time or the giving of notice, shall constitute a Default, shall have occurred
and be continuing, no Casualty Occurrence shall have occurred and the
representations and warranties of Lessee herein are true and correct as of such
Basic Term Commencement Date, and

 

2

--------------------------------------------------------------------------------


 

Lessor shall have received a certificate dated such date signed by a Responsible
Officer of Lessee to such effect; and

 

(2)           No Construction Agency Event of Default (as defined in the CAA)
and no event, which with the lapse of time or the giving of notice, shall
constitute a Construction Agency Event of Default, shall have occurred and be
continuing.

 

(ix)           UCC financing statements, including fixture filings, naming
Lessee as debtor and Lessor as secured party, shall have been filed in all
jurisdictions where it is necessary and desirable in the reasonable opinion of
Lessor to so file so as to perfect and protect Lessor’s interest in the
Equipment;

 

(x)            The chattel paper counterpart of this Agreement and the Schedule
shall have been delivered to Lessor;

 

(xi)           No material adverse change shall have occurred in the financial
condition of PGI and its subsidiaries (including Lessee), taken as a whole,
since December 31, 2009;

 

(xii)          Receipt by Lessor of evidence reasonably satisfactory to it that
Construction Completion (as defined in the CAA) has occurred;

 

(xiii)         Receipt by Lessor of evidence that the Site Lease, Site Sublease,
Support Agreement, the Easement Agreement and the Guaranty are each in full
force and effect;

 

(xiv)        All Liens on the Equipment, other than Permitted Liens, shall be
discharged and released and duly delivered and/or executed releases with respect
thereto shall have been delivered to Lessor;

 

(xv)         The Equipment shall be located at the Site;

 

(xvi)        Receipt by Lessor of evidence reasonably satisfactory to it that
Lessee has obtained all consents, licenses, authorizations, permits, concessions
and other documents required for the use and operation of the Equipment and the
Site under Applicable Laws;

 

(xvii)       There has been neither (i) any change in any Applicable Laws that,
in the good faith opinion of any of the parties hereto, renders the overall
transaction contemplated by this Agreement and the other Operative Documents
illegal for any of such parties nor (ii) any Change in Law that, in the good
faith opinion of Lessor (after taking into account the effect of any adjustment
made pursuant to Section 3 hereof), could adversely affect the Net Economic
Return to the Lessor (or any Member) or otherwise adversely affect the tax
consequences to the Lessor or any Member of participating in such overall
transaction.

 

(xviii)      A written opinion of Parker Poe Adams & Bernstein LLP, special
counsel to Lessee and each Guarantor, in the form and substance satisfactory to
Lessor, and a written opinion of Woods Rogers PLC, special Virginia counsel to
Lessee and Guarantor, in the form and substance satisfactory to Lessor.

 

3

--------------------------------------------------------------------------------


 

(xix)         A tax opinion from Winston & Strawn LLP in form and substance
satisfactory to Lessor.

 

(xx)          Such certificates, lien releases, consents, notices and other
documents as Lessor may reasonably request.

 

(c)           Upon execution by Lessee of the Certificate of Acceptance, the
Equipment described thereon shall be deemed to have been delivered to, and
irrevocably accepted by, Lessee for lease hereunder.  Lessee’s acceptance of any
Equipment under this Lease will not be deemed to limit any of Lessee’s rights or
remedies against any manufacturer or provider of the Equipment.

 

2.             TERM, RENT AND PAYMENT

 

(a)           Lessee hereby agrees to pay Lessor the Basic Term Rent for the
Equipment throughout the Basic Term applicable thereto in monthly installments
payable in advance on each Rent Payment Date as set forth in the Schedule.  The
Basic Term Rent shall be calculated in accordance with Section E of
Exhibit No. 1.  The Basic Term Rent payable hereunder and Lessee’s right to use
the Equipment shall commence on the date of execution by Lessee of the
Certificate of Acceptance for the Equipment and the satisfaction of the
conditions in Section 1(b) above (to the extent not waived by the Lessor)
(“Basic Term Commencement Date”) pursuant to this Agreement.  The term of this
Agreement shall be the period specified in the Schedule.  If any Term is
extended, the word “Term” shall be deemed to refer to all extended terms, and
all provisions of this Agreement shall apply during any extended terms, except
as otherwise may be specifically provided in writing.  If any Rent Payment Date
is not a Business Day, the Basic Term Rent otherwise due on such date shall be
payable on the immediately preceding Business Day.  The Basic Term Rent due and
payable under the Schedule shall also represent and be the amount of rent for
which Lessee becomes liable on account of the use of the Equipment for the
period beginning on each Rent Payment Date and ending on the immediately
succeeding Rent Payment Date, and shall therefore constitute the rent allocated
to such rental periods within the meaning of Treasury Regulations
Section 1.467-1(c)(2)(ii).  Lessee hereby agrees to pay to Lessor any and all
Supplemental Rent when and as the same shall become due and owing.

 

(b)           Rent shall be paid to Lessor by wire transfer of immediately
available funds in United States Dollars to:

 

Bank:

Deutsche Bank

Branch:

New York

Bank Account #:

50286772

ABA:

021001033

Account Name:

Gossamer Holdings, LLC

Customer:

Polymer Group, Inc.

 

or to such other account as Lessor may direct in writing; and shall be effective
upon receipt.  All such accounts shall be under the full dominion and control of
Lessor.  Payments of Basic

 

4

--------------------------------------------------------------------------------


 

Term Rent shall be in the amount set forth in, and due and allocated in
accordance with, the provisions of the Schedule.  In no event shall any Rent
payments be refunded to Lessee.

 

(c)           At such time as Stipulated Loss Value (or an amount determined by
reference thereto) shall be payable hereunder, the amount payable by Lessee
shall be calculated by reference to Annex C to the Schedule for the affected
Equipment.

 

3.             RENT ADJUSTMENTS

 

(a)           The Basic Term Lease Rate Factor set forth on the Schedule, the
Basic Term, the First EBO Price, the Second EBO Price and the Stipulated Loss
Value set forth on Annex C were calculated by Lessor on the basis of the tax
assumptions set forth in part 1 of Section D of Exhibit No. 1 (the “Tax
Benefits”) and in addition thereto, the assumptions set forth in Section C of
Exhibit No. 1 (the “Pricing Assumptions”).

 

(b)           If at the Basic Term Commencement Date, any of the Tax Benefits or
Pricing Assumptions shall change or are incorrect (including any change
resulting from a change in law), then Lessor shall recompute the Capitalized
Lessor’s Cost, the Basic Term Lease Rate Factor, the First EBO Date, the First
EBO Price, the Second EBO Date, the Second EBO Price and the Stipulated Loss
Value Table (in each case, by increasing or decreasing such amount or amounts)
as shall be necessary to preserve the both General Electric Credit Corporation
of Tennessee’s Net Economic Return and ING Spunmelt Holdings LLC’s Net Economic
Return while minimizing the Basic Term Lease Rate Factor.  Any such
recomputation shall be consistent with the Pricing Assumptions and Tax Benefits
(other than any such Pricing Assumption or Tax Benefit the incorrectness of
which gave rise to such recomputation or to a prior recomputation), and the
Lessor shall utilize the same methods, constraints and assumptions originally
used to calculate the Basic Term Lease Rate Factor, the First EBO Price, the
Second EBO Price and Stipulated Loss Values.  Such adjustments shall comply with
Section 467 of the Code and the Regulations and the requirements of Sections
4.02(5), 4.07(1) and (2) and 4.08(1) of Revenue Procedure 2001-29, as amended
(and such that the Lease could not be treated as a “disqualified leaseback” or
“long term agreement” within the meaning of Section 467 of the Code).  Such
adjustments shall be reflected in amendments to Exhibit No. 1 to this Agreement
and/or the Schedule that Lessor and Lessee hereby agree to execute and deliver
on or prior to the Basic Term Commencement Date subject to the satisfaction of
the conditions set forth in Section 1(b) of this Agreement.  Lessor shall notify
Lessee in writing of any recomputation required under this Section 3(b) and such
notice shall include the adjustments made to the Capitalized Lessor’s Cost, the
Basic Term Lease Rate Factor, the First EBO Date, the First EBO Price, the
Second EBO Date, the Second EBO Price and the Stipulated Loss Value Table.

 

(c)           At the Basic Term Commencement Date, in addition to the pricing
adjustments described in Section 3(b), the Lessor reserves the right to make an
additional adjustment prior to the Basic Term Commencement Date if the Corporate
Index Spread Average (2) is more than 25 basis points different from the
Corporate Index Spread (1) as of May 14, 2010 (“Initial Spread”), which Initial
Spread is 112 basis points.

 

5

--------------------------------------------------------------------------------


 

(1) “Corporate Index Spread” means the U.S. Aggregate Corporate AA-Rated Index
as calculated by Barclays Capital on an Option Adjusted Spread (OAS) basis
currently available online at
http://online.wsj.com/mdc/public/page/2_3022-bondbnchmrk.html?mod=mdc_bnd_pglnk
or such other nationally recognized reporting source or publication as Lessor
may specify.  Please note that the aforementioned spread is published at least
once a week by the mentioned sources.

 

(2) Corporate Index Spread Average means the average of the weekly Corporate
Index Spreads over the period starting on May 14, 2010 until the date of the
last available Corporate Index Spread as of the Basic Term Commencement Date.

 

Any such adjustments shall be reflected in amendments to Exhibit No. 1 to this
Agreement and/or the Schedule that Lessee hereby agrees to execute and deliver
prior to the Basic Term Commencement Date.

 

(d)           If, solely as a result of U.S. Congressional enactment of any law
(including, without limitation, any modification of, or amendment or addition
to, the Code), the maximum U.S. effective corporate income tax rate (exclusive
of any minimum tax rate) for calendar-year taxpayers (“Effective Rate”) is
higher than thirty-five percent (35%) for any year during the Term for any
Lease, then Lessor shall have the right to increase such rent payments by
requiring payment of a single additional sum.  The additional sum shall be equal
to the product of (i) the Effective Rate (expressed as a decimal) for such year
less 0.35 (or, in the event that any adjustment has been made hereunder for any
previous year, the Effective Rate (expressed as a decimal) used in calculating
the next previous adjustment) times (ii) the adjusted Stipulated Loss Value
(defined below), divided by (iii) the difference between the new Effective Rate
(expressed as a decimal) and one (1).  The adjusted Stipulated Loss Value shall
be the Stipulated Loss Value (calculated as of the first rental due in the year
for which such adjustment is being made) minus the Tax Benefits that would be
allowable under Section 168 of the Code (as of the first day of the year for
which such adjustment is being made and all future years of the Term for any
Lease).  The Tax Benefits are defined on the Schedule.  Lessee shall pay to
Lessor the full amount of the additional rent payment on the later of
(i) receipt of notice or (ii) the first day of the year for which such
adjustment is being made.

 

(e)           If upon the determination of the Basic Term Rent, subject to the
adjustments set forth in Section 3 above, the Lessee should determine that the
present value of the Basic Term Rents and including other cash outlays required
to be considered in accordance with GAAP, discounted at the Discount Rate,
computes to an amount that equals or exceeds 90% of the Equipment Cost, then the
Lessee may elect to purchase the Equipment (i) in the case that the Basic Term
Lease Rate Factor, as recomputed in accordance with Section 3(b), has increased
over the Basic Term Lease Rate Factor set forth in Section B of Exhibit No. 1,
at a purchase price equal to 101% of the Lease Investment Balance, or (ii) in
all other cases, at a purchase price equal to 102% of the Lease Investment
Balance, plus, in each case, any fees, costs and expenses incurred by Lessor or
any Member in connection with execution of the Schedule, which are not included
in the Lease Investment Balance. If the Lessee exercises such purchase option,
(x) the Lessee and the Lessor will not execute the Schedule and the Basic Term
shall not commence, (y) Lessee shall pay to Lessor the amount set forth in the
immediately

 

6

--------------------------------------------------------------------------------


 

preceding sentence and (z) upon Lessor’s receipt of such amount, Lessor shall
convey to Lessee title to the Equipment on an AS IS, WHERE IS BASIS, free and
clear of all Lessor’s Liens. Notwithstanding the provisions of this clause (e),
upon receipt of notice from Lessee electing such option to purchase the
Equipment, and such notice from Lessee will include the applicable present value
calculation described above, presented in reasonably sufficient detail, the
Lessor shall have the right but not any obligation to reduce such Basic Term
Lease Rate Factor so that the present value of the Basic Term Rents and
including other cash outlays required to be considered in accordance with GAAP,
discounted at the Discount Rate, computes to an amount less than 90% of the
Equipment Cost.  If Lessor elects to reduce the Basic Term Lease Rate Factor in
accordance with the immediately preceding sentence, then any election by Lessee
to purchase the Equipment pursuant to this clause (e) shall automatically and
without further action be deemed null and void.

 

4.             TAXES

 

(a)           Except as provided in Section 3 (d) and Section 15(c) hereof,
Lessee shall have no liability for (i) taxes imposed by the United States of
America or any State or political subdivision thereof or any other Governmental
Authority (each, a “Taxing Authority”) which are based on or measured by the net
income of any Indemnified Party, and (ii) taxes in respect of, and fairly
attributable to, any period after the expiration or early termination of this
Agreement and the satisfaction by Lessee of all obligations hereunder (it being
understood that this clause (ii) shall not apply to any taxes that relate to
events occurring or matters arising prior to or simultaneously with such
expiration or early termination) (the taxes described in clauses (i) and
(ii) are “Excluded Taxes”).

 

(b)           Lessee shall report (to the extent that it is legally permissible)
and shall pay prior to delinquency all taxes, fees, duties and assessments
(other than the Excluded Taxes) due, imposed, assessed or levied against:
(i) the Equipment, the Facility or the Site (or the construction, import,
installation, financing, refinancing, warranty, ownership, maintenance, repair,
condition, alteration, modification, improvement, restoration, refurbishing,
rebuilding, transport, assembly, repossession, dismantling, abandonment,
retirement, decommissioning, storage, replacement, return, acquisition, sale or
other disposition, insuring, sublease, manufacture, design, acceptance,
rejection, purchase, ownership, delivery, leasing, possession, mortgaging,
operation or other use or non-use of any thereof, in each case, by Lessee or any
Affiliate of Lessee or any sublessee of Lessee or other user or person in
possession of any Equipment (or any part thereof)); (ii) any amounts paid or
payable under this Agreement, the other Operative Documents, or the Documents;
(iii) any of the Documents or the Operative Documents; (iv) the conduct of
business or affairs of Lessee or any Affiliate thereof; (v) any Indemnified
Party with respect to the transactions contemplated by the Operative Documents;
or (vi) Lessee, by any foreign, United States federal, state or local government
or taxing authority in any of the foregoing related to any of the transactions
contemplated by the Documents, including, without limitation, all license and
registration fees, and all sales, use, personal property, real property, ad
valorem, rental, transfer, excise, gross receipts, value added, goods and
services, franchise, stamp or other taxes, imports, customs or other duties and
charges, other than Excluded Taxes, together with any penalties, fines or
interest thereon (all hereinafter called “Taxes”).  Lessee shall (i) pay,
indemnify and hold harmless each Indemnified Party (on an After-Tax Basis) upon
receipt of written request for indemnification

 

7

--------------------------------------------------------------------------------


 

or reimbursement for any Taxes (but excluding the Excluded Taxes) charged to or
assessed against such Indemnified Party, (ii) on request of Lessor, submit to
such Indemnified Party written evidence of Lessee’s payment of such Taxes,
(iii) on all reports or tax returns show the Lessor as the owner of the
Equipment, and (iv) send a copy of the reports or tax returns referred to in
clause (iii) above, upon written request by Lessor, to Lessor and at Lessor’s
request to each Indemnified Party, identified by Lessor in such written
request.  At the written request of Lessor, Lessee shall pay directly any such
taxes imposed on any such Indemnified Party.  Notwithstanding anything to the
contrary set forth in this Agreement, the provisions of the immediately
preceding two sentences shall be effective on and after the Basic Term
Commencement Date.

 

(c)           If any Tax Claim shall be made against any Indemnified Party or if
any proceeding shall be commenced against any Indemnified Party (including a
written notice of such proceeding) for any Taxes as to which Lessee shall have a
Tax indemnity hereunder,  such Indemnified Party shall promptly notify Lessee
within thirty (30) days (but failure to notify Lessee within this time period
shall not impair such Indemnified Party’s right to indemnification hereunder,
unless Lessee’s rights to contest such Tax Claim shall have been precluded by
such failure). If (i) Lessee in writing shall request an Indemnified Party to
contest a claim for which an indemnity for Taxes may be payable by Lessee
hereunder (a “Tax Claim”), (ii) Lessee shall agree to pay, and shall be paying
currently, all costs and expenses, including, without limitation, reasonable
attorneys’ fees and expenses, incurred by the Indemnified Party in connection
with contesting such Tax Claim, (iii) the Indemnified Party shall reasonably
determine that the action to be taken will not result in the imposition of a
Lien upon, and will not result in a material risk of the sale, forfeiture or
other loss of, the Equipment or any component thereof, and will not involve any
risk of criminal liabilities,  (iv) Winston & Strawn LLP or other independent
nationally recognized tax counsel selected by the Indemnified Party and
reasonably acceptable to Lessee shall have furnished an opinion to the effect
that there is a reasonable basis to contest such Tax Claim, (v) Lessee shall
have executed a written acknowledgment of its liability to indemnify the
Indemnified Person for such Taxes if and to the extent that the contest is not
successful, (vi) no Default shall have occurred and be continuing, and (vii) the
amount of the potential tax indemnity payment exceeds $25,000, then the
Indemnified Party shall, except as set forth below, contest the validity,
applicability or amount of such Taxes by, as determined in such Indemnified
Party’s sole discretion (x) resisting payment thereof, (y) not paying the same
except under protest, if protest is necessary and proper or (z) if payment is
made, using reasonable efforts to obtain a refund thereof in appropriate
administrative or judicial proceedings.  Any such contest conducted pursuant to
the preceding sentence shall be controlled, and conducted by counsel chosen, by
the Indemnified Party unless such Indemnified Party requests Lessee to conduct
such contest and Lessee agrees to itself conduct such contest.  The Indemnified
Party shall endeavor in good faith to consult with and advise Lessee of all
material actions taken or proposed to be taken by the applicable Taxing
Authority and of all material actions proposed to be taken by the Indemnified
Party with respect to such contest, and shall, to the extent practicable, permit
Lessee, upon request, reasonable opportunity to review the content of any
written submissions relating exclusively to the contest of such Tax Claim;
provided, however that the Indemnified Party shall not be required to disclose
any document or information that the Indemnified Party considers privileged or
confidential.    Subject to the conditions and limitations set forth herein,
such Indemnified Party agrees to appeal any adverse decision with respect to
such contest, provided

 

8

--------------------------------------------------------------------------------


 

that in no event shall any Indemnified Party be required to appeal any adverse
decision to the U.S. Supreme Court.  If the contest shall be made by the payment
of such Taxes and the claiming of a refund, Lessee shall either make such
payment directly to the appropriate authority or advance to such Indemnified
Party on an interest-free basis sufficient funds to make the payment (including
any related interest, penalties and additions to tax). If an Indemnified Party
shall be subject to any Taxes as a result of the making or existence of any such
payment or advance, such Taxes shall be treated as Taxes for which Lessee is
required to indemnify such Indemnified Party hereunder without regard to whether
such Taxes are Excluded Taxes.  Nothing contained herein shall require an
Indemnified Party to contest, or permit Lessee to contest, a Tax Claim that such
Indemnified Party would otherwise be required to contest, if such Indemnified
Party shall waive payment by Lessee of any amount that might otherwise be
payable by Lessee hereunder in respect of such Tax Claim and pay to Lessee any
amounts (excluding the expenses of a contest) theretofore paid by Lessee with
respect to such Tax Claim.

 

(d)           If an Indemnified Party realizes a reduction in taxes as a result
of any indemnification by Lessee under Section 4 (whether by way of deduction,
credit, allocation or apportionment or otherwise) not previously taken into
account in calculating an indemnity hereunder, or any reduction, refund or
rebate of any Tax paid by Lessee pursuant to this Section 4, such Indemnified
Party shall promptly pay to Lessee an amount equal to (1) the amount of any such
reduction in taxes or reduction plus (2) the aggregate reduction in such
Indemnified Party’s taxes attributable to the deduction, if any, of the amounts
payable to Lessee pursuant to this Section 4. Upon receipt by an Indemnified
Party of any refund or credit of all or part of any taxes paid or indemnified
against by Lessee, such Indemnified Party shall promptly pay to Lessee an amount
equal to the amount of such refund plus any interest received by or credited to
such Indemnified Party with respect to such refund plus or minus (as the case
may be) the aggregate reduction or increase, respectively, in such Indemnified
Party’s taxes attributable to the receipt of the refund or credit from the
Taxing Authority and the deduction, if any, of the amounts payable to Lessee
pursuant to this Section 4.  Notwithstanding the foregoing, in no event shall
any Indemnified Party be required to make a payment to Lessee under this
Section 4(d) (i) if a Default shall have occurred and be continuing and (ii) in
an amount greater than the amount paid by Lessee under Section 4 with respect to
the related taxes for which the Lessee indemnified such Indemnified Party
(provided that any interest received by or credited to such Indemnified Party
with respect to such refund shall also be paid to Lessee).  Lessee shall fully
indemnify such Indemnified Party if and to the extent any such reduction,
refund, rebate or other tax savings is subsequently lost or disallowed.

 

(e)           Lessee’s obligations and rights, and Lessor’s (and each
Indemnified Party’s) rights, privileges and indemnities, contained in this
Section 4 shall survive the expiration or other termination of this Agreement. 
The rights, privileges and indemnities contained in this Agreement are expressly
made for the benefit of, and shall be enforceable by Lessor, any Member, and the
successors and assigns of the Lessor and any Member, and each Indemnified Party.

 

9

--------------------------------------------------------------------------------

 

5.             REPORTS

 

(a)           Lessee will notify Lessor in writing, within 10 days after
obtaining actual knowledge, or after Lessee shall have received written notice,
of the attachment of any tax or other Lien (other than Permitted Liens) against
the Facility or any Equipment, of the full particulars thereof and of the
location of the Facility and Equipment on the date of such notification.

 

(b)           Lessee will deliver to Lessor, (i) within 90 days of the close of
each fiscal year of PGI, PGI’s consolidated balance sheet, profit and loss
statement and statement of cash flows, prepared in accordance with generally
accepted accounting principles consistently applied in the United States of
America (“GAAP”) certified by a recognized firm of certified public accountants,
and (ii) within three Business Days after it is actually filed with the
Securities and Exchange Commission, if applicable, PGI’s Form 10-K.  Lessee will
deliver to Lessor (x) within 50 days of the close of each fiscal quarter of PGI,
in reasonable detail, copies of PGI’s quarterly financial report certified by
the chief financial officer of PGI, and (y) within three Business Days after it
is actually filed with the Securities and Exchange Commission, if applicable,
PGI’s Form 10-Q.

 

(c)           Lessee will promptly and fully report to Lessor in writing if any
Equipment (or any part thereof) is lost or damaged (where the estimated repair
costs would exceed $100,000), or is otherwise involved in an accident causing
personal injury or property damage which may result in a loss or liability in
excess of $100,000.

 

(d)           (i) Within 30 days after any request by Lessor and (ii) in
connection with any financial statement delivered pursuant to subparagraphs
(b)(i) and (b)(x) above and paragraph (e) below, Lessee will furnish to Lessor
(A) a certificate of a Responsible Officer of PGI and Lessee, respectively,
stating that such officer has reviewed the activities of PGI and Lessee,
respectively, and that, to the best of such officer’s knowledge, there exists no
Default or event which, with the giving of notice or the lapse of time (or
both), would become a Default, and (B) a certificate from a financial officer of
PGI containing a computation in reasonable detail of, and showing compliance
with, each of the financial ratios and restrictions contained in the financial
covenants set forth in Appendix II.

 

(e)           No later than February 28 of each fiscal year of PGI, Lessee will
deliver to Lessor a detailed consolidated budget of PGI by fiscal quarter for
such fiscal year (including a projected consolidated balance sheet and related
statements of projected operations and cash flow or at the end of and for each
fiscal quarter during such fiscal year) and the next two succeeding fiscal
years, and promptly when available any significant revisions of such budgets.

 

(f)            Lessee will comply with Section 17(b)(ii) within 120 days of the
Basic Term Commencement Date and will provide Lessor with a written report of
the identification numbers applicable to each item of Equipment within 120 days
of the Basic Term Commencement Date.

 

(g)           Lessee shall promptly deliver to Lessor written notice of: (i) any
violation of any Environmental Law or Environmental Permit which violation could
result in a material administrative, criminal or civil liability to Lessor, any
Guarantor or Lessee with respect to the Site, the Facility or the Equipment or
could otherwise result in a Material Adverse Effect, (ii) 

 

10

--------------------------------------------------------------------------------


 

any proceeding, investigation or inquiry of which Lessee has been notified in
writing by any Governmental Authority (including without limitation, the EPA) or
any non-government third party with respect to the presence or Release of
Hazardous Substances in, on, from or to the Site, the Facility or the Equipment
which presence or Release could result in a violation of or liability under any
Environmental Law or Environmental Permit, and (iii) any Release of Hazardous
Substances by the Lessee or with respect to the Site, the Facility or the
Equipment which Release could result in a violation of or liability under any
Environmental Law or Environmental Permit, other than a de minimis Release.

 

(h)           The Lessor will keep the Lessee apprised of changes in the
ownership structure and outstanding debt obligation of Gossamer Holdings, LLC. 
Following the receipt of a written request from Lessee for Gossamer Holdings,
LLC financial information, solely for purposes of Lessee’s financial reporting
and only when required by Lessee to comply with GAAP, Lessor shall, within 30
days after the end of any calendar quarter that falls in whole or in part in the
period between the Basic Term Commencement Date and the date on which this
Agreement terminates, deliver to the Lessee unaudited copies of (i) a balance
sheet of Gossamer Holdings, LLC as of the end of that calendar quarter, and
(ii) a statement of operations of Gossamer Holdings, LLC, for that year to date
fiscal calendar quarter and (iii) in addition from time to time following the
receipt of a written request from Lessee, Gossamer Holdings, LLC will allow for
the timely review by the Lessee’s independent public accountants of Gossamer
Holdings, LLC source documents, excluding any and all tax records, returns,
filings or other tax related documents, as may be reasonably required by
Lessee’s independent public accountants, such as cash disbursements records or
similar information, and will timely respond to reasonable inquiry or
confirmation by Lessee’s independent public accountants related to such
disclosures as described above (all such disclosures described in this sentence
and the immediately preceding sentence, collectively, to be defined as the
“Lessor Financial Disclosures”).  Lessor shall not have any liability to the
Lessee or any other third party in connection with the Lessee’s use or non-use
of any Lessor Financial Disclosures.  Lessee hereby, and as a condition of
accepting receipt of any Lessor Financial Disclosures, releases the Lessor, the
Members, and each of their respective officers, directors and employees from and
against any and all claims, rights, actions, damages and liabilities of any
kind, and waives any and all claims and rights to commence any action against
such parties in connection with any Lessor Financial Disclosures.  The Lessee
hereby acknowledges and agrees that the Lessor Financial Disclosures shall be
deemed “Confidential Information” and Lessee shall comply with Section 22 as if
all obligations of Lessor applied to Lessee mutatis mutandis with respect to
such Lessor Financial Disclosures.  Lessee shall be responsible for any breach
of any third-party confidentiality agreement.  Lessee expressly agrees that any
damages, losses, liabilities and expenses (including attorneys’ fees and
disbursements) that may be incurred by any Member or Lessor or any of their
respective officers, directors and employees as a direct or indirect result of
(i) the provision of any Lessor Financial Disclosures to the Lessee or (ii) any
breach of this Section 5(h) by Lessee, shall each constitute an indemnifiable
Claim under Section 15(a).

 

6.             DELIVERY, USE AND OPERATION

 

(a)           Lessee represents and warrants that the Equipment shall be in
Lessee’s possession as of the Basic Term Commencement Date.

 

11

--------------------------------------------------------------------------------


 

(b)           Lessee agrees that the Equipment will be maintained and used by
Lessee solely in the conduct of its business and in a manner complying with all
Applicable Laws and the Insurance Requirements (including any applicable
insurance policies required to be maintained in accordance therewith), and
Lessee shall not permanently discontinue use of the Equipment (except as
otherwise provided in Section 6(g)).

 

(c)           Lessee shall not create, incur, assume or suffer to exist, any
Lien on or with respect to the Equipment or any part thereof, title thereto, or
any interest of Lessor therein, or in this Agreement, except Permitted Liens. 
Lessee will promptly, at its own expense, take or cause to be taken such action
as may be necessary to discharge any Lien with respect to the Equipment which is
not a Permitted Lien.

 

(d)           Lessee shall permit any Person designated by Lessor, during normal
business hours upon reasonable notice to visit (and, unless a Default shall have
occurred and be continuing, in no event more than quarterly), inspect and survey
the Facility and the Equipment, its condition, use and operation, and the
records maintained in connection therewith; provided, that no such exercise of
such inspection rights shall violate Lessee’s reasonable and customary safety,
security and confidentiality policies and procedures.  None of Lessor or any of
its designees shall have any duty to make any such inspection and shall not
incur any liability or obligation by reason of not making any such inspection. 
The failure of any such party to object to any condition or procedure observed
or observable in the course of an inspection hereunder shall not be deemed to
waive or modify any of the terms of this Agreement with respect to such
condition or procedure.

 

(e)           Lessee will keep all the Equipment at the Site specified in the
Schedule and will not move the Equipment (or any component thereof) from the
Site; provided that subject to the terms and conditions hereinafter set forth,
Lessee shall be permitted to remove components as necessary and keep such
components (i) at the location of a Vendor within the United States or other
location in the United States for the sole purpose of repairing such components
or (ii) at any other location for any other purpose with Lessor’s prior written
consent.  Anything in the foregoing to the contrary notwithstanding, (i) upon
the written request of Lessor, Lessee will notify Lessor forthwith in writing of
the location of any Equipment as of the date of such notification, (ii) in no
event shall any components be removed from the Site for a period of one
(1) month or longer, whether for permitted inspection or repairs or for any
other reason, unless Lessee gives Lessor prior notice of the same and  assists
Lessor with the preparation and filing (prior to the expiration of such one
(1) month period) of such instruments and documents as Lessor may deem
reasonably necessary to preserve Lessor’s rights in such components.

 

(f)            The parties agree that the Equipment shall at all times remain
personal property of Lessor regardless of the degree of its annexation to any
real property and shall not by reason of any installation in, or affixation to,
real or personal property become a part thereof.  Lessee shall obtain and
deliver to Lessor (to be recorded at Lessee’s expense) from any Person having an
interest in the property where the Equipment is to be located, waivers of any
Lien, encumbrance or interest which such Person might have or hereafter obtain
or claim with respect to the Equipment.

 

12

--------------------------------------------------------------------------------


 

(g)           Lessee (and not the Lessor) will be solely responsible for
complying with all Applicable Laws and existing agreements in connection with
the installation, use, possession and operation of the Equipment, and to obtain
and maintain on its own behalf the Government Approvals required in accordance
with such Applicable Laws and existing agreements. The Lessee (and not the
Lessor) will be solely liable for any fines or penalties imposed by any
Governmental Authority in connection with the foregoing.  Lessee shall have the
right to contest and appeal all such fines and penalties, and Lessor will
provide reasonable assistance and cooperation to Lessee in connection with the
same.

 

(h)           Lessee shall (1) not use the Equipment for any purpose other than
as provided herein, (2) be responsible for any damages caused to third parties
by the use and/or operation of the Equipment and (3) cause the Equipment to not
contain any Hazardous Substance, except for such Hazardous Substances used in
the ordinary course of operation of the Equipment, provided the use of such
Hazardous Substance complies with Environmental Laws.  Lessor may require
Lessee, to conduct an Environmental Evaluation of the Site provided such
Environmental Evaluation shall not be conducted more than once in any 18 month
period except in the event of a Default.

 

(i)            Lessee shall at its own cost, defend the Equipment, as well as
the rights of Lessor in the Equipment and the Site, from any third party claims
and take all such actions that are necessary in connection with such defense.

 

(j)            From time to time at Lessee’s reasonable request and sole
expense, Lessor will execute and deliver to Lessee promptly all applications,
forms and other documents that must be executed by the owner of the Equipment or
which are necessary for Lessee to pursue or enforce any warranty or other claim
against any manufacturer or Vendor of the Equipment or to apply for or pursue
any permit or other item described in subparagraph (g) above.

 

(k)           If an Adverse Environmental Condition is identified (other than a
minor non-compliance or a de minimis and surficial Release to a non-pervious
surface or to soil) at any time prior to the expiration or termination of this
Agreement or in the event of a Default, Lessee, at its sole     cost and in
compliance with Environmental Laws, shall promptly address, correct and
remediate each identified Adverse Environmental Condition.  For noncompliance
matters, Lessee shall promptly achieve compliance with Environmental Law unless
Lessee is diligently contesting the noncompliance in good faith and prevails on
the merits within 180 days of the condition being initially identified and after
such 180 days only if the Lessee has established a reserve required by GAAP, and
for the Release of or presence of Hazardous Substances in the environment (other
than a de minimis and surficial Release to a non-pervious surface or to soil),
Lessee shall remediate groundwater contamination to achieve federal Maximum
Contaminant Levels (MCLs) and remediate soil contamination to achieve industrial
cleanup standards (including the use of engineering and institutional controls
solely for soil, provided such controls do not interfere with the operation of
the Equipment, the Facility or the Site), and complete such remediation within
180 days of the condition being initially identified and after such 180 days,
only if the Lessee has established a reserve for the condition required by GAAP.

 

13

--------------------------------------------------------------------------------


 

7.             MAINTENANCE

 

(a)           Lessee will, at its sole expense, maintain the Equipment in good
operating order, repair, condition and appearance in accordance with
manufacturer’s warranty requirements and in compliance in all material respects
with any Applicable Law and in compliance with the Insurance Requirements, and
standards consistent with and customary to industry practice, reasonable wear
and tear excepted.  Lessee shall obtain, maintain in full force and effect and
comply in all material respects with all Environmental Permits required to
operate the Equipment.

 

(b)           Lessee shall from time to time make such alterations, additions
and modifications to the Equipment as shall (i) be required to cause the
Equipment to comply in all material respects with any Applicable Law and to
comply with all Insurance Requirements, or (ii) be required to enable the
Equipment to continue to be capable of operating at the capacity levels at which
the Equipment was capable of operating as of the Basic Term Commencement Date,
reasonable wear and tear excepted (each a “Required Modification”).  Lessee will
not, without the prior consent of Lessor, affix or install any accessory,
equipment or device on any Equipment if such addition will materially impair the
originally intended function, use, useful life or ability to operate of such
Equipment or materially impair the value or residual value of such Equipment,
unless required by Applicable Law.  Each Required Modification shall become the
property of Lessor and part of the Equipment free and clear of all Liens except
Permitted Liens.  Lessee will not, without the prior written consent of Lessor
and subject to such conditions as Lessor may reasonably impose for its
protection, affix or install any Equipment (or any component thereof) to, or in,
any other personal or real property of a third party (other than as permitted
under Section 6(e)).

 

(c)           Lessee at any time may alter, modify or make additions to the
Equipment (any such alteration, modification or addition which is not a Required
Modification is an optional modification (“Optional Modification”)).  No
Optional Modification shall (i) diminish the fair market value, utility,
condition, remaining economic useful life, or estimated residual value of the
Equipment below the fair market value, utility, condition, remaining economic
useful life, or estimated residual value immediately prior to the completion of
such Optional Modification, (ii) cause the Equipment or any portion thereof to
become “limited use property” within the meaning of Revenue Procedures 2001-28
and 2001-29, (iii) otherwise result in an adverse tax consequence to Lessor or
any Member, or (iv) alter the function of the Equipment or any portion thereof
from that for which it was designed and intended.  Title to any Optional
Modification which is a Non-Severable Modification shall be (at no cost to
Lessor) immediately vested in Lessor and shall automatically become part of the
Equipment and become subject to this Lease and the other Operative Documents for
all purposes.  Title to any Optional Modification which is a Severable
Modification shall remain with Lessee, and Lessor shall have no interest in such
Optional Modification.  During the Basic Term or at the return of the Equipment,
Lessee may remove or replace any Optional Modification which is a Severable
Modification.  If Lessee, at its cost, shall complete any Severable
Modifications which are Optional Modifications, and such Severable Modifications
theretofore made have not been removed at the end of the Basic Term or at the
return of the Equipment, or within 30 days thereafter, title to such Severable
Modifications shall pass to Lessor at no cost to Lessor.  During such 30-day
period, Lessor will give Lessee and its contractors reasonable access to the
Equipment to remove such Optional Modification and to repair any resulting
damage as provided in this Agreement as long as they agree to comply with
Lessor’s reasonable and

 

14

--------------------------------------------------------------------------------


 

customary safety, security and confidentiality policies and procedures. 
Notwithstanding anything to the contrary set forth in this Agreement, Lessor
will not be in breach of its confidentiality obligations under this Agreement
for allowing third parties to have access to the Equipment that includes an
Optional Modification which is a Severable Modification.

 

(d)           Any Required Modification shall be made at the expense of Lessee,
shall be free and clear of all Liens (other than Permitted Liens), and shall
immediately become the property of Lessor.

 

8.             CASUALTY OCCURRENCE.

 

Lessee shall promptly notify Lessor in writing if the Equipment (i) suffers
damage or destruction resulting in an insurance settlement on the basis of
actual, constructive or compromised total loss; (ii) suffers destruction or
damage beyond repair; or (iii) becomes lost, stolen, destroyed or suffers
damage, which in the reasonable determination of Lessor, makes repair uneconomic
or renders the Equipment permanently unfit for use from any cause whatsoever
(including an Adverse Environmental Condition) (such occurrences being
hereinafter called “Casualty Occurrences”).  The parties hereby acknowledge and
agree that all of the Equipment shall be under Lessee’s care and attention at
all times, and that Lessee shall maintain and use the Equipment in accordance
with the terms of this Agreement, and therefore, Lessee shall be responsible for
any Casualty Occurrence.  Unless otherwise expressly provided for in
Section 10(g) hereof, if any of the events set forth in the proviso to clause
(ii) of Section 10(g) have occurred, on the date set forth on Annex C to the
Schedule during the first month next succeeding a Casualty Occurrence, or if
such date is not a Business Day, then on the next day that is a Business Day
(the “Payment Date”), Lessee shall pay Lessor the sum of (x) the Stipulated Loss
Value of all Equipment calculated in accordance with Annex C of the Schedule;
and (y) all Rent (including Basic Term Rent scheduled to be paid on such Payment
Date) and other amounts which are due hereunder with respect to the Equipment as
of the Payment Date; provided that Lessee shall not be required to make any
payment in respect of a Casualty Occurrence if (A) the Equipment affected by
such Casualty Occurrence is not necessary to enable the Equipment to continue to
be capable of operating at the capacity levels at which the Equipment was
capable of operating as of the Basic Term Commencement Date with respect to the
Equipment covered by the Schedule (reasonable wear and tear excepted) and
(B) the failure to repair or replace such Equipment does not diminish the value,
utility or remaining useful life of the Equipment which remains subject to this
Agreement from the value, utility and remaining useful life of all Equipment
subject to this Agreement immediately prior to such Casualty Occurrence.  Upon
payment of all sums due hereunder, the obligation of Lessee to pay Rent and the
Term of this Agreement as to the Equipment shall terminate, and (except in the
case of the loss, theft or complete destruction of the Equipment ) Lessee may
elect (by giving Lessor written notice) to receive from Lessor title to the
Equipment, on an AS IS, WHERE IS BASIS, free and clear of all Lessor’s Liens;
provided that if Lessee elects to take title to the Equipment (in-place and
in-use) and the Fair Market Value of the Equipment is greater than the
applicable Stipulated Loss Value, then Lessee will pay Lessor as additional
purchase price the amount by which such Fair Market Value exceeds such
Stipulated Loss Value.  Lessor shall apply any insurance proceeds received
pursuant to any insurance policies maintained by the Lessee to the payment of
Lessee’s obligations under this Section 8, and Lessee shall be entitled to
receive any such insurance proceeds in excess of the proceeds necessary to pay
Lessor the amounts due under this

 

15

--------------------------------------------------------------------------------


 

Section 8.  Any other amounts received by Lessor or Lessee with respect to such
Casualty Occurrence from any Governmental Authority or other Person shall be
divided between the Lessee and Lessor as their interests appear.

 

9.             LOSS OR DAMAGE

 

Lessee hereby assumes and shall bear the entire responsibility for any loss,
theft, damage to, or destruction of the Equipment from any cause whatsoever, in
accordance with the terms of this Agreement; provided, however, that if, and so
long as, no Default exists under this Agreement, the foregoing shall not limit
or otherwise affect any rights the Lessee may have against third parties.

 

10.          INSURANCE

 

(a)           Coverage.  Without limiting any of the other obligations or
liabilities of Lessee under this Agreement, Lessee shall, during the term of
this Agreement, carry and maintain, with respect to the Equipment, at its own
expense, at least the minimum insurance coverage set forth in this Section 10. 
Lessee shall also carry and maintain any other insurance that Lessor may
reasonably require from time to time.  All insurance carried pursuant to this
Section 10 shall be placed with such insurers having a minimum A.M. Best rating
of A:X, with terms, conditions and limits as shall be acceptable to Lessor.  The
insurance required to be carried and maintained by Lessee hereunder shall in all
events, include the following:

 

(i)            All Risk Property Insurance.  Lessee shall maintain all risk
property insurance covering the Equipment against all risks of physical loss or
damage, including but not limited to fire and extended coverage, collapse,
flood, earth movement and comprehensive boiler and machinery coverage (including
but not limited to electrical malfunction and mechanical breakdown).  Coverage
shall be written in the greater of the then current Stipulated Loss Value or
replacement cost value in an amount reasonably acceptable to Lessor.  Such
insurance policy shall contain an agreed amount endorsement waiving any
coinsurance penalty and shall include expediting expense coverage in an amount
not less than $1,000,000; and

 

(ii)           Business Interruption Insurance.  As an extension of the
insurance required under subsection (a)(i), Lessee shall maintain, or cause to
be maintained, business interruption insurance in an agreed amount equal to 12
months gross profit or gross earnings until the production is restored. 
Deductibles shall not exceed $250,000; and

 

(iii)          Commercial General Liability Insurance.  Lessee shall maintain
comprehensive general liability insurance written on an occurrence basis with a
limit of not less than $1,000,000 each occurrence, $2,000,000 Products &
Completed Operations Aggregate and $2,000,000 General Aggregate.  Such coverage
shall include, but not be limited to, premises/operations, broad form
contractual liability, independent contractors, products/completed operations,
property damage and personal injury liability.  Such insurance shall be written
on form ISO CGL 00 01 12 07 (or its equivalent) and shall not contain an
exclusion for punitive or exemplary damages where insurable by law; and

 

16

--------------------------------------------------------------------------------


 

(iv)          Workers’ Compensation/Employer’s Liability.  The Lessee shall
maintain (A) workers’ compensation insurance or any other statutory insurance
required by Applicable Law with respect to work-related injuries, disease or
death of any employee of Lessee while at work or in the scope of his/her
employment with the Lessee and (B) Employer’s Liability in an amount not less
than $1,000,000 each accident, each employee; and

 

(v)           Excess/Umbrella Liability.  Lessee shall maintain excess or
umbrella liability insurance written on an occurrence basis in an amount not
less than $100,000,000 General Aggregate providing coverage limits excess of the
insurance limits required under sections (a)(iii), and (a)(iv) employer’s
liability only.  Such insurance shall follow the form of the primary insurances
and drop down in case of exhaustion of underlying limits and/or aggregates. 
Such insurance shall not contain an exclusion for punitive or exemplary damages
where insurable under law.

 

(b)           Waiver of Subrogation.  Lessee and its insurers waives its right
to subrogate against Lessor and its insurers for all policies Lessee is required
to carry and maintain.

 

(c)           Endorsements.  Lessee shall cause all insurance policies carried
and maintained in accordance with this Section 10 to be endorsed as follows:

 

(i)            Lessee shall be the named insured and loss payee and Lessor shall
be an additional insured and lender loss payee as its interest may appear with
respect to the Equipment covered by property policies described in subsection
(a)(i) and (a)(ii).  Lessee shall be the named insured and Lessor shall be named
as an additional insured with respect to liability policies described in
subsections (a)(iii), (a)(iv) to the extent allowed by law and (a)(v).  It shall
be understood that any obligation imposed upon Lessee, including but not limited
to the obligation to pay premiums, shall be the sole obligation of Lessee and
not that of Lessor; and

 

(ii)           With respect to property policies described in subsections
(a)(i) and (a)(ii), the interests of Lessor shall not be invalidated by any
action or inaction of Lessee, any Guarantor or any other Person, and shall
insure Lessor regardless of any breach or violation by Lessee or any other
Person, of any warranties, declarations or conditions of such policies; and

 

(iii)          Inasmuch as the liability policies are written to cover more than
one insured, all terms conditions, insuring agreements and endorsements, with
the exception of the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured; and

 

(iv)          The insurers thereunder shall waive all rights of subrogation
against Lessor any right of setoff or counterclaim and any other right to
deduction, whether by attachment or otherwise; and

 

(v)           Such insurance shall be primary without right of contribution of
any other insurance carried by or on behalf of Lessor with respect to their
interests as such in the Equipment; and

 

17

--------------------------------------------------------------------------------


 

(vi)          If such insurance is canceled for any reason whatsoever, including
nonpayment of premium, or any changes are initiated by Lessee or the carrier
which affects the interests of Lessor, such cancellation or change shall not be
effective as to Lessor until 30 days, except for (non-payment of premium which
shall be 10 days) after receipt by Lessor of written notice sent by registered
mail from such insurer.

 

(d)           Certifications.  On the Basic Term Commencement Date with respect
to the Equipment leased as of such date, and at each policy renewal, but not
less than annually with respect to all Equipment then leased, Lessee shall
provide to Lessor a certification and endorsement from each insurer or by an
authorized representative of each insurer.  Such certification and endorsement
shall identify the companies affording coverage, the type of insurance, the
policy period(s), policy numbers, limits, and term thereof and shall
specifically list the special provisions delineated for such insurance required
for this Section 10.

 

(e)           Insurance Report.  Concurrently with the furnishing of all
certificates referred to in this Section 10, Lessee shall furnish Lessor with a
statement from Lessee’s independent insurance broker stating that all premiums
then due have been paid and that, in the opinion of such broker, the insurance
then maintained by Lessee is in accordance with this Section 10.  Furthermore,
upon its first knowledge, such broker shall advise Lessor promptly in writing of
any default in the payment of any premiums or any other act or omission, on the
part of any person, which might invalidate or render unenforceable, in whole or
in part, any insurance provided by Lessee and/or user hereunder.

 

(f)            General.  Upon request, Lessee shall furnish Lessor with copies
of all insurance policies, binders and cover notes or other evidence of such
insurance.  Notwithstanding anything to the contrary herein, no provision of
this Section 10 or any provision of this Agreement shall impose on Lessor any
duty or obligation to verify the existence or adequacy of the insurance coverage
maintained by Lessee, nor shall Lessor be responsible for any representations or
warranties made by or on behalf of Lessee to any insurance broker, company or
underwriter.  Lessor, at its sole option, may obtain such insurance if not
provided by Lessee and in such event, Lessee shall reimburse Lessor upon demand
for the cost thereof together with interest.

 

(g)           Proceeds of Insurance.  Insurance proceeds shall be applied as
follows:

 

(i)            If the Lessee believes that, based on reasonable estimates of
loss, the amount of insurance proceeds payable in respect of any casualty event
or any series of related casualty events to be less than or equal to $500,000,
the Lessee may elect to restore or replace the property affected by such
casualty event without the consent of the Lessor so long as no Default shall
have occurred and be continuing.

 

(ii)           If the Lessee believes that, based on reasonable estimates of
loss, the amount of insurance proceeds payable in respect of any casualty event
or any series of related casualty events to be in excess of $500,000, the Lessee
may elect to restore or replace the property affected by such casualty event if
the Lessee has delivered to the Lessor, within twenty (20) days from the
occurrence of such casualty event, a Restoration or Replacement Plan with
respect to such casualty that is based upon, or accompanied by,

 

18

--------------------------------------------------------------------------------


 

each of the following:  (A) (1) a detailed breakdown of the nature and extent of
such casualty event and (2) a bona fide assessment (from a contractor reasonably
acceptable to the Lessor) of the estimated cost and time needed to restore or
replace the affected property; (B) satisfactory evidence that such insurance
proceeds and the Lessee’s other available funds are sufficient to make the
necessary restorations to or replacement of the affected property; (C) delivery
of an officer’s certificate of the Lessee certifying that, at the completion of
the restoration or replacement, no Default shall have occurred and be continuing
in connection with such casualty event; and (D) confirmation by the Engineering
Consultant, of its agreement based on the information available to it with the
matters set forth in clauses (A) through (B) above within twenty (20) days after
the receipt of the foregoing information and its approval of such Restoration or
Replacement Plan; provided, that, if the Lessee does not deliver such
Restoration or Replacement Plan within such 20-day period or if the Lessor or
the Engineering Consultant provides written notice to Lessee that it rejects the
Restoration or Replacement Plan, and following consultation by the Lessee with
the Lessor or the Engineering Consultant regarding any proposal by Lessee to
modify the Restoration or Replacement Plan but within 20 days after Lessee has
received such initial written rejection notice, the Lessor or the Engineering
Consultant provides written notice to Lessee that it has rejected Lessee’s
modified Restoration or Replacement Plan, the Lessee shall promptly pay, or
cause to be paid, proceeds of any insurance to Lessor, as loss payee, which
shall be applied, in Lessor’s discretion, toward the replacement, restoration or
repair of the Equipment to the condition required by Section 7 or toward the
payment of Stipulated Loss Value in accordance with Section 8 hereof.

 

(iii)          If a Default shall have occurred and be continuing, then Lessee
shall remit to Lessor, as loss payee, proceeds of any insurance covering damage
or loss which proceeds shall be applied, in Lessor’s discretion, to replacement,
restoration or repair of the Equipment to the condition required by Section 7 or
toward the payment of Stipulated Loss Value in accordance with Section 8.

 

11.          RETURN OF EQUIPMENT

 

(a)           Upon any expiration or termination of this Agreement or the
Schedule, Lessee shall promptly, at its own cost and expense comply with the
obligations set forth Section 11(c) below and shall: (i) perform any testing and
repairs required to place the Equipment in substantially the same condition as
when received by Lessee and in good working order for its originally intended
purpose (reasonable wear and tear excepted), and (ii) tender the Equipment to
Lessor at the Facility, free and clear of all Liens other than Lessor’s Liens.

 

(b)           Until Lessee has fully complied with the requirements of
Section 11(a) above, Lessee’s Rent payment obligation with respect to Equipment
for which Lessee has not complied and all other obligations under this Agreement
shall continue from month-to-month notwithstanding any expiration or termination
of the Basic Term provided that the Rent payable for the Equipment shall be the
higher of (A) the then Fair Market Rental Value, and (B) the monthly average
Rent payable over the Basic Term.  Lessor may terminate such continued leasehold
interest upon ten (10) days prior written notice to Lessee.  In addition to

 

19

--------------------------------------------------------------------------------

 

these rents, Lessor shall have all of its other rights and remedies available as
a result of this non-performance.

 

(c)           (i) Upon written notice from Lessor not less than two hundred
seventy (270) days prior to the expiration of this Agreement, Lessee shall no
later than two hundred ten (210) days prior to the expiration of this Agreement
(or as promptly as practicable following the earlier termination of this
Agreement):

 

(1)  provide a detailed inventory of the Equipment (including the model and
serial number of each major component thereof), including, without limitation,
all accessories and features;

 

(2)  provide a complete and current set of  all manuals, blue prints, process
flow diagrams, equipment configuration diagrams, maintenance records and other
data reasonably requested by Lessor concerning the configuration and operation
of the Equipment and of all Required Modifications and of all Optional
Modifications that are Non-Severable Modifications, but always excluding any of
the foregoing concerning any Optional Modifications that are Severable
Modifications or any Proprietary Information, in each case subject to
Section 7(c) above; and

 

(3)  provide a certification of the manufacturer or of a maintenance provider
acceptable to Lessor that the Equipment (a) has been tested and is operating in
accordance with manufacturer’s specifications (reasonable wear and tear
excepted), together with a report detailing the condition of the Equipment, the
results of such test(s) and inspection(s) and all repairs that were performed as
a result of such test(s) and inspection(s) and (b) if applicable, that the
Equipment qualifies for the manufacturer’s used equipment maintenance program;
provided that Lessee shall not be required to spend or pay any additional amount
to qualify the Equipment for any such program.

 

(ii)  at least three hundred sixty-five (365) days prior to expiration of this
Agreement (or as promptly as practicable following the earlier termination of
this Agreement), upon receiving reasonable written notice from Lessor, make the
Equipment available for on-site operational inspections by potential purchasers
(which may include competitors of PGI or any of its Subsidiaries or Affiliates),
under power, and provide personnel, power and other requirements necessary to
demonstrate electrical, mechanical and hydraulic systems for the Equipment;
provided that no inspection shall violate Lessee’s reasonable and customary
safety, security and confidentiality policies and procedures;

 

(iii)  with respect to any Equipment which has been modified by Lessee, except
with respect to any Optional Modifications which are Severable Modifications
that Lessee intends to remove prior to return, furnish to Lessor a listing of no
less than three (3) (if available) alternative suppliers of replacement parts
and other materials necessary for the prolonged operation of the Equipment;

 

(iv)  have all Equipment cleaned and treated, at least 14 days prior to return
of the Equipment, with respect to Hazardous Substances, rust, corrosion and
appearance in accordance with manufacturer’s recommendations and consistent with
commercially reasonable

 

20

--------------------------------------------------------------------------------


 

practices of dealers in used equipment similar to the Equipment (provided that
Lessee may leave Hazardous Substances specified by the manufacturer as necessary
to maintain or operate the Equipment provided no Hazardous Substance is leaking
from the Equipment); have all Lessee installed markings or labels which are not
necessary for the operation, maintenance or repair of the Equipment removed; and
cause the Equipment to be in compliance in all material respects with all
Applicable Laws;

 

(v) at Lessor’s choice, either (1) allow Lessor, at Lessor’s expense, and
provided that Lessor has given reasonable notice to Lessee, arrange for an
on-site auction of the Equipment in an assembled and functional state, any such
auction will be conducted in a manner which will not unreasonably interfere with
Lessee’s business operations and in accordance with Lessee’s reasonable and
customary safety, security and confidentiality policies and procedures, or
(2) tender the Equipment to the Lessor at the Facility;

 

(vi) allow Lessor, at Lessee’s expense, to conduct an Environmental Evaluation
with respect to the Site or the Facility at least 120 days prior to the return
of the Equipment, demonstrating there are no Adverse Environmental Conditions
(other than a de minimis and surficial Release to a non-pervious surface)
associated with the Site or the Facility. If an Adverse Environmental Condition
is identified (other than a de minimis and surficial Release to a non-pervious
surface), Lessee, at its sole cost and in compliance with Environmental Laws,
shall promptly address, correct and remediate each identified Adverse
Environmental Condition. For noncompliance matters, Lessee shall promptly
achieve compliance with Environmental Law unless Lessee is diligently contesting
the noncompliance in good faith and has established a reserve required by GAAP,
and for the Release of or presence of Hazardous Substances in the environment
(other than a de minimis and surficial Release to a non-pervious surface),
Lessee shall remediate groundwater contamination to achieve federal Maximum
Contaminant Levels (MCLs) and remediate soil contamination to achieve industrial
cleanup standards (including the use of engineering and institutional controls
solely for soil, provided such controls do not interfere with the operation or
return of the Equipment, or the operation of the Facility or the Site), and
complete such remediation within 180 days of the condition being identified and
after such 180 days only if Lessee has established a reserve for the condition
required under GAAP;

 

(vii) at the request of Lessor and to the extent permissible under Applicable
Law, assign, transfer, or furnish, or cause to be assigned, transferred,
furnished, or re-issued, to Lessor or its designee, Lessee’s rights and interest
in, to and under all permits (including Environmental Permits), certificates,
licenses, approvals, Included IP, intellectual property, and similar rights
which are necessary or reasonably desirable for the operation of the Equipment
(other than the Proprietary Information);

 

(viii) Lessee shall provide to Lessor copies of all permits, licenses,
certificates and consents required to evidence compliance with Lessee’s
obligations under clause (vii) above to allow the Equipment to continue to be
operated at the capacity levels at which the Equipment was capable of being
operated as of the Basic Term Commencement Date; and

 

(ix)      After expiration of the Basic Term the Lessee shall make available key
employee’s (chief engineer & operators) to aid the Lessor in the selling of the
Equipment for a

 

21

--------------------------------------------------------------------------------


 

period of up to 720 days.  During such period the Lessee shall make available
the Equipment for on-site operational inspections by potential purchasers, under
power, and provide personnel, power and other requirements necessary to
demonstrate electrical, mechanical and hydraulic systems for the Equipment,
subject to and in compliance with Lessee’s reasonable and customary safety,
security and confidentiality policies and procedures.

 

(d)           Notwithstanding any other provision of this Agreement (other than
Section 7(c) above), (i) no Proprietary Information will become the property of
Lessor and (ii) all Proprietary Information will always remain the property of
Lessee (or its customers or suppliers, as the case may be).

 

12.          DEFAULT; REMEDIES

 

(a)           Lessor may in writing to Lessee declare this Agreement in default
(“Default”) if:

 

(i)            Lessee breaches its obligation to pay Rent or any other sum as
and when due and fails to cure the breach within 5 Business Days after the date
such amount was due;

 

(ii)           Lessee fails to maintain its insurance coverage required under
Section 10;

 

(iii)          Lessee breaches its covenants set forth in Section 17(b)(xii) of
this Agreement;

 

(iv)          Lessee breaches any of its other covenants or obligations set
forth in this Agreement (excluding those covenants and obligations covered by
clauses (i), (ii) and (iii) above and clauses (v), (vi), (vii), (xi), (xv),
(xxi) and (xxii) below) and Lessee fails to cure such breach within 30 days
after written notice thereof;

 

(v)           any representation or warranty made by Lessee, any Guarantor
and/or its Subsidiaries or Affiliates in connection with any Operative Document
or Document shall be false or misleading in any material respect when made;

 

(vi)          Lessee shall or shall attempt to (except as expressly permitted by
the provisions of this Agreement) sell, transfer, encumber (except to the extent
of a Permitted Lien), or assign the Equipment or any part thereof, or use the
Equipment for an illegal purpose or permit the same to occur;

 

(vii)         any certificate, statement, representation, warranty or audit
contained herein or heretofore or hereafter furnished in writing with respect
hereto by or on behalf of Lessee or any Guarantor proving to have been false in
any material respect when made;

 

(viii)        Lessee or PGI admits in writing its inability to pay its debts as
they become due, terminates its corporate existence, or ceases to do business as
a going concern;

 

22

--------------------------------------------------------------------------------


 

(ix)          Lessee or any Guarantor shall file a voluntary petition in
bankruptcy or a voluntary petition or an answer seeking reorganization in a
proceeding under any bankruptcy or receivership laws (as now or hereafter in
effect) or an answer admitting the material allegations of a petition filed
against Lessee or any Guarantor in any such proceeding, or Lessee or any
Guarantor shall, by voluntary petition, answer or consent, seek relief under the
provisions of any other now existing or future bankruptcy, receivership or other
similar law providing for the reorganization or liquidation of corporations, or
providing for an agreement, composition, extension or adjustment with its
creditors;

 

(x)           petition is filed against Lessee or any Guarantor in a proceeding
under applicable bankruptcy, receivership or other insolvency laws, as now or
hereafter in effect, and is not withdrawn, stayed or dismissed within 45 days
thereafter, or if, under the provisions of any law providing for reorganization
or liquidation of corporations which may apply to Lessee or any Guarantor any
court of competent jurisdiction shall assume jurisdiction, custody or control of
Lessee or any Guarantor or of any substantial part of their property, and such
jurisdiction, custody or control shall remain in force unrelinquished, unstayed
or unterminated for a period of 45 days;

 

(xi)          (1) any dissolution or termination of existence of the Lessee or
any Guarantor, (2) any Person other than MatlinPatterson shall own,
collectively, on a fully-diluted basis, more than 50% of the aggregate shares of
voting capital stock of PGI or (3) any merger or consolidation of the Lessee or
any Guarantor or either the Lessee or any Guarantor sells or leases all, or
substantially all, of its assets;

 

(xii)         there occurs (a) an Event of Default (as defined in the Credit
Agreement) under the Credit Agreement (after giving effect to all notice and
cure periods), (b) a default by any Guarantor under the Guaranty, (c) a
Construction Agency Event of Default under the CAA or (d) a breach by the Lessee
or any of the Guarantors under any other Operative Document any of which has not
been duly waived or cured thereunder;

 

(xiii)        there occurs a default beyond any applicable grace periods under
(A) any of Lessee’s or any Guarantor’s or any of Lessee’s or any Guarantor’s
Affiliate’s other agreements with Lessor (or any Member or Affiliate of such
Member) under which Lessee or any Guarantor or any Affiliate of any of them owes
Lessor (or any Member or Affiliate of such Member) $500,000 or more at the time
of such default or (B) any contract or agreement that could reasonably be
expected to materially and adversely affect the operation or value of the
Equipment or result in a Material Adverse Effect;

 

(xiv)        there occurs a default under any of Lessee’s or under any
Guarantor’s credit agreements or financing facilities or similar arrangements
(i) with Persons other than Lessor (or any Member or Affiliate of such Member)
or (ii) with Lessor (or any Member or any Affiliate of such Member) under which
Lessor (or any Member or any Affiliate of such Member) does not have the right
to direct or control the exercise of remedies, under which, in each case, any
indebtedness equal to or exceeding an aggregate principal amount of $10,000,000
or more was created or is governed thereby which has not been duly waived or
cured thereunder;

 

23

--------------------------------------------------------------------------------


 

(xv)         PGI shall no longer, directly or indirectly, control 100% of the
equity interests in Lessee or any successor entity;

 

(xvi)        Lessee shall fail to maintain or replace any Acceptable Letter of
Credit in accordance with Section 17(b)(viii) of this Agreement;

 

(xvii)       any Acceptable Letter of Credit shall cease to be binding on the
provider thereof, shall be rendered unenforceable in any material respect, shall
not have been renewed or replaced within 30 days before its expiry, or any such
provider thereof shall expressly renounce or repudiate in writing its
obligations thereunder (unless such Acceptable Letter of Credit has been
replaced by a replacement Acceptable Letter of Credit);

 

(xviii)      if, at any time the Guaranty ceases to constitute a valid, legal
and binding agreement, enforceable against any Guarantor or such Guaranty is
otherwise the directly or indirectly contested by any Guarantor or any Affiliate
thereof;

 

(xix)        the direct or indirect contest by the Lessee of the validity of the
Lien granted in favor of, or for the benefit of, Lessor in any of the Operative
Documents, or the taking of any action by the Lessee to repudiate, or purport to
discontinue or terminate this Agreement or any of the other Operative Documents;

 

(xx)         if this Agreement or any of the other Operative Documents shall
cease (1) to be a legal, valid and binding obligation, or (2) to be in full
force and effect;

 

(xxi)        Lessee breaches its covenants in Section 6(k) or 11(c)(vi) of this
Agreement;

 

(xxii)       Lessee fails to maintain material compliance with or incurs
material liability under Environmental Laws or Environmental Permits, including
any Governmental Approval issued under Environmental Laws, in each case with
respect to the Site or the Facility;

 

(xxiii)      any Claim against any Indemnified Party in respect of any
Environmental Loss or Taxes (other than Excluded Taxes) arises out of or relates
to a Default under Section 12(a)(iv) if such Default results from Lessee’s
failure to provide audited financial statements within the designated time
period in accordance with Section 5(b);

 

(xxiv)     any Claim against any Indemnified Party in respect of any
Environmental Loss or Taxes (other than Excluded Taxes) arises out of or relates
to a Default under Section 12(a)(xi)(2) or Section 12(a)(xi)(3);

 

(xxv)      any Claim against any Indemnified Party in respect of any
Environmental Loss or Taxes (other than Excluded Taxes) arises out of or relates
to a Default under Section 12(a)(xii)(a) other than as a result of a payment
default; or

 

24

--------------------------------------------------------------------------------


 

(xxvi)     any Claim against any Indemnified Party in respect of any
Environmental Loss or Taxes (other than Excluded Taxes) arises out of or relates
to a Default under Section 12(a)(xiii) other than as a result of a payment
default thereunder.

 

(b)           After any Default shall have occurred:

 

(i)            at the request of Lessor, Lessee shall comply with the provisions
of Section 11(a) hereof;

 

(ii)           Lessee hereby authorizes Lessor to enter any premises where the
Facility or any Equipment is located and take possession thereof;

 

(iii)          (1)  Provided that Lessor has not exercised remedies under
Section 12(b)(iii)(2), Lessee shall, without further demand, forthwith pay to
Lessor (A) the Stipulated Loss Value of the Equipment (calculated in accordance
with Annex C of the Schedule as of the Payment Date next preceding the
declaration of default), plus (B) an amount equal to all Rent (including Basic
Term Rent), all applicable taxes and other sums then due hereunder; provided,
that for the avoidance of doubt, such Rent and other sums shall be the
unaccelerated amounts due as of such date. If Lessee shall have made the
foregoing payments indefeasibly in full, Lessor shall thereafter pay over to
Lessee as and when from time to time received, the net proceeds of any sale,
lease or other disposition of such Equipment (after deducting all costs and
expenses whatsoever incurred by Lessor or any Member in connection therewith and
all other amounts which may become payable by Lessor or any Member with respect
thereto) up to the amount of such Stipulated Loss Value actually paid by Lessee.

 

(2)           In lieu of exercising its rights under Section 12(b)(iii)(1),
Lessor may by written notice to Lessee specifying a Payment Date which is not
earlier than 10 days after the date of such notice, demand that Lessee pay to
Lessor and Lessee shall pay to Lessor, on such Payment Date, in lieu of all Rent
due after such Payment Date, an amount equal to the excess, if any, of the
Stipulated Loss Value of the Equipment computed as of the Payment Date specified
in the notice over the Fair Market Value thereof as of such Payment Date.

 

(iv)          Lessor may, but shall not be required to, retain an Environmental
Consultant to undertake an Environmental Evaluation of the Site at Lessee’s
expense; and

 

(v)           Lessor may, but shall not be required to, sell the Equipment, or
any portion thereof, at private or public sale, in bulk or in parcels, with or
without notice, and without having the Equipment present at the place of sale;
or Lessor may, but shall not be required to, lease, otherwise dispose of or keep
idle all or part of the Equipment; and Lessor may use the Facility pursuant to
the Site Lease, until all amounts due hereunder have been paid, for any or all
of the foregoing without liability for rent.  The proceeds of sale, lease or
other disposition, if any, together with the aggregate proceeds obtained by
Lessor from one or more drawings under an Acceptable Letter of Credit made
pursuant to Section 12(c), shall be applied in the following order of
priorities: (A) first, to pay all of Lessor’s costs, charges and expenses
incurred in taking, removing, holding, repairing and

 

25

--------------------------------------------------------------------------------


 

selling, leasing or otherwise disposing of the Equipment; then, (B) second, to
the extent not previously paid by Lessee, to pay Lessor all amounts due from
Lessee hereunder; then, (C) third, to reimburse to Lessee any sums previously
paid by Lessee to Lessor pursuant to Section 12(b); then, (D) fourth, to
reimburse to Lessee any sums obtained by Lessor from one or more drawings under
an Acceptable Letter of Credit pursuant to Section 12(c) in excess of
application of such sums against any amounts due to Lessor from Lessee hereunder
(including any application of such sums to the payment of contractual
penalties); and (E) fifth, any surplus shall be retained by Lessor.  Lessee
shall pay any deficiency in clauses (A) and (B) forthwith.

 

(c)           In addition to any other rights set forth in this Section 12 but
subject to Section 12(b)(iii), after a Default shall have occurred, and without
limitation of any of the foregoing remedies, Lessor (i) may terminate or cancel
this Agreement as to any or all of the Equipment; (ii) shall be entitled to make
a drawing under any Acceptable Letter of Credit for the maximum amount available
thereunder and apply the proceeds thereof to satisfy Lessee’s obligations
hereunder and under the other Documents; or (iii) may exercise all rights and
remedies as a secured party under the UCC with respect to the Security Deposit,
including the right to collect, receive, appropriate and realize upon the
Security Deposit and apply the proceeds thereof to satisfy Lessee’s obligations
hereunder and under the other Documents.

 

(d)           The foregoing remedies are cumulative, and any or all thereof may
be exercised in lieu of or in addition to each other or any remedies at law.  If
permitted by Applicable Laws, Lessee shall pay reasonable attorneys’ fees
actually incurred by Lessor or any Member in enforcing the provisions of this
Agreement and any ancillary documents.  Waiver of any Default shall not be a
waiver of any other or subsequent default.

 

(e)           Notwithstanding any other provision set forth in this Agreement,
if (w) a Default shall have occurred solely as a result of an event or events
set forth in Section 12(a)(iii), (x) such Default is not caused by the Lessee
for the purpose of obtaining this right to obtain title to the Equipment,
(y) Lessor shall have declared such Default and pursued remedies as set forth
herein, and (z) as a result thereof Lessee shall have paid (and Lessor shall
have received) (A) the Stipulated Loss Value of the Equipment (calculated in
accordance with Annex C of the Schedule as of the Payment Date next preceding
the declaration of default), plus (B) an amount equal to all Rent (including
Basic Term Rent), all applicable taxes and other sums then due hereunder;
provided, that for the avoidance of doubt, such Rent and other sums shall be the
unaccelerated amounts due as of such date, then Lessor shall convey to Lessee
title to the Equipment on an AS IS, WHERE IS BASIS, free and clear of all
Lessor’s Liens, provided that if the Fair Market Value of the Equipment
(in-place and in-use) is greater than the Stipulated Loss Value as of the
Payment Date next preceding the declaration of Default, then Lessee will pay
Lessor as additional purchase price the amount by which such Fair Market Value
exceeds such Stipulated Loss Value; provided further, however, that Lessee’s
right to obtain title in the limited circumstances set forth in this clause
(e) shall not apply with respect to any Default described in any other clause or
clauses of Section 12(a).

 

(f)            Notwithstanding any other provision set forth in this Agreement
or the Security Deposit Pledge Agreement, if a Default shall have occurred
solely with respect to (i) Section 12(a)(iv) if such Default results from
Lessee’s failure to provide audited financial statements

 

26

--------------------------------------------------------------------------------


 

within the designated time period in accordance with Section 5(b);
(ii) Section 12(a)(xi)(2) or Section 12(a)(xi)(3);
(iii) Section 12(a)(xii)(a) other than as a result of a payment default;
(iv) Section 12(a)(xiii) other than as a result of a payment default thereunder
(each of the foregoing, a “Limited Remedy Event of Default”), if and only if
Lessor has elected to exercise remedies under this Section 12(f) and so long as
no other Default (other than any other Limited Remedy Event of Default) has
occurred and is continuing, then the Lessee shall, upon demand by Lessor, pay to
Lessor an amount (the “Special SLV Amount”) such that the sum of (A) the present
value of all Basic Term Rent paid through the date such Special SLV Amount is
paid, plus (B) (1) the present value of the Lessee’s cost for obtaining an
Acceptable Letter of Credit with a stated amount equal to the Required Amount to
be delivered at the Basic Term Commencement Date paid through the date such
Special SLV Amount is paid, plus (2) the Security Deposit as of the Basic Term
Commencement date minus the present value of the Security Deposit as of the day
such Special SLV Amount is paid, plus (C) the present value of the Special SLV
Amount, will equal 89.95% of Equipment Cost.  The actual Special SLV Amount
required to be paid by the Lessee to the Lessor pursuant to this
Section 12(f) shall be reduced by the amount of proceeds of the Security Deposit
and/or proceeds of any Acceptable Letter of Credit that have been applied by the
Lessor against the Special SLV Amount (as determined in accordance with the
immediately preceding sentence).  If and only if Lessor has elected to exercise
remedies under this Section 12(f) and has demanded payment of the Special SLV
Amount, the only amount payable by the Lessee solely in respect of any Limited
Remedy Event of Default shall be the Special SLV Amount.  Notwithstanding the
foregoing provisions set forth in this Section 12(f), this Section 12(f) shall
not limit in any respect (1) Lessor’s rights and remedies in connection with any
Default other than a Limited Remedy Event of Default, including any and all
rights and remedies relating to Lessee’s failure to pay such Special SLV Amount
or to comply with any other provisions of this Agreement which failure occurs
either before or after the occurrence of such Limited Remedy Event of Default
and (2) any of Lessee’s obligations under Section 4 and Section 15; provided
that, if and only if Lessor has elected to exercise remedies under this
Section 12(f), Lessor shall not be entitled to recover any damages under
Section 4 or Section 15 incurred by Lessor solely in respect of a Limited Remedy
Event of Default to the extent that the aggregate amounts of any such recoveries
plus any other amounts paid by Lessee under this Section 12(f) exceeds the
Special SLV Amount.  All present value calculations required to be made under
this Section 12(f) shall use a discount rate equal to the Discount Rate.  
Notwithstanding anything to the contrary set forth in this Section 12(f), unless
Lessor elects to exercise remedies under this Section 12(f), none of the
limitations set forth in this Section 12(f) on Lessor’s rights, remedies and
indemnities shall be effective.

 

(g)           Unless previously terminated, upon payment of all amounts due
hereunder and satisfaction of all other obligations hereunder, this Agreement
shall terminate and Lessor shall pay any balance of the Security Deposit to
Lessee promptly and release any further interest in any Acceptable Letter of
Credit.

 

13.          ASSIGNMENT; SYNDICATION

 

(a)           LESSEE SHALL NOT ASSIGN, MORTGAGE, SUBLET OR CREATE ANY TYPE OF
LIEN OVER ANY EQUIPMENT OR THE INTEREST OF LESSEE

 

27

--------------------------------------------------------------------------------


 

HEREUNDER (OTHER THAN PERMITTED LIENS) WITHOUT THE PRIOR WRITTEN CONSENT OF
LESSOR.

 

(b)           Lessor may, without the consent of Lessee, assign any or all of
its right, title and interest in this Agreement and the Schedule, provided, that
so long as no Default has occurred and is continuing, Lessor will not assign all
or any portion of its right, title and interest in this Agreement and the
Schedule to any entity that Lessee determines, based on written advice of its
auditors and as confirmed to Lessor in a certificate of a Responsible Officer of
Lessee delivered to Lessor within ten days after receipt of notice by Lessor as
to the identity of the proposed transferee, will result in Lessee consolidating
its financial reports with such entity.  Lessee agrees that it will pay all Rent
and other amounts payable under this Agreement and the Schedule to Lessor named
therein; provided, however, if Lessee receives written notice of an assignment
from Lessor, Lessee will pay all Rent and other amounts payable under this
Agreement and the Schedule to such assignee or as instructed by Lessor.  Lessee
agrees reasonably to cooperate with Lessor in connection with any such proposed
assignment, including the execution and delivery of such other documents,
instruments, notices, opinions, certificates and acknowledgments, as reasonably
may be required by Lessor or such assignee, and the delivery of all information
concerning Lessee and each Guarantor that is reasonably necessary for Lessor to
complete the assignment; and Lessee further agrees to confirm in writing receipt
of a notice of assignment as reasonably may be requested by assignee.  Lessee
hereby waives and agrees not to assert against any such assignee any defense,
set-off, recoupment claim or counterclaim that Lessee has or may at any time
have against Lessor for any reason whatsoever, provided, however, that nothing
contained in this sentence shall be construed as a waiver by Lessee of its right
to assert against Lessor, in a separate action against Lessor, any claims that
Lessee has against Lessor.

 

(c)           Subject always to the foregoing, this Agreement inures to the
benefit of, and is binding upon, the successors and assigns of the parties
hereto.

 

(d)           Lessee acknowledges that it has been advised that the interest of
Lessor in this Agreement and the other Documents may be conveyed to or
participated to, in whole or in part, and may be used as security for financing
obtained from, one or more third parties without the consent of Lessee pursuant
to a syndication.

 

(e)           In connection herewith the Lessor, any member of the Lessor or any
Affiliate of such member (a “Syndication Agent”) may initiate discussions with
potential participants regarding their participation in this transaction. 
Lessee and its management will assist in all syndication efforts.  Such
assistance will include, but not be limited to: (i) prompt assistance in the
preparation of an information memorandum and verification of the accuracy and
completeness of the information contained therein; (ii) preparation of other
information, offering materials and projections by Lessee and its advisors
taking into account this transaction; (iii) providing any Syndication Agent with
all information reasonably deemed necessary by such Syndication Agent to
complete the syndication successfully; (iv) confirmation as to accuracy and
completeness of such information, offering materials and projections;
(v) participation of Lessee’s senior management in meetings and conference calls
with potential lenders and rating agencies, if applicable, at such times and
places as such Syndication Agent may reasonably request; and (vi) using
reasonable efforts to ensure that the

 

28

--------------------------------------------------------------------------------


 

syndication efforts benefit from all existing lending and investor
relationships.  Each Syndication Agent reserves the right to provide to industry
trade organizations information necessary and customary for the inclusion of any
member of Lessor as lead arranger in league table measurements.  The parties
agree that all information provided to Lessor from Lessee, each Guarantor, and
any affiliate thereof and/or any third parties acting on behalf of such parties
may be used in the syndication process and a confidentiality agreement in the
form of Exhibit No. 4 shall be executed by any potential participants.

 

14.          NET LEASE; NO SET-OFF, ETC.

 

This Agreement is a net lease.  Lessee’s obligation to pay Rent and other
amounts due hereunder shall be absolute and unconditional.  Lessee shall not be
entitled to any abatement or reductions of, or set-offs against, said Rent or
other amounts, including, without limitation, those arising or allegedly arising
out of claims (present or future, alleged or actual, and including claims
arising out of strict tort or negligence of Lessor) of Lessee against Lessor
under this Agreement or otherwise.  Except as provided in Section 8 hereof, with
respect to any Equipment that shall have suffered a Casualty Occurrence, this
Agreement shall not terminate and the obligations of Lessee shall not be
affected by reason of any defect in or damage to, or loss of possession, use or
destruction of, any Equipment from whatsoever cause.  It is the intention of the
parties that Rents and other amounts due hereunder shall continue to be payable
in all events in the manner and at the times set forth herein unless the
obligation to do so shall have been terminated pursuant to the express terms
hereof.

 

15.          INDEMNIFICATION

 

Notwithstanding anything to the contrary set forth in this Agreement, the
provisions of this Section 15 shall be effective on and after the Basic Term
Commencement Date.

 

(a)           Lessee hereby agrees to defend, indemnify, save and keep harmless
(on an After-Tax Basis), Lessor, its Members, any Affiliate of Lessor or any
Member, and all agents, directors, officers, employees, successors and assigns
of any of the foregoing (each an “Indemnified Party”), from and against any and
all losses, damages, penalties and injuries suffered by such Indemnified Party,
and claims (including any Environmental Loss), actions and suits against such
Indemnified Party, including reasonable legal expenses, of whatsoever kind and
nature, in contract or tort, whether caused by the active or passive negligence
of Lessor (other than Lessor’s gross negligence or willful misconduct) (herein a
“Claim”) arising out of or related to this Agreement or any other Operative
Document, the transaction contemplated hereby or the enforcement hereof or
related to the Facility, the Equipment or the Site, including, but not limited
to, Lessor’s strict liability in tort, arising out of the selection,
importation, manufacture, purchase, acceptance, operation or rejection of any or
the Equipment, the ownership of the Equipment during the Term, and the delivery,
lease, sublease, possession, maintenance, use, condition, return or operation of
the Equipment (including, without limitation, latent and other defects, whether
or not discoverable by Lessor or Lessee and any claim for patent, trademark or
copyright infringement or Environmental Loss); provided, that the indemnity set
forth in this Section 15(a) shall not be available to the extent (i) such Claim
is attributable to the gross negligence, willful misconduct or breach of this
Agreement or any other Operative Document by such Indemnified Party, (ii) such
Claim arises

 

29

--------------------------------------------------------------------------------

 

and relates to periods after the later of (x) the termination or expiration of
this Agreement or (y) the return of the Equipment in accordance with the terms
hereof or (iii) such claims are for Taxes.

 

(b)           Lessee hereby represents, warrants and covenants that at no time
during the term of this Agreement will Lessee take or omit to take, nor will it
permit any sublessee or assignee to take or omit to take, any action (whether or
not such act or omission is otherwise permitted by Lessor or by this Agreement),
which will result in the disqualification of any Equipment for, or the recapture
or disallowance of, all or any portion of the Tax Benefits.

 

(c)           If as a result of a breach of any representation, warranty or
covenant of Lessee contained in this Agreement or the Schedule (including part 2
of Section D of Exhibit No. 1 but excluding part 1 of Section D of
Exhibit No. 1)  (i) tax counsel of Lessor shall reasonably determine that Lessor
(or any Member) is not entitled to claim on its U.S. Federal income tax return
all or any portion of the Tax Benefits with respect to any Equipment, or
(ii) any Tax Benefit claimed on the U.S. Federal income tax return of Lessor or
any Member is disallowed or adjusted by the Internal Revenue Service, or
(iii) any Tax Benefit is recalculated or recaptured (any determination,
disallowance, adjustment, recalculation or recapture being a “Loss”), then
Lessee shall pay to Lessor or the applicable Member, as an indemnity and as
additional Rent, an amount that shall, in the reasonable opinion of Lessor and
each Member,  cause each Member’s Net Economic Return to equal the Net Economic
Return that would have been realized by such Member if such Loss had not
occurred.  Such amount shall be payable upon demand accompanied by a written
statement from the Lessor or a Member describing in reasonable detail such Loss
and the computation of such amount.  If an adjustment has been made under
Section 3 then the Effective Rate used in the next preceding adjustment shall be
substituted.  If Lessee is obligated to make a tax indemnity payment to any
Member pursuant to this Section 15(c), in lieu of making such payment in a lump
sum, Lessee may elect (with such Member’s consent, it being understood that such
Member may withhold its consent to such election based upon, without limitation,
the Lessee’s (or PGI’s) then credit rating or such Member’s then lending
policies) to pay the amount due in a series of equal payments that will be
sufficient to maintain the Net Economic Return of each Member as if such Loss
had not occurred, commencing on the next Rent Payment Date and payable on each
Rent Payment Date thereafter until a date not later than the end of the Term;
provided that if the Lease terminates prior to its scheduled expiration, Lessee
shall make a lump sum payment to Lessor or each Member that, in the reasonable
opinion of Lessor and such Member, is sufficient to cause each Member’s Net
Economic Return to equal the Net Economic Return that would have been realized
by such Member if such Loss had not occurred.

 

(d)           All references to Lessor in this Section 15 include Lessor, each
Member, and any assignees of Lessor or any Member, and (for the purposes of
determining whether a Loss has occurred and any amount due hereunder) the
consolidated taxpayer group of which any Member is a member. All of Lessor’s,
each Member’s and each Indemnified Party’s rights, privileges and indemnities
contained in this Section 15 shall survive the expiration or other termination
of this Agreement.  The rights, privileges and indemnities contained in this
Agreement are expressly made for the benefit of, and shall be enforceable by
Lessor, any Member, and the successors and assigns of the Lessor and any Member,
and each Indemnified Party.

 

30

--------------------------------------------------------------------------------


 

(e)           Lessee acknowledges and agrees that there is no employment
relationship between Lessor and the personnel, employees and subcontractors of
the Lessee or its Affiliates, and responsibility for such labor relationship
belongs exclusively to the Lessee or its Affiliate in accordance with the
requirements of all Applicable Laws.  Lessee or its Affiliate is the “Employer”
for all purposes of United States and Virginia law with respect to all of the
employees at Lessee’s service, and they are the only person benefiting from the
services rendered by such employees.

 

Lessee represents and warrants that it or its Affiliates has the legal and
economic capacity to comply with its labor obligations, so that it or its
Affiliates shall be solely responsible for all obligations with respect to their
respective employees.

 

Therefore, in the case of any labor dispute between Lessee and its or its
Affiliate’s personnel, employees and subcontractors, in which, for any reason,
Lessor is involved, Lessee shall release and indemnify Lessor (on an After-Tax
Basis) from any kind of claim made against it by any of Lessee’s or its
Affiliate’s personnel, employees and subcontractors, and Lessee shall have the
obligation to pay any such amounts as indemnification (severance), and the
Lessee hereby releases Lessor from any responsibility thereof.

 

Lessee shall reimburse Lessor for all costs and expenses caused by any labor
dispute filed directly or indirectly against Lessee or Lessor or with respect to
the Equipment unless such dispute arises during and relates solely to the period
following the later of (i) the termination or expiration of this Agreement or
(ii) the return of the Equipment in accordance with the terms hereof.

 

(f)            Lessor and each other Indemnified Party will give Lessee prompt
written notice of any Claim or claim for which it is entitled indemnity under
this Section 15 or any other provision of this Agreement.  Lessee will be
entitled to control the defense and settlement of each such Claim or claim,
including the selection of legal counsel reasonably acceptable to Lessor,
provided that Lessee shall have no right to defend or settle any Claim or claim
if (1) a Default shall have occurred and be continuing or (2) such claim would
entail significant risk to any Indemnified Party of any criminal liability;
provided further, that no right to compromise or settle such Claim or claim
shall exist unless the Lessee agrees in writing to pay the amount of such
settlement or compromise.  Each Indemnified Party will give Lessee and its legal
counsel reasonable assistance in connection with any such defense or settlement,
and Lessee will reimburse the foregoing Persons for their actual out-of-pocket
expenses incurred in connection with providing that assistance. Each Indemnified
Party may participate in such defense and settlement at its own expense using
legal counsel it selects, provided that in the event Lessee fails to defend or
settle any Claim or claim, Lessee shall pay all costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) incurred by such
Indemnified Party in connection with such action, suit or proceeding; provided
further, that if in the written opinion of counsel to such Indemnified Party an
actual or potential material conflict exists where it is advisable for such
Indemnified Party to be represented by separate counsel, the reasonable fees and
expenses of such separate counsel shall be paid by the Lessee.  Notwithstanding
the foregoing, this Section 15(f) shall not apply to any claim for Taxes, or any
amount payable pursuant to Section 4 or Section 15(c) hereof.

 

31

--------------------------------------------------------------------------------


 

16.           DISCLAIMER

 

LESSEE ACKNOWLEDGES THAT IT HAS SELECTED THE EQUIPMENT WITHOUT ANY ASSISTANCE
FROM LESSOR, ITS AGENTS OR EMPLOYEES, AND, UPON LESSEE’S EXECUTION AND DELIVERY
OF THE CERTIFICATE OF ACCEPTANCE, IT ACKNOWLEDGES AND ACCEPTS THE PHYSICAL AND
OPERATING STATE OF THE EQUIPMENT AS SATISFACTORY.  LESSOR DOES NOT MAKE, HAS NOT
MADE, NOR SHALL BE DEEMED TO MAKE OR HAVE MADE, ANY WARRANTY OR REPRESENTATION,
EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO THE EQUIPMENT LEASED
HEREUNDER OR ANY COMPONENT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR
WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, SAFETY,
PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT, OR TITLE.  All such risks, as
between Lessor and Lessee, are to be borne by Lessee.  Without limiting the
foregoing, Lessor shall have no responsibility or liability to Lessee or any
other Person with respect to any of the following: (i) any liability, loss or
damage caused or alleged to be caused directly or indirectly by any Equipment,
any inadequacy thereof, any deficiency or defect (latent or otherwise) therein,
or any other circumstance in connection therewith; (ii) the use, operation or
performance of the Equipment or any risks relating thereto; (iii) any
interruption of service, loss of business or anticipated profits or
consequential damages, including damages and lost as rendered by any law or
court with jurisdiction in the United States of America or any other similar
concept under Applicable Law; or (iv) the delivery, operation, servicing,
maintenance, repair, improvement or replacement of any Equipment.  If, and so
long as, no default exists under this Agreement, Lessee shall be, and hereby is,
authorized during the Term of this Agreement to assert and enforce, at Lessee’s
sole cost and expense, from time to time, in the name of and for the account of
Lessor and/or Lessee, as their interests may appear, whatever claims and rights
Lessor may have against any Vendor of the Equipment.  Lessee hereby acknowledges
that as between Lessor and Lessee, Lessor is not advising Lessee of any
accounting, tax, legal or other economic implications of this Agreement or the
other Operative Documents, and Lessee represents and warrants to Lessor that it
is not relying on Lessor, any Member or any other Person with respect to the
legal, tax, accounting and other economic considerations in connection with this
Agreement or with the other Operative Documents, other than Lessee’s own
accountants, counsel and other advisors.  Lessee has such knowledge and
experience in financial, accounting, tax and business matters that Lessee is
capable of evaluating the merits and risks of all aspects this Agreement and the
other Operative Documents.

 

17.           REPRESENTATIONS, WARRANTIES AND COVENANTS

 

(a)           Lessee hereby represents and warrants to Lessor that on the date
hereof and on the date of execution of the Schedule:

 

(i)            Lessee is a Delaware corporation duly incorporated and validly
existing in accordance with the laws of the State of Delaware and the Lessee’s
organizational identification number is 2460209. Lessee’s EIN is 57-1013629.

 

32

--------------------------------------------------------------------------------


 

(ii)           The Documents to which Lessee is a party have been duly
authorized, executed and delivered by Lessee and, assuming the due
authorization, execution and delivery of the Operative Documents by each party
thereto other than Lessee, constitute valid, legal and binding obligations,
enforceable against Lessee in accordance with their respective terms, except to
the extent that the enforcement of remedies therein provided may be limited
under applicable bankruptcy, insolvency and other laws affecting creditors’
rights generally.

 

(iii)          No approval, consent, giving notice to or withholding of
objections is required from any Governmental Authority with respect to the entry
into or performance by Lessee of the Documents except such as have already been
obtained or those, which if not obtained, would not have a Material Adverse
Effect, individually or in the aggregate.

 

(iv)          Lessee has adequate corporate power and authority to enter into,
and perform under, the Documents to which it is a party.  The entry into and
performance by Lessee of the Documents will not: (i) violate any judgment,
order, law or regulation applicable to it or any provision of its charter or
by-laws; or (ii) result in any breach of, constitute a default under or result
in the creation of any Lien (other than Permitted Liens) upon the Facility or
the Equipment pursuant to any indenture, mortgage, deed of trust, bank loan or
credit agreement or other material instrument (other than this Agreement) to
which it is a party.

 

(v)           There are no suits or proceedings (including arbitration
proceedings) pending or to Lessee’s knowledge threatened in court or before any
commission, board or other administrative agency against or affecting Lessee or
any Guarantor which are reasonably likely to result in a Material Adverse
Effect.

 

(vi)          The Lessee is located in Delaware for the purposes of
Section 9-307 of the UCC and covenants and agrees that it will not change such
status without 30 days prior written notice to Lessor.  Lessee also covenants
and agrees that it shall not, for purposes of Section 9-503(a) of the UCC,
change its name as reflected on the public record in the state of its
organization without 30 days prior written notice to Lessor.

 

(vii)         Lessor is and will remain the owner of the Equipment free and
clear of all Liens other than Permitted Liens.

 

(viii)        Each financial statement required to be delivered by Lessee to
Lessor has been prepared in accordance with GAAP and fairly presents, in all
material respects, the financial condition of PGI and its consolidated
Subsidiaries, and since December 31, 2009, the date of the most recent annual
audited financial statement, there has been no material adverse change in the
financial condition of PGI and its consolidated Subsidiaries.

 

(ix)           Each representation and warranty of PGI made in the Credit
Agreement is true and correct in all material respects when made.

 

(x)            The Site identified on the Schedule is owned or leased by the
entity identified on the Schedule free and clear of any Liens for indebtedness
or leases subject

 

33

--------------------------------------------------------------------------------


 

to the Permitted Liens and the liens of mortgagees and interest of the landlords
identified on the Schedule; provided, that Lessee shall obtain from such
mortgagees or landlords a subordination, waiver or release within 10 days after
receiving a written request from Lessor.

 

(xi)           Upon the Construction Completion Date (as defined in the CAA),
Lessor shall have good and marketable title to the Equipment free and clear of
all Liens whatsoever, other than Permitted Liens.

 

(xii)          Following the Basic Term Commencement Date and continuing
thereafter, the Equipment will be used by Lessee in the active conduct of its
business, pursuant to the terms of this Agreement.

 

(xiii)         Since December 31, 2009, there has not been any material adverse
change in the capital structure or liquidity levels of PGI and its consolidated
Subsidiaries taken as a whole except as set forth in public filings or otherwise
publicly disclosed.

 

(xiv)        Except as previously disclosed to Lessor prior to the Basic Term
Commencement Date: (i) neither Lessee nor any Guarantor is or has in the past
been in violation of any Environmental Law or Environmental Permit with respect
to the Equipment or the Site, which violation could reasonably be expected to
result in a material liability to any Guarantor or Lessee or could otherwise
result in a Material Adverse Effect; (ii) no Guarantor nor Lessee, nor to any
Guarantor’s or Lessee’s knowledge any third party, has used, Released,
generated, handled, manufactured, produced or stored at, in, on, under, or about
the Site, or transported thereto or therefrom, any Hazardous Substances that
could be expected to subject any Guarantor or Lessee to material liability under
any Environmental Law or Environmental Permit; (iii) there are no Hazardous
Substances generated, used, stored or present on the Site other than is
necessary for the business as presently conducted and in material compliance
with applicable Environmental Law or Environmental Permit; (iv) to the best of
Lessee’s knowledge, there is or has been no condition, circumstance, action,
omission, activity or event with respect to the Site that could form the basis
of any material violation of any Environmental Law, Environmental Permit or any
material liability to any Guarantor and Lessee under Environmental Law or
Environmental Permit; and (v) there is no pending or unresolved proceeding,
investigation or inquiry of which Lessee has been notified by any Governmental
Authority (including without limitation, the EPA or any non-government third
party) with respect to the presence or Release of Hazardous Substances at, in,
on or from the Site which presence or Release could reasonably be expected to
result in any material violation of or liability to Lessee or any Guarantor
under Environmental Law or Environmental Permit.

 

(xv)         The Equipment has been “placed in service” on or prior to the Basic
Term Commencement Date.

 

(xvi)        Lessee and each Guarantor is (i) in compliance in all material
respects with all applicable laws and regulations relating to (x) the
regulations promulgated by the Office of Foreign Assets Control (“OFAC”), U.S.
Department of the Treasury relating to

 

34

--------------------------------------------------------------------------------


 

dealings with certain persons listed on the publicly available Specially
Designated Nationals and Blocked Persons List maintained by OFAC,
(y) Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001)
and (z) the prevention and detection of money laundering violations under the US
Bank Secrecy Act (Financial Recordkeeping and Reporting of Currency and Foreign
Transactions Act of 1970, 31 U.S.C. 1051 et. seq.) (“BSA”), under all
regulations promulgated under the BSA and under all published U.S. government
guidance, and (ii) in compliance with all other Applicable Laws the
non-compliance with which, with respect to this clause (ii) only, could
reasonably be expected to result in a Material Adverse Effect.

 

(xvii)       The Virginia Incentives Addendum, Project Gossimer, dated March 2,
2010 (the “Incentive Plan”) prepared by the Virginia Economic Development
Partnership, is in full force and effect and has not been amended by any party
thereto.  No default or breach by any party of its obligations under the
Incentive Plan has occurred or is continuing.

 

(xviii)      The rights and interests of Lessor in and to the Equipment and the
Facility are and will be sufficient to enable Lessor, its transferee or assignee
or an operator acting on behalf of Lessor or its transferee or assignee to
obtain access to and operate the Equipment in the Facility, upon such Person’s
taking possession of the Equipment, in commercial operation in substantially the
same manner in which it has been operated by Lessee (excluding access to or use
of Proprietary Information and Optional Modifications that are Severable
Modifications).  There is no reason to expect that any licenses, permits,
authorizations or approvals of any Governmental Authority or supply, disposal or
other contracts that are required at the time of and after such taking of
possession of the Equipment to enable Lessor or its transferee or assignee or an
operator to operate the Equipment in the Facility in the ordinary course and in
compliance with substantially the same legal requirements as are applicable to
Lessee cannot be obtained, renewed or replaced, as the case may be, by Lessor,
such transferee or assignee or an operator, as the case may be, upon such
Person’s taking possession of the Equipment. There is no reason to expect that
licenses and permits which are presently issued by Governmental Authorities with
respect to the Equipment could not be obtained under the same or similar
conditions with respect to the Equipment by Lessor, such transferee, assignee or
operator to the extent applicable thereto.  Lessor has and will have sufficient
rights to all present and future intellectual property (including all Included
IP, but excluding, in all cases, Proprietary Information) that is necessary or
desirable for operation of the Equipment.

 

(xix)         Lessee and each Guarantor is in compliance in all material
respects with (a) the Trading with the Enemy Act, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle B
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Patriot Act.

 

(b)           Lessee hereby covenants and agrees with Lessor that:

 

(i)            The Equipment will at all times be used for commercial or
business purposes, pursuant to the terms of this Agreement.

 

35

--------------------------------------------------------------------------------


 

(ii)           Lessee shall maintain a system of identification number tagging
on the Equipment and any significant Part thereof by affixing in a prominent
position on the Equipment (and components thereof) plates, tags or other
identifying labels stating (i) that the Equipment is property of Lessor and
(ii) the manufacturer, serial numbers and type and model thereof as set forth in
Annex A to the Schedule.

 

(iii)          Lessee, at its sole cost and expense, at all times hereinafter
shall maintain and implement at the Site a written environmental, health and
safety (“EH&S”) program (“EH&S Program”) to ensure that Lessee’s operations at
the Site are conducted in compliance with all applicable Environmental Laws and
Environmental Permits.  The EH&S Program shall involve senior management, shall
include a formal written corporate environmental policy, and shall be directed
by the person responsible for Lessee’s EH&S compliance.

 

(iv)          At Lessor’s request (not more frequently than once in any 12-month
period, unless a Default shall have occurred and be continuing), Lessee shall
provide Lessor with a briefing regarding Lessee’s compliance with its EH&S
Program and Lessee shall take such action reasonably requested by Lessor to
address any deficiencies noted by Lessor under Applicable Law.

 

(v)           Lessee agrees that it shall not (i) establish a new “location” for
the purposes of Section 9-307 of the UCC, (ii) change its chief executive office
or its jurisdiction of organization, (iii) change its name or (iv) do business
under any name other than “Chicopee, Inc.” until it shall have given to the
Lessor not less than 30 days’ prior written notice of its intention so to do,
clearly describing such new location, jurisdiction and/or name and providing
such other information in connection therewith as the Lessor may reasonably
request.

 

(vi)          Lessee has fee simple title to the Site and shall cause fee simple
title to the future expansion parcel referenced in the Site Lease to be granted
to it no later than September 1, 2010.

 

(vii)         Lessee shall provide, at its sole cost and expense, prior to
entering into a mortgage with respect to the Site, a SNDA, duly executed (and in
recordable form) by each mortgagee, with respect to the Site.  Lessee shall
maintain each SNDA at all times during the Term for the estimated useful life of
the Equipment.  Lessee shall deliver to Lessor 30 days’ prior written notice of
any assignment, transfer or sale by Site Lessor of the Site and Lessee agrees
that any assignment of the Site shall be made subject to the terms of the Site
Lease.

 

(viii)        Lessee shall maintain at all times from the date hereof through
the Basic Term, an Acceptable Letter of Credit, for the benefit of Lessor, in
order to secure Lessee’s obligations under the Documents.  In the event that any
Acceptable Letter of Credit has an expiration or termination date prior to the
Basic Term, Lessee shall replace such Acceptable Letter of Credit with an
Acceptable Letter of Credit in accordance with the requirements of this
Agreement no later than thirty (30) days prior to such expiration or termination
date.  If (a) a Downgrade Event has occurred or (b) Lessee shall make a

 

36

--------------------------------------------------------------------------------


 

good faith determination that a significant possibility exists that a Downgrade
Event will occur, Lessee, within 30 days of the earliest of (i) having knowledge
of such fact, (ii) reaching such good faith determination or (iii) receiving
notice from Lessor of such fact, shall provide a replacement Acceptable Letter
of Credit.  Lessee shall not at any time permit any Liens (other than Lessor’s
Liens) to exist on Lessor’s interest in the Acceptable Letter of Credit or in
its rights to enforce payment thereon.

 

(ix)           Lessee shall deliver the reports as set forth in Sections
5(b) and 5(e).

 

(x)            Lessee shall promptly deliver to Lessor written notice of any
default under any of the Operative Documents, the Documents or any material
contract pertaining to the Equipment.

 

(xi)           At all times during the Term, PGI shall control, directly or
indirectly, 100% of the equity interests in Lessee or any successor entity.

 

(xii)          Lessee shall comply or cause PGI to comply with the financial
covenants set forth in Appendix II of this Agreement.

 

(xiii)         Lessee shall, and shall cause each Guarantor to, remain (i) in
compliance in all material respects with all applicable laws and regulations
relating to (x) the regulations promulgated by OFAC relating to dealings with
certain persons listed on the publicly available Specially Designated Nationals
and Blocked Persons List maintained by OFAC, (y) Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001) and (z) the prevention and
detection of money laundering violations under the BSA, under all regulations
promulgated under the BSA and under all published U.S. government guidance, and
(ii) in compliance with all other Applicable Laws the non-compliance with which,
with respect to this clause (ii) only, could reasonably be expected to result in
a Material Adverse Effect.

 

(c)           Lessor hereby represents and warrants to Lessee that on the date
hereof and on the date of execution of the Schedule:

 

(i)            Lessor is a Delaware limited liability company duly formed and
validly existing in accordance with the laws of the State of Delaware and the
Lessor’s organizational identification number is 4821012. Lessor’s EIN is
27-2569352.

 

(ii)           The Documents to which Lessor is a party have been duly
authorized, executed and delivered by Lessor and, assuming the due
authorization, execution and delivery of the Operative Documents by each party
thereto other than Lessor, constitute valid, legal and binding obligations,
enforceable against Lessor in accordance with their respective terms, except to
the extent that the enforcement of remedies therein provided may be limited
under applicable bankruptcy, insolvency and other laws affecting creditors’
rights generally.

 

(iii)          Lessor has adequate limited liability company power and authority
to enter into, and perform under, the Documents to which it is a party.  The
entry into and

 

37

--------------------------------------------------------------------------------


 

performance by Lessor of the Documents will not violate its certificate of
formation or limited liability company agreement.

 

18.           INTENT; TITLE

 

(a)           It is the express intent of the parties that this Agreement
constitute a true lease and not a sale of the Equipment.  It is hereby
acknowledged by the parties hereto that Lessor is the legal owner of all of the
Equipment.  Title to the Equipment shall at all times remain in Lessor, and
Lessee shall acquire no ownership, title, property, right, equity, or interest
in the Equipment other than its leasehold interest solely as Lessee subject to
all the terms and conditions hereof.  The parties agree that the lease is a
“Finance Lease” as defined in Uniform Commercial Code Article 2A — Leases
(“Article 2A”).  Lessee acknowledges: (a) that Lessee has selected the
“Supplier” (as defined in Article 2A) and directed Lessor to purchase the
Equipment from the Vendors; (b) that Lessee has been informed in writing in this
Agreement, before signing this Agreement, that Lessee is entitled under
Article 2A to the promises and warranties, including those of any third party,
provided to Lessor by the Vendors in connection with or as part of the contract
by which Lessor acquired the Equipment, and that Lessee may communicate with the
Vendor and receive an accurate and complete statement of those promises and
warranties, including any disclaimers and limitations of them or of remedies. 
To the extent permitted by Applicable Law, Lessee hereby waives any and all
rights and remedies conferred upon a lessee in Section 508(5) of Article 2A;
provided, however that such waiver shall not preclude Lessee from asserting any
claim of Lessee against Lessor in a separate cause of action; and provided
further that such waiver shall not affect Lessor’s obligations of good faith,
diligence, reasonableness and care.

 

(b)           Notwithstanding the express intent of the parties, should a court
of competent jurisdiction determine that this Agreement is not a true lease, but
rather one intended as security, then solely in that event and for the expressly
limited purposes thereof, Lessee shall be deemed to have hereby granted Lessor a
security interest in the Equipment, and all accessions thereto, substitutions
and replacements therefor, and proceeds (including insurance proceeds) thereof
(but without power of sale) to secure the prompt payment and performance as and
when due of all obligations and indebtedness of Lessee (or any affiliate of
Lessee) to Lessor, now existing or hereafter created.  For the purposes of this
paragraph, this Agreement, the Schedule, or a photocopy of either thereof may be
filed as a financing statement under the Uniform Commercial Code.

 

19.           PURCHASE OPTIONS

 

Provided no Default shall have occurred and be continuing, Lessee shall have the
option to purchase all (but not less than all) of the Equipment leased under all
Schedules executed hereunder upon the following terms and conditions.

 

(a)           Upon not more than 365 days’ and not less than 300 days’
irrevocable prior written notice by Lessee to Lessor, Lessee may elect to
purchase, at expiration of the Basic Term, all (but not less than all) of the
Equipment on an AS IS, WHERE IS BASIS, for cash equal to the then Fair Market
Value of the Equipment (in-place and in-use), plus (in any event) all applicable
taxes.  If Lessee has elected to exercise the purchase option set forth in this

 

38

--------------------------------------------------------------------------------


 

Section 19(a), on the last day of the Basic Term, Lessee shall pay to Lessor in
cash the full purchase price (plus all applicable taxes), together with any Rent
or other sums then due hereunder on such date and Lessor shall convey to Lessee
title to the Equipment on an AS IS, WHERE IS BASIS, free and clear of all
Lessor’s Liens.

 

(b)           Subject to Section 12(e), if a Default shall have occurred and be
continuing at the time of the notice in the first sentence of paragraph
(a) above, then on the date of expiration of the Term, Lessee shall return the
Equipment in full compliance with Section 11 of this Agreement on or prior to
the date of expiration of the Term.  If Lessee shall have given the notice
provided in the first sentence of paragraph (a) above, and a Default occurs and
is continuing at the expiration of this Agreement, Lessor may elect either to
enforce the option exercised by Lessee or demand return of the Equipment to
Lessor in full compliance with Section 11 of this Agreement.

 

(c)           The Lessee may elect, upon not more than 180 days’ and not less
than 90 days’ irrevocable written notice to Lessor prior to the First EBO Date,
to purchase on the First EBO Date all (but not less than all) of the Equipment
on an AS IS, WHERE IS BASIS for a purchase price equal to the First EBO Price
plus all applicable taxes.  If Lessee has elected to exercise the purchase
option set forth in this Section 19(c), on the First EBO Date, Lessee shall pay
to Lessor in cash the First EBO Price (plus all applicable taxes) together with
any Rent or other sums due hereunder on such date (excluding any Basic Term Rent
scheduled to be paid on such First EBO Date) and Lessor shall convey to Lessee
title to the Equipment on an AS IS, WHERE IS BASIS, free and clear of all
Lessor’s Liens.

 

(d)           The Lessee may elect, upon not more than 180 days’ and not less
than 90 days’ irrevocable written notice to Lessor prior to the Second EBO Date,
to purchase on the Second EBO Date all (but not less than all) of the Equipment
on an AS IS, WHERE IS BASIS for a purchase price equal to the Second EBO Price
plus all applicable taxes.  If Lessee has elected to exercise the purchase
option set forth in this Section 19(d), on the Second EBO Date, Lessee shall pay
to Lessor in cash the Second EBO Price (plus all applicable taxes) together with
any Rent or other sums due hereunder on such date (excluding any Basic Term Rent
scheduled to be paid on such Second EBO Date) and Lessor shall convey to Lessee
title to the Equipment on an AS IS, WHERE IS BASIS, free and clear of all
Lessor’s Liens.

 

20.           MISCELLANEOUS

 

(a)           Any cancellation or termination by Lessor, pursuant to the
provisions of this Agreement, the Schedule, supplement or amendment hereto, or
the lease of the Equipment hereunder, shall not release Lessee from any then
outstanding obligations to Lessor hereunder.

 

(b)           Lessor’s failure at any time to require strict performance by
Lessee of any of the provisions hereof shall not waive or diminish Lessor’s
right thereafter to demand strict compliance therewith.

 

(c)           Lessee agrees, upon receiving Lessor’s written request, to execute
any instrument necessary for filing, recording or perfecting the interest of
Lessor, and to execute and deliver to Lessor such further documents, instruments
and assurances and to take such

 

39

--------------------------------------------------------------------------------

 

further action as Lessor from time to time reasonably may request in order to
carry out the intent and purpose of the transaction contemplated hereunder.

 

(d)           All notices, consents, directions, approvals, instructions,
requests, demands, and other communications required or permitted to be given
hereunder shall be in writing, personally delivered, delivered by overnight
courier service, sent by facsimile transmission (with confirmation of receipt),
or sent by certified mail, return receipt requested, addressed to the other
party at each of its respective addresses stated below or at such other address
as such party shall from time to time designate in writing to the other party;
and shall be effective from the date of receipt.

 

If to the Lessee:                                                          
Chicopee, Inc.

9335 Harris Corners Parkway

Suite 300

Charlotte NC 28269

Attention: Chief Financial Officer

Telephone:  (704) 697-5186

Facsimile:  (704) 697-5121

 

With a copy to:                                                            
Polymer Group, Inc.

9335 Harris Corners Parkway

Suite 300

Charlotte NC 28269

Attention: General Counsel

Telephone:  (704) 697-5179

Facsimile:  (704) 697-5120

 

If to the Lessor:                                                           
Gossamer Holdings, LLC

201 Merritt Seven

Norwalk, CT  06851 USA

Attention: Annie Schorr, Portfolio Manager

Telephone:  (203) 229-1421

Facsimile: (513) 770-5460

 

With copies to:                                                             
General Electric Credit Corporation of Tennessee

201 Merritt Seven, 2nd Floor

Norwalk, CT  06851 USA

Attention: Annie Schorr

Telephone:  (203) 229-1421

Facsimile:  (513) 770-5460

 

ING Spunmelt Holdings LLC

200 Galleria Parkway, Ste. 950

Atlanta, Georgia  30339 USA

Attention: Jerry L. McDonald, Director

Telephone:  (770) 984-4514

Facsimile:  (770) 951-1005

 

40

--------------------------------------------------------------------------------


 

(e)           This Agreement, the Exhibits and the Schedule and Annexes thereto
constitute the entire agreement of the parties with respect to the subject
matter hereof.  NO VARIATION OR MODIFICATION OF THIS AGREEMENT OR ANY WAIVER OF
ANY OF ITS PROVISIONS OR CONDITIONS, SHALL BE VALID UNLESS IN WRITING AND SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF EACH PARTY HERETO.

 

(f)            The representations, warranties and covenants of Lessee herein
shall be deemed to survive the closing hereunder.  The obligations of Lessee
under Sections 4, 11 and 15 hereof which accrue during the Term of this
Agreement and obligations which by their express terms survive the termination
of this Agreement, shall survive the termination of this Agreement.

 

(g)           Each Member is an express third party beneficiary of the
agreements of the Lessee and Lessor hereunder and shall be entitled to rely on
such agreements as if it were named a party hereto.

 

(h)           In case of a failure of Lessee to comply with any provision of
this Agreement, Lessor shall have the right, but shall not be obligated, to
effect such compliance, in whole or in part; and all moneys spent and expenses
and obligations incurred or assumed by Lessor in effecting such compliance
(together with interest thereon at the Overdue Rate) shall constitute
Supplemental Rent due to Lessor within 5 days after the date Lessor sends
written notice to Lessee requesting payment.  Lessor’s effecting such compliance
shall not be a waiver of Lessee’s default.

 

(i)            Any Rent or other amount not paid to Lessor when due hereunder
shall bear interest, both before and after any judgment or termination hereof,
at Overdue Rate.

 

(j)            Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(k)           So long as no Default shall have occurred and be continuing
hereunder, and conditioned upon Lessee performing all of the covenants and
conditions hereof, as to claims of Lessor or Persons claiming under Lessor,
Lessee shall peaceably and quietly hold, possess and use the Equipment during
the Term of this Agreement subject to the terms and conditions hereof.

 

(l)            Lessee agrees to pay on demand all reasonable costs and expenses
incurred by Lessor, the Members and any assignee from and after the Basic Term
Commencement Date during the term of this Agreement in connection with (i) the
formation, administration and operation of the Lessor and (ii) the preparation,
execution, delivery, filing, recording, and administration of any of the
Documents, including (without limitation) the reasonable fees and expenses of
counsel for Lessor, any Member and any assignee thereof, accounting, tax
administration, due diligence, appraisals, lien searches, UCC and/or SNDA filing
fees, and

 

41

--------------------------------------------------------------------------------


 

field audits; and all costs and expenses incurred by Lessor or any Member, if
any, in connection with the enforcement of any of the Documents.

 

(m)          Each party hereto agrees to keep confidential, the terms and
provisions of the Operative Documents and the transactions contemplated hereby
and thereby (collectively, the “Transactions”); provided that either party may
disclose the terms and provisions of the Documents and transactions contemplated
hereby and thereby (i) to its or its controlling entities’ employees, officers,
directors and agents who agree to hold the same confidential in accordance with
the terms of this Section 20(m), (ii) to its or its controlling entities’
consultants, auditors, attorneys and accountants who agree to hold the same
confidential substantially in accordance with the terms of this Section 20(m),
(iii) if it is reasonably believed by it to be compelled by any court decree,
subpoena or other legal or administrative order or process after giving the
other party advance written notice of the proposed disclosure to the extent
reasonably possible, (iv) on the advice of its counsel, otherwise required by
law or necessary or appropriate in connection with any litigation or other
proceeding to which it or its affiliates is a party after giving the other party
advance written notice of the proposed disclosure to the extent reasonably
possible, or (v) which becomes available to such party from a third party on a
non-confidential basis.  Section 22 below contains additional provisions
regarding confidentiality and to the extent there is a conflict between
Section 22 and this Section 20(m), Section 22 shall control.

 

(n)           Lessee shall not, and shall not permit any Guarantor or any of
their respective Affiliates to, issue any press release or other public
disclosure using the name, logo or otherwise referring to any Member or any
Affiliate of such Member, the Operative Documents or any transaction
contemplated therein to which Owner or any Member is party without the prior
consent of each Member except to the extent required to do so under Applicable
Law and then, only after consulting with each Member.

 

(o)           Lessee consents to the publication by Lessor or any Member of
Lessor of advertising material relating to the transactions contemplated by this
Agreement using Lessee’s or any Guarantor’s name, product photographs, logo or
trademark.  Lessor or such Member shall provide a draft of any advertising
material to Lessee for review and comment prior to the publication thereof. 
Neither Lessor nor any Member of Lessor will obtain any license of or right to
use such names, product photographs, logos or trademarks beyond that expressly
authorized in this Section 20(o), which is non-exclusive.

 

(p)           The parties hereto acknowledge and agree that this Agreement and
the Schedule shall constitute a single lease instrument.

 

(q)           All consultants, contractors, engineers, employees, independent
contractors and other Persons who seek to enter the Site, the Facility or any
other property of Lessee, or who desire to observe or inspect the Equipment or
any of Lessee’s records, on behalf of or at the request of Lessor or any Member
pursuant to this Agreement must comply with Lessee’s reasonable and customary
safety, security and confidentiality policies and procedures.

 

(r)            Each of Lessor and each Member that is subject to the Patriot Act
hereby notifies Lessee and Guarantors that pursuant to the requirements of the
Patriot Act, it is

 

42

--------------------------------------------------------------------------------


 

required to obtain, verify and record information that identifies Lessee and
each Guarantor, which information includes the name and address of Lessee and
each Guarantor and other information that will allow Lessor and each Member to
identify Lessee and each Guarantor in accordance with the Patriot Act.

 

21.           CHOICE OF LAW; JURISDICTION

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN
ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF
SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. 
The parties agree that any action or proceeding arising out of or relating to
this Agreement may be commenced in the United States District Court for the
Southern District of New York and the parties irrevocably submit to the
jurisdiction of such court and agree not to assert, by way of motion, as a
defense or otherwise, in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient form, that the venue of such
suit, action or proceeding is improper, or that this Agreement or the subject
matter hereof or the transaction contemplated hereby may not be enforced in or
by such court.  Each of the parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;
provided that this sentence will not be construed as a waiver of any right to
file an appeal or to seek a stay.

 

22.           CONFIDENTIAL INFORMATION.

 

(a)           Lessor shall keep confidential and shall not disclose to any
Person, except as expressly permitted by this Section 22, all Confidential
Information.  Lessor shall only be entitled to disclose Confidential Information
to (i) its, its Members’ and its Members’ Affiliates’ respective employees,
officers, directors, agents, consultants, advisors, auditors, attorneys and
accountants (to the extent such disclosure reasonably relates to the
Transactions) who agree to hold the Confidential Information in accordance with
the terms of this Section 22, (ii) any prospective purchaser of the Equipment or
of any Member’s interest in Lessor (if such Person first executes and delivers
to Lessor and Lessee a confidentiality agreement at least as restrictive as this
Section 22), provided that under no circumstances shall Lessor disclose any
Proprietary Information to any such prospective purchaser, (iii) to the extent
requested by any Governmental Authority, (iv) to the extent required by
Applicable Laws or by any subpoena or similar legal process, (v) in connection
with the exercise of remedies under this Agreement or under any other Operative
Document or any suit, action or proceeding relating to this Agreement or any
other Operative Document or the enforcement of rights hereunder or thereunder.

 

(b)           Lessor shall only use the Confidential Information as expressly
permitted by this Section 22 and shall not use any Confidential Information on
behalf of any other Person except as expressly permitted by this Section 22.

 

43

--------------------------------------------------------------------------------


 

(c)           Lessor shall have no liability for any disclosure of any
Confidential Information by any consultants, contractors, engineers, employees,
independent contractors and other Persons who have executed a confidentiality
agreement with Lessee or any of its Affiliates.

 

(d)           Confidential Information shall not include any information,
document or record (a) that is or becomes lawfully available to the general
public without any breach of this Agreement or any violation of any Applicable
Law, (b) that was previously lawfully in the possession of Lessor without any
obligation to Lessee, any Guarantor or any other Person to hold it in confidence
or to restrict the use of it, or (c) that Lessor receives from a third party who
is free to disclose that information to Lessor without breaching any agreement
or violating any Applicable Law.

 

(e)           If Lessor is required or intends to disclose Confidential
Information under Section 22(a)(iii), 22(a)(iv) or 22(a)(v), Lessor shall give
Lessee prompt and prior written notice of the proposed disclosure (to the extent
reasonably possible and not otherwise prohibited).  Additionally, Lessee shall
be entitled to take those actions it deems necessary or appropriate, including
seeking to prevent the disclosure of its Confidential Information.  Lessor will
provide reasonable assistance to Lessee in connection with those actions, and
Lessee will reimburse Lessor for Lessor’s and any Member’s actual out-of-pocket
expenses incurred in providing that assistance.  Lessor shall disclose
Confidential Information only in compliance with this Section 22.

 

(f)            Notwithstanding the foregoing provisions of this Section 22,
Lessor may disclose Confidential Information (but not Proprietary Information),
as necessary, to a potential investor in a syndication of this Lease as long as
that potential investor first executes and delivers to Lessor a confidentiality
agreement in the form of Exhibit No. 4.

 

(g)           The provisions contained in this Section 22 and any similar
provisions in any separate confidentiality agreement executed by any Member or
any employee of Lessor or any Member shall survive for a period of 18 months
following the termination of this Agreement (whether at the end of the Basic
Term or at the time of any earlier termination of this Agreement).

 

(h)           Notwithstanding the foregoing, the obligations of confidentiality
contained herein, as they relate to the Transactions, shall not apply to the
federal tax structure or federal tax treatment of the Transactions, and each
party hereto (and any employee, representative, or agent of any party hereto)
may disclose to any and all persons, without limitation of any kind, the federal
tax structure and federal tax treatment of the Transactions.  The preceding
sentence is intended to cause each Transaction to be treated as not having been
offered under conditions of confidentiality for purposes of
Section 1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
promulgated under Section 6011 of the Internal Revenue Code of 1986, as amended,
and shall be construed in a manner consistent with such purpose.  In addition,
each party hereto acknowledges that it has no proprietary or exclusive rights to
the federal tax structure of the Transactions or any federal tax matter or
federal tax idea related to the Transactions.

 

44

--------------------------------------------------------------------------------


 

(i)            Lessor will use commercially reasonable efforts not to obtain
Proprietary Information except as permitted under this Agreement and necessary
to carry out its obligations, or to exercise its rights, under this Agreement,
and Lessee will use commercially reasonable efforts not to disclose Proprietary
Information to Lessor or its employees, contractors, consultants or agents
except as necessary to carry out its obligations or to exercise its rights under
this Agreement.

 

23.           DEFINITIONS

 

Capitalized terms used but not otherwise defined herein or in the Schedule shall
have the meanings assigned thereto in Appendix I attached hereto; and the
general provisions and rules of interpretation set forth in Appendix I shall
apply to this Agreement.

 

[Signatures on next page]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Equipment Lease Agreement
to be executed by their duly authorized representatives as of the date first
above written.

 

LESSOR:

 

LESSEE:

 

 

 

GOSSAMER HOLDINGS, LLC

 

CHICOPEE, INC.

 

 

 

 

 

 

BY:

GENERAL ELECTRIC CREDIT CORPORATION OF

 

By:

 

 

TENNESSEE, its member

 

 

Name:

 

 

 

Title:

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

BY:

ING SPUNMELT HOLDINGS LLC, its member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

APPENDIX I

 

TO LEASE AGREEMENT DATED AS OF JUNE 24, 2010

 

DEFINITIONS

 

See attached.

 

--------------------------------------------------------------------------------


 

Appendix I

 

Definitions

 

“Acceptable Letter of Credit” shall mean a valid and enforceable irrevocable
transferable letter of credit substantially in the form of Exhibit A hereto and
otherwise in form and substance acceptable to Owner or Lessor, as applicable,
that is: (1) issued by an Acceptable Letter of Credit Bank, (2) having a stated
expiration date of not earlier than 364 days after the date of original
issuance, (3) drawable in full if not renewed or replaced with an Acceptable
Letter of Credit 30 days before its expiry, (4) payable and drawable at an
office of such issuing bank in the United States of America, (5) payable in U.S.
dollars in immediately available funds, (6) issued under arrangements not
illegal for the parties to enter into, (7) is governed by the Uniform Customs
and Practice for Documentary Credits (revision effective January 1,
1994), International Chamber of Commerce Publication No. 500 or the
International Standby Practices (ISP98) International Chamber of Commerce
Publication No. 590, and, to the extent not inconsistent therewith, the laws of
New York State, and (8) which shall permit the beneficiary thereof to assign its
interest without the consent of such Acceptable Letter of Credit Bank.

 

“Acceptable Letter of Credit Bank” shall mean a bank (1) the senior unsecured
debt obligations (or long-term deposits) of which upon the date of issuance of
an Acceptable Letter of Credit is rated at least “A3” by Moody’s and at least
“A-” by S&P, with capital in excess of U.S.$500,000,000.00 Dollars, (2) from
whom receipt of a letter does not violate Owner’s or Lessor’s then current
policies including its credit and lending country exposure limits, which country
limits shall be deemed satisfied if the bank is a United States bank, (3) as to
whom there shall be no material litigation or arbitration proceeding threatened
or pending between Lessor and such bank or Owner and such bank and (4) whom is
otherwise reasonably acceptable to Owner and Lessor acting in good faith.

 

“Acts of God” shall mean any inevitable, unpredictable, and unreasonably severe
event caused by natural forces without any human interference, and over which
any party to any Operative Document has no control, such as flood, earthquake,
storm, hurricane or other natural disaster.

 

“Additional Construction Document” shall mean any material contract or
undertaking to which the Construction Agent or the Owner is a party relating to
the development, installation, construction, completion, operation,
administration or maintenance of the Equipment entered into after the
Construction Closing Date but prior to the Basic Term Commencement Date.

 

“Adjacent Property” shall mean those parcels of land owned by Site Lessor
located adjacent to the Site as legally described on Schedule B to the Site
Lease.

 

“Advance” shall have the meaning set forth in Section 3.1(a) of the Construction
Agency Agreement, in each case, made in accordance with the applicable Operative
Document.

 

“Adverse Environmental Condition” shall refer to (i) the Release of or exposure
to any Hazardous Substance at, on, under or within the Site, the Facility or the
Equipment in violation of or could result in liability under any Environmental
Law, (ii) the use, generation, handling, transportation, storage, treatment or
disposal of Hazardous Substances in connection with the operation of the
Facility and Equipment in violation of or could result in liability under any

 

--------------------------------------------------------------------------------


 

Environmental Law, or (iii) the violation of any Environmental Law resulting
from ownership, possession, use, operation or modification of the Site, the
Facility or the Equipment.

 

“Affiliate” of any specified Person shall mean any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person.  For purposes of this definition, “control” when used with respect to
any particular Person shall mean the power to direct, or cause the direction of,
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling”, “controlled” and “under common control” have meanings
correlative to the foregoing; provided, however, that any Person owning,
directly or indirectly, 10% or more of the securities having ordinary voting
power for the election of directors or other members of the Governing Body of a
corporation, or 10% or more of the partnership or other ownership interests of
any other Person, is deemed to control such corporation or other Person.
Notwithstanding the foregoing, with respect to PGI and its Subsidiaries
(including Lessee), “Affiliate” shall not include MatlinPatterson Global
Opportunities Fund, LP (“MPG”) or any Affiliate of MPG that is not PGI or a
Subsidiary of PGI.

 

“After-Tax Basis” shall mean, in the context of determining the amount of a
payment to be made on such basis, the payment of an amount which, after
reduction by the net increase in Taxes of the recipient (actual or constructive)
of such payment, which net increase shall be calculated by taking into account
any current reduction in such Taxes resulting from any tax benefits realized the
recipient as a result of such payment, shall be equal to the amount required to
be paid. In calculating the amount payable by reason of this provision, all
income taxes payable and tax benefits realized shall be determined on the
assumptions that (i) the recipient is subject to applicable income taxes at the
highest marginal tax rates then applicable to widely held corporations that are
in effect in the applicable jurisdictions for the relevant period or periods and
(ii) all related tax benefits are utilized at the highest marginal tax rates
then applicable to widely held corporations that are in effect in the applicable
jurisdictions for the relevant period or periods, and shall take into account
the deductibility of state and local income taxes for U.S. Federal income tax
purposes.

 

“Allocated Cost” for the Support Items, means Chicopee’s out-of-pocket costs
incurred to provide such Support Items during a particular period, and shall
include an allocated portion of the cost, if any, of (1) continuing access
rights, (2) maintaining licenses and permits, (3) supplies, (4) third-party
services, (5) utilities and (6) an allocable share of Chicopee’s overhead or
administrative costs related thereto.  All Allocated Costs shall be determined
in accordance with GAAP and in a manner consistent with Chicopee’s past
practices.

 

“Applicable Laws” means all laws, judgments, decrees, ordinances and regulations
and any other governmental rules and orders and all requirements having the
force of law, now or hereafter enacted, made or issued, whether or not presently
contemplated, including compliance with all requirements of zoning laws, labor
laws and Environmental Laws, compliance with which is required with respect to
the Site, the Facility or the Equipment, whether or not such compliance shall
require structural, unforeseen or extraordinary changes to the Site, the
Facility or the Equipment or the operation, occupancy or use thereof.

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” shall mean from the Construction Closing Date until the
Construction Termination Date, 5.0% per annum; provided however that during and
after a Construction Termination Extension or if a Construction Agency Event of
Default has occurred and is continuing, Applicable Margin shall mean 7% per
annum.

 

“Appraisal” shall mean the appraisal, dated the Basic Term Commencement Date,
prepared by the Appraiser and addressed to the Lessor, which Appraisal shall:

 

(i)                                     determine the Equipment Cost, which will
be equal to the fair market value of the Equipment on the Basic Term
Commencement Date;

 

(ii)                                  determine the economic useful life of the
Equipment and confirm that the Equipment shall be reasonably estimated on the
Basic Term Commencement Date to have (i) a remaining economic useful life equal
to 133.33% of the Basic Term and (ii) a fair market value at the end of the
Basic Term equal to at least 20% of the Equipment Cost, without regard to
inflation or deflation during the Basic Term;

 

(iii)                               confirm that it is reasonable to expect that
upon expiration or termination of the Equipment Lease, it will be commercially
feasible for a party other than the Lessee to operate the Equipment;

 

(iv)                              allocate the percentage of the Equipment Cost
eligible for each category of Depreciation Deduction;

 

(v)                                 confirm an orderly liquidation value for the
Equipment; and

 

(vi)                              address any other matters (including the
matters addressed in the Preliminary Appraisal) that the Lessor shall request.

 

“Appraisal Procedure” shall mean the following procedure for determining the
Fair Market Value of the Equipment:

 

(a)                                  At either Lessee’s or Lessor’s written
request, as the case may be, Lessor and Lessee shall negotiate in good faith to
determine the Fair Market Value of the Equipment within 30 days after such
request has been given.  If after such 30-day period, Lessor and Lessee are
unable to agree upon a determination of the Fair Market Value of the Equipment,
the Fair Market Value shall be determined in accordance with the appraisal
procedure set forth in this definition.  If either party shall have given
written notice to the other requesting determination of such Fair Market Value
by such appraisal procedure, the parties shall consult for the purpose of
appointing an independent appraiser by mutual agreement.  If a single appraiser
shall have been appointed by the parties, the determination of such appraiser
shall be final and binding upon the parties.  If no such appraiser is appointed
within 20 days after such notice is given, such determinations shall be made as
follows:

 

3

--------------------------------------------------------------------------------


 

(i)                                     Two qualified appraisers shall be
appointed, one of whom shall be selected by Lessee and the other of whom shall
be selected by Lessor, both selections to be made within 10 days after the end
of such 20 day period.  The appraisal determined by each appraiser shall be
compared and if the differential between the two is less than 10% of the average
of the two appraisers, then such average of the two appraisals shall be final
and binding upon the parties; but

 

(ii)                                  if the differential between the two
appraisals is 10% or more of the average of the appraisals, then a third
qualified appraiser shall be promptly appointed by the American Arbitration
Association of New York, in accordance with its rules as then in effect.  The
appraisals determined by each of the three appraisers shall be averaged and the
appraisal furthest from such average shall be disregarded.  The appraisals
determined by each of the two remaining appraisers shall be averaged and such
average shall be final and binding upon the parties.

 

(b)                                 The appraiser or appraisers shall be
provided with, and instructed to appraise in accordance with, the definitions of
all terms appearing herein and having a bearing on the determinations subject to
appraisal and in accordance with customary appraisal procedures.

 

(c)                                  The fees and expenses of each appraiser
shall be paid by Lessee.

 

“Appraiser” shall mean Accuval Associates, Inc., a licensed appraiser pursuant
to Title XI of FIRREA, or such other recognized appraiser as Lessor shall
designate.

 

“Appurtenances” shall have the meaning given such term in Section 2.1 of the
Site Lease.

 

“Arbitration Proceeding” means the procedure specified in the succeeding
sentences for settling any dispute as to Fair Market Rental Value under the
Support Agreement.  In the event that Lessor disagrees with Chicopee’s
determination of Fair Market Rental Value under the Support Agreement, Lessor
shall provide written notice to Chicopee of its intention to arbitrate the
same.  Such dispute shall be arbitrated by a panel of three arbitrators, each of
whom shall be experienced in the industrial textile manufacturing industry, one
of which shall be chosen by the Lessor and one of which shall be chosen by
Chicopee, in each case on or before the 20th day after such notice is given.  If
either party required to choose an arbitrator hereunder shall fail to do so on
or before such 20th day, then the appointment of such arbitrator shall be made
by the American Arbitration Association, or an organization that is a successor
thereto, upon application thereto in the same manner as specified below for the
appointment of a third arbitrator.  The two arbitrators so chosen shall meet on
or before the 10th day after the second arbitrator is appointed and on or before
the 30th day after they meet shall decide the dispute.  If within such period
they cannot agree upon their decision, they shall on or before the 10th day
thereafter appoint a third arbitrator and, if they cannot agree upon such
appointment, the third arbitrator shall be appointed upon their application or
upon the application of either party to the American Arbitration Association, or
any organization that is a successor thereto, from a panel of arbitrators having
expertise in the industrial textile manufacturing industry and a familiarity
with

 

4

--------------------------------------------------------------------------------


 

the equipment used or operated in such business.  The three arbitrators shall
meet and decide the Fair Market Rental Value on or before the 30th day after the
appointment of the third arbitrator.  Any decision or determination in which two
of the three arbitrators shall concur shall be final and binding upon the
parties, to the extent permitted by Applicable Laws and Regulations.  In
designating arbitrators and in deciding the dispute, the arbitrators shall act
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in force; subject however, to the express provisions to the
contrary, if any, contained in the Support Agreement.  If the American
Arbitration Association or its successor shall not then be in existence, the
arbitration shall proceed under comparable laws or statutes then in effect.  The
parties to the arbitration shall be entitled to present evidence and argument to
the arbitrators.  Each party shall pay (i) the fees and expenses of the
arbitrator appointed by or on its behalf, (ii) equal shares of (A) the other
expenses of the arbitration properly incurred, and (B) the fees and expenses of
the third arbitrator, if any, and (iii) its own legal fees and expenses.

 

“AS IS, WHERE IS BASIS” shall mean the transfer of the interest in the Equipment
on an AS IS, WHERE IS BASIS, without recourse or warranty, express or implied of
any kind whatsoever, except as to the absence of Lessor’s Liens.

 

“ASTM Standard” shall mean the American Society for Testing and Materials
Standard Practice for Environmental Site Assessments:  Phase I Environmental
Site Assessment Process (Standard Designation E 1527-05), or subsequent ASTM
standard relating to the scope of Phase I Environmental Site Assessments.

 

“Authorized Officer” shall mean, with respect to any Person, its Chairman of the
Board, its Chief Executive Officer, its President, any Senior Vice President,
the Chief Financial Officer, any Vice President, the Treasurer or any other
management employee (A) that has the power to take the action in question and
has been authorized, directly or indirectly, by the Governing Body of such
Person, (B) working under the direct supervision of such Chairman of the Board,
Chief Executive Officer, President, Senior Vice President, Chief Financial
Officer, Vice President or Treasurer and (C) whose responsibilities include the
administration of the transactions and agreements contemplated by the Operative
Documents.

 

“Basic Term” shall have the meaning given such term in Section B of the
Schedule.

 

“Basic Term Commencement Date” shall have the meaning given such term in
Section 2(a) of the Equipment Lease.

 

“Basic Term Lease Rate Factor” shall have meaning given such term in Section B
of the Schedule.

 

“Basic Term Rent” shall have the meaning given such term in Section E of the
Schedule.  Basic Term Rent shall equal the product of the Basic Term Lease Rate
Factor times the Capitalized Lessor’s Cost on the Schedule.

 

“Beneficiary” means Site Lessee and any subsequent lessee or sublessee under the
Site Lease, other than Chicopee and its Affiliates.

 

5

--------------------------------------------------------------------------------


 

“Breakage Costs” shall mean an amount equal to the amount, if any, required to
compensate the Owner, the Lessor or any Member, as the case may be, for any
additional losses (including any loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or funds acquired by the Owner to fund
its obligations under the Operative Documents, but excluding any lost profits)
that it may sustain or incur.

 

“BSA” has the meaning given to such term in Section 17(a)(xvi) of the Equipment
Lease.

 

“Business Day” shall mean any day other than a Saturday, a Sunday, and any day
on which commercial banking institutions located in New York, New York are
authorized by law or other governmental action to close.

 

“CAA” and “Construction Agency Agreement” each means that certain Construction
Agency Agreement dated as of June 24, 2010 between the Owner, as owner, and the
Construction Agent, as the construction agent.

 

“CAA Discount Rate” shall mean the LIBOR Base Rate plus five percent (5%) as of
the Construction Closing Date.

 

“Capitalized Lessor’s Cost” shall mean the Lease Investment Balance on the Basic
Term Commencement Date plus any fees, costs and expenses incurred by Lessor or
any Member in connection with the execution of the Schedule which are not
included in the Lease Investment Balance.

 

“Carry Cost on Advances” means the sum of (i) for each day during each Carry
Cost Period the amount equal to the product of (a) a rate per annum of 0.5% and
(b) an amount equal to the Commitment less the aggregate amount of the
outstanding Advances, (ii) with respect to any Carry Cost Period, an amount
equal to the product of (a) a percentage rate per annum equal to the LIBOR Rate
for such Carry Cost Period plus the Applicable Margin and (b) the aggregate
amount of outstanding Advances and (iii) the amount equal the product of
(a) 1.0% and (b) the Commitment which amount in this clause (iii) shall be
deemed full earned on and as of the Construction Closing Date.

 

“Carry Cost Period” shall mean, with respect to any Advance, (i) initially, the
period beginning on (and including) the date on which such Advance is made and
ending on the day one month thereafter (or, if such subsequent month has no
numerically corresponding calendar day, on the next succeeding  LIBOR Business
Day) and (ii) thereafter, each period commencing on the first day after the end
of the next preceding Carry Cost Period applicable to such Advance and ending on
the day one month thereafter (or, if such month has no numerically corresponding
calendar day, on the next succeeding LIBOR Business Day); provided, however,
that all of the foregoing provisions relating to Carry Cost Periods are subject
to the following:

 

(A)          if any Carry Cost Period would otherwise end on a day that is not a
LIBOR Business Day, such Carry Cost Period shall be extended to the next
succeeding LIBOR Business Day (unless the result of such extension would be to
carry such Carry Cost Period into another calendar month, in which case such
Carry Cost Period shall end on the immediately preceding LIBOR Business Day);

 

6

--------------------------------------------------------------------------------


 

(B)           no Carry Cost Period may end later than the Basic Term
Commencement Date; and

 

(C)           any Carry Cost Period that begins on the last LIBOR Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Carry Cost Period) shall end on the
last LIBOR Business Day of the calendar month at the end of such Carry Cost
Period.

 

“Casualty Occurrence”, (i) for purposes of, and as used in, the Equipment Lease,
the Site Lease and the Site Sublease, shall have the meaning set forth in
Section 8 of the Equipment Lease and (ii) for purposes of, and as used in, the
CAA, shall have the meaning set forth in Section 2.7 of the CAA.

 

“Certificate of Acceptance” means each certificate of acceptance executed and
delivered pursuant to Section 1(b) of the Equipment Lease in substantially the
form of Annex B to Exhibit No. 1 of the Equipment Lease.

 

“Change Date” shall mean the Second EBO Date.

 

“Change in Law” shall mean any change (or proposed change, if in the Lessor’s
good faith judgment, such proposed changed has a realistic possibility of
becoming law, and would have a material adverse effect on Lessor or any Member)
in the Code or in the interpretation, re-interpretation or application thereof
made subsequent to the Construction Closing Date and on or prior to the Basic
Term Commencement Date.

 

“Change Order” shall have the meaning set forth in Section 2.9(b) of the
Construction Agency Agreement.

 

“Chicopee” means Chicopee, Inc., a Delaware corporation.

 

“Claim”, (i) for purposes of, and as used in, the Equipment Lease, the Site
Lease and the Site Sublease, shall have the meaning set forth in
Section 15(a) of the Equipment Lease and (ii) for purposes of, and as used in
the CAA, shall have the meaning set forth in Section 7.1(a) of the CAA.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and superseded
from time to time, and the rules and regulations promulgated thereunder.

 

“Commercial Operation” shall mean the capability of the Equipment to operate in
all respects in accordance with the terms of the Purchase Documents and which
satisfies the Construction Completion requirements.

 

“Commitment” shall mean U.S.$56,657,070.00.

 

“Commitment Fee” shall mean an amount equal to 1% of the Commitment.

 

“Company” means Chicopee, Inc., a Delaware corporation.

 

7

--------------------------------------------------------------------------------


 

“Confidential Information” means (i) all information, documents and records
describing or relating to the business, operational, marketing and financial
plans, strategies, relationships and performance of Lessee, any Guarantor or any
Affiliate of any of them and their respective suppliers and customers provided
by Lessee, any Guarantor or any Affiliate of any of them to Lessor or its
advisors in the course of due diligence, in reports from Lessee, or through
observations at the Site or the Facility and (ii) all Proprietary Information. 
All of the foregoing information, documents and records shall be Confidential
Information whether or not they are marked “confidential”, whether or not they
are in oral, written, electronic or other form.

 

“Construction Agency Event of Default” shall have the meaning set forth in
Section 4.1 of the CAA.

 

“Construction Agent” shall mean the Company in its capacity as construction
agent under the CAA.

 

“Construction Budget” shall mean the budget attached as Exhibit V to the CAA,
which budget sets forth all costs anticipated on the Construction Closing Date
to be incurred for the purchase (in the name of the Lessor, as owner), delivery
and installation of the Equipment and the construction, start-up and testing of
the Equipment, as such budget may be amended, modified or adjusted in accordance
with the CAA.

 

“Construction Closing Date” shall mean June 24, 2010.

 

“Construction Completion” shall mean the Equipment is complete and in Commercial
Operation, which is expected to be October 8, 2011.  The Equipment will be
deemed to be completed upon receipt by Owner of evidence, in form and substance
satisfactory to Owner, of (i) successful completion of fundings of Project Costs
in accordance with the Construction Budget for the purchase, delivery and
installation of the Equipment at the Site, (ii) certification of satisfactory
completion by the Engineering Consultant, (iii) the Appraisal by the Appraiser
and a tax opinion from Winston & Strawn LLP, (iv) Lessee’s Certificate of
Acceptance, (v) Lessee’s acceptance of an amended Schedule, including
acknowledgment of any repricing under the Equipment Lease and a representation
and warranty that the conditions precedent to the Equipment Lease have been
satisfied, (vi) title to the Equipment, is held by Owner, free and clear of all
Liens (other than Lessor’s Liens), (vii) the Equipment, the Facility and the
Site comply with all Applicable Laws in all material respects, (viii) all
Governmental Approvals required to operate the Equipment, for which failure to
obtain could have a Material Adverse Effect, (ix) a certificate of occupancy
relating to the Facility, (x) all lien waivers or releases with respect to all
amounts paid to any contractor or Vendor in connection with the Equipment, the
Facility or the Site, and (xi) all employees of Lessee necessary or required to
operate the Equipment have been hired and trained.

 

“Construction Completion Date” shall mean the date upon which Construction
Completion is achieved and the Basic Term (as defined in the Equipment Lease)
commences with respect to the Equipment.

 

“Construction Documents” shall mean, collectively, the Construction Budget, the
Milestones, the Preliminary Specifications, the Drawings and Specifications, and
any other Additional

 

8

--------------------------------------------------------------------------------


 

Construction Documents or other agreements with architects or contractors
entered into by the Construction Agent in accordance with the Construction
Agency Agreement in connection with the construction of the Facility or the
Equipment.

 

“Construction Period” shall mean the period that commences on the Construction
Closing Date and ends on the Basic Term Commencement Date.

 

“Construction Restoration or Replacement Plan” shall mean a plan and time
schedule for the application of insurance proceeds in the case of a casualty
event (including a Casualty Occurrence) and any other funds available to the
Construction Agent with which to restore or replace any property affected by a
casualty event (including a Casualty Occurrence).

 

“Construction Termination Date” shall mean October 8, 2011; provided, however,
that if through no fault of the Construction Agent the Equipment has not then
been completed but can reasonably be anticipated to be completed and
Construction Completion achieved by December 30, 2011, the Construction
Termination Date shall be extended until December 30, 2011 (the “Construction
Termination Extension”).

 

“Construction Termination Extension” shall have the meaning set forth in the
definition of “Construction Termination Date”.

 

“Consultants” shall mean the Appraiser, the Engineering Consultant and the
Environmental Consultant.

 

“Credit Agreement” shall mean the Credit Agreement dated as of November 22,
2005, as amended December 8, 2006, as further amended September 17, 2009, among
Polymer Group, Inc., as Borrower, the Lenders referred to therein, Citicorp
North America, Inc., as Administrative Agent, Documentation Agent, Collateral
Agent and Syndication Agent, and Citigroup Global Markets Inc., as Sole Lead
Arranger and Sole Bookrunner, as amended from time to time and any successor
credit agreement entered into in connection with a refinancing, refunding or
replacements thereto.  References to any terms defined in the Credit Agreement
shall mean the Credit Agreement as in effect as of the Construction Closing Date
without regard to any further amendments or supplements.

 

“Default” shall have the meaning given such term in Section 12(a) of the
Equipment Lease.

 

“Discount Rate” means the interest rate per annum provided by the Lessee in
writing, on or before the Base Lease Term Commencement Date, and reflected in
amendments to Exhibit No. 1 to the Equipment Lease.  Such Discount Rate will be
determined by the Lessee in accordance with GAAP.

 

“Documents” means, collectively, the Equipment Lease, the Schedule, each
Certificate of Acceptance, the Guaranty, the Site Lease, the Site Sublease, the
Support Agreement, the Security Deposit Pledge Agreement, the Easement
Agreement, each Acceptable Letter of Credit, each SNDA, the Letter of
Understanding and all other consents, agreements and documents relating thereto
or to the Equipment, the Facility or the Site.

 

“Dollars” or “$” means the legal currency of the United States of America.

 

9

--------------------------------------------------------------------------------

 

“Downgrade Event” shall mean that the senior unsecured debt obligations (or
long-term deposits) of an Acceptable Letter of Credit Bank are no longer rated
at least “Baa3” by Moody’s and at least “BBB-” by S&P.

 

“Drawings and Specifications” shall have the meaning given such term in
Section 2.2(a) of the Site Lease.

 

“Easement Agreement” shall mean the Easement Agreement, dated as of June 24,
2010, by and between Site Lessor, as grantor, and Site Lesee, as grantee.

 

“Easements” shall have the meaning given such term in Schedule E of the Site
Lease.

 

“Effective Rate” shall have the meaning given such term in Section 3(d) of the
Equipment Lease.

 

“EH&S” shall have the meaning given such term in Section 17(b)(iii) of the
Equipment Lease.

 

“EH&S Program” shall have the meaning given such term in Section 17(b)(iii) of
Equipment Lease.

 

“Engineer” means an independent engineer of national standing competent in
industrial textile manufacturing operations mutually selected by Beneficiary and
Chicopee.  If Chicopee and Beneficiary cannot agree upon the Engineer, either
party, on behalf of both parties, may apply to the Chief Judge of the United
States District Court for the Southern District of New York for the appointment
of the Engineer, and the other party may not raise any questions as to the
court’s full power and jurisdiction to entertain the application and make the
appointment.

 

“Engineering Consultant” shall mean E3 Consulting, Inc., or such other qualified
and recognized engineering firm as the Lessor shall designate.

 

“Environmental Consultant” shall mean an independent third party environmental
consultant as the Owner shall designate who has training and experience adequate
to perform an Environmental Evaluation in a safe and professional manner in
accordance with current industry standards and in compliance with all applicable
Environmental Laws.

 

“Environmental Evaluation” means (i) the completion of a Phase I ESA and
environmental compliance review of the Site, the Facility and the Equipment and
(ii) if (A) the Phase I ESA identifies RECs or environmental compliance issues
related to the operation of the Site, and (B) the Environmental Consultant
recommends further evaluation or investigation in addition to the Phase I ESA or
environmental compliance review, then (iii) Lessor or Owner shall engage an
Environmental Consultant to complete a Phase II ESA or further compliance
evaluation.  Copies of any Phase I ESA or Phase II ESA reports generated as part
of the Environmental Evaluation shall be provided to and may be relied upon by
the other party.  If an Adverse Environmental Condition (other than a minor
noncompliance or de minimis and surficial Release to a non-pervious surface or
to soil) is identified, the Company or PGI will pay for the Environmental
Evaluation; to the extent not specified in the Operative Documents, Owner shall
pay for the Environmental Evaluation.

 

10

--------------------------------------------------------------------------------


 

“Environmental Law” shall mean, whenever enacted or promulgated, any applicable
Federal, state, county or local law, statute, ordinance, rule, regulation,
Environmental Permit, administrative or court order, judgment, decree,
injunction, code or requirement or any agreement with a Governmental Authority:

 

(x)            relating to pollution (or the cleanup, removal, remediation or
encapsulation thereof, or any other response thereto), or the regulation or
protection of human health, safety or the environment, including air, water,
vapor, surface water, groundwater, drinking water, land (including surface or
subsurface), plant, aquatic and animal life, or

 

(y)           concerning exposure to, or the use, containment, storage,
recycling, treatment, generation, discharge, emission, Release or threatened
Release, transportation, processing, handling, labeling, containment,
production, disposal or remediation of any Hazardous Substance.

 

in each case as amended and as now or hereafter in effect, and any common law
(including, without limitation, injunctive relief and tort doctrines such as
negligence, nuisance, trespass and strict liability) that may impose liability
or obligations for injuries (whether personal or property) or damages due to or
threatened as a result of the presence of, exposure to, or ingestion of, any
Hazardous Substance, whether such common law or equitable doctrine is now or
hereafter recognized or developed.  .

 

“Environmental Loss” shall mean any loss, cost ( including investigation,
removal, cleanup and remedial costs), damage, liability, fine, penalty, penalty
interest and surcharges or expense (including, without limitation, reasonable
attorneys’, engineering and other professional or expert fees), and damages to,
loss of the use of, or decrease in value of, the Site, the Facility or the
Equipment arising out of or based on any Adverse Environmental Condition.

 

“Environmental Permits” mean all Governmental Approvals required under
Environmental Law for the ownership, lease, construction or operation of the
Equipment, the Support Equipment, the Support Items or the Site.

 

“EPA” shall mean the United States Environmental Protection Agency.

 

“Equipment” shall mean an integrated manufacturing line in terms of design,
function and manufacturing capabilities (which, on the Basic Term Commencement
Date, generally consists of the equipment listed in Annex A to the Schedule of
the Lease) including (i) one complete REICOFIL 4 SSMMS line for the production
of heat sealed polypropylene nonwoven fabrics, consisting of a 5-beam REICOFIL 4
Composite Extrusion Line, (ii) the Packaging and Wrapping system consisting of
an automated bundle sorting and wrapping system that will accept custom-slit
rolls from the production line, allow an operator to sort rolls into
appropriately sized bundles, then automatically apply end protection and wrap
each bundle with polyethylene stretch film, (iii) the Mixing and dosing system
consisting of a batch-style mixing system used to prepare chemical solutions for
application by the production equipment, (iv) the Equipment lighting consisting
of sealed fluorescent lighting fixtures placed on the machine platform to
illuminate all levels of the production equipment, (v) all parts or components
of any of the Equipment, including ones that are temporarily removed from the
Equipment, (vi) all manuals, Included IP,

 

11

--------------------------------------------------------------------------------


 

other licenses and records (other than Rent records and Proprietary Information)
with respect to such Equipment, and (vii) all substitutions and replacements of
any and all thereof, including, but not limited to, any replacement equipment
which may from time to time be substituted for the Equipment leased hereunder;
together in each case with any and all Parts permanently incorporated or
installed in or attached thereto or any and all Required Modifications and
Optional Modifications that are Non-Severable Modifications, in each case, to
which title thereto vests in the Lessor pursuant to the terms of the Equipment
Lease.

 

“Equipment Cost” means the fair market value of the Equipment on the Basic Term
Commencement Date as determined in the Appraisal.

 

“Equipment Lease” means the Equipment Lease Agreement, dated as of June 24,
2010, together with the Schedule thereto, pursuant to which the Lessor has
leased the Equipment to Chicopee.

 

“Equipment Lease Default” means a Default.

 

“Equipment Lease Term” means the term of the Equipment Lease, including all
extensions thereof.

 

“Equipment Logs” has the meaning specified in Section 3.4 of the Support
Agreement.

 

“Eurocurrency Reserve Requirements” means the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) Business Days prior to the
beginning of the applicable Carry Cost Period (including basic, supplemental,
marginal and emergency reserves under any regulations of the Federal Reserve
Board or other Governmental Authority having jurisdiction with respect thereto,
as now and from time to time in effect) for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Federal Reserve
Board) that are required to be maintained by a member bank of the Federal
Reserve System.

 

“Excluded Taxes”, (i) for purposes of, and as used in, the Equipment Lease,
shall have the meaning set forth in Section 4(a) of the Equipment Lease and
(ii) for purposes of, and as used in, the CAA, shall have the meaning set forth
in Section 7.1(b) of the CAA.

 

“Facility” means the new building to be constructed by the Company on the Site
to house the Equipment and all improvements on the Site relating thereto or
associated therewith, including, without limitation, the storage silos and the
warehouse.

 

“Fair Market Rental Value”

 

(i) for purposes of, and as used in, the Equipment Lease, means the Rent which a
willing lessee (who is neither a lessee in possession nor a used equipment
dealer) would pay for the Rent of the Equipment (in use and in place) in an
arm’s-length transaction to a willing lessor under no compulsion to lease for a
period similar to the period for which such Fair Market Rental Value is being
determined, determined using the same methodology and assumptions as utilized on
the Basic Term Commencement Date for purposes of establishing Capitalized
Lessor’s Cost; provided, however, that in such determination the Equipment shall
be assumed to be in the

 

12

--------------------------------------------------------------------------------


 

condition in which it is required to be maintained and returned under the
Equipment Lease; provided, further, that Fair Market Rental Value shall be
determined by the Appraisal Procedure;

 

(ii) for purposes of, and as used in, the Support Agreement, with respect to any
item of Support Equipment means the rental amount that would be obtainable for
such item of Support Equipment, delivered installed, in place, fully operational
and in use, in an arm’s length lease between an informed and willing lessor and
an informed and willing lessee, each under no compulsion to lease, assuming that
(1) the lessee would continue to use such item of Support Equipment as part of a
non woven fabric production facility substantially equivalent to the Facility
and (2) no reduction should be made for any costs of removal.  For purposes of
this definition, “in use” refers to the value in use of an item of Support
Equipment as part of an ongoing non woven fabric production facility and
reflects the extent to which such item of Support Equipment contributes to the
profitability of the business of a non woven fabric production facility.  Fair
Market Rental Value shall be determined by Chicopee in good faith; provided,
however, that in the event Beneficiary disagrees with such determination, then
Beneficiary may initiate, by written notice to Chicopee, an Arbitration
Proceeding regarding such determination; and

 

(iii) for purposes of, and as used in, the Site Lease, the cash rent that would
be obtained in an arm’s length lease between an informed and willing lessee
(under no compulsion to lease) and an informed and willing lessor (under no
compulsion to lease) of the Site or part thereof in question for the Site Lease
Term without regard to the Equipment.

 

“Fair Market Value” for purposes of, and as used in the Equipment Lease, shall
mean the price which a willing buyer (who is not a used equipment dealer) would
pay for the Equipment (in use and in place) in an arm’s-length transaction to a
willing seller under no compulsion to sell, determined using the same
methodology and assumptions as utilized on the Basic Term Commencement Date for
purposes of establishing Capitalized Lessor’s Cost; provided, however, that in
such determination the Equipment shall be assumed to be in the condition in
which it is required to be maintained and returned under the Equipment Lease. 
Fair Market Value shall be determined by the Appraisal Procedure.

 

“Financial Officer” shall mean (i) the Executive Vice President of the Company
and (ii) the Chief Financial Officer of the Company.

 

“FIRREA” shall mean the Federal Financial Institution Reform, Recovery and
Enforcement Act of 1989.

 

“First EBO Date” shall have the meaning given such term in Section B of the
Schedule.

 

“First EBO Price” shall have the meaning given such term in Section B of the
Schedule.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Lessee, ending
on the Saturday closest to March 31, June 30, September 30 and December 31 of
each year.

 

“Force Majeure Event” means with respect to the obligations of a Person, any
circumstances or conditions beyond the reasonable control of such Person,
including any Act of God, strike or lockout or other labor dispute, act of the
public enemy, terrorism, war (declared or undeclared),

 

13

--------------------------------------------------------------------------------


 

blockade, revolution, riot, insurrection, civil commotion, lightning, fire,
storm, flood, earthquake, explosion, government restraint, or embargo.

 

“Full Recourse Construction Agency Event of Default” shall have the meaning set
forth in Section 5.1(c)(i) of the Construction Agency Agreement.

 

“Full Recourse Event” means (a) any fraudulent act or omission or illegal acts
or willful misconduct of the Construction Agent or any Guarantor in connection
with the (i) the negotiation, execution, delivery, consummation and/or
performance hereof or of any Operative Document; or (ii) the acquisition,
construction or operation of the Equipment (or the construction in progress with
respect thereto); (b) the misapplication of any Advance or any portion thereof
or any other funds made available to the Construction Agent, any Guarantor or
any of their respective Affiliates; or (c) an insolvency or bankruptcy event
affecting the Construction Agent or Lessee.

 

“Funding Request” shall have the meaning specified in Section 3.1(a) of the
Construction Agency Agreement.

 

“GAAP” shall have the meaning given such term in Section 5(b) of the Equipment
Lease.

 

“GECC” means General Electric Credit Corporation of Tennessee, a Tennessee
corporation.

 

“German Vendor” means REICOFIL.

 

“Governing Body” of any Person shall mean the board of directors, board of
trustees, management committee, board of managers, managing member, managing
partner, general partner or other governing entity.

 

“Governmental Approvals” shall mean any and all permits, authorizations,
certificates, registrations, consents, approvals, variances or licenses required
by any Governmental Authority or any Applicable Laws (including Environmental
Laws) to import, construct, install, operate or use the Equipment, the Support
Equipment or the Improvements, as required in connection with the use of the
Site or the Facility.

 

“Governmental Authority” shall mean any nation or government, any state,
provincial or other political subdivision thereof (whether federal, state or
local), any court and any administrative agency or other regulatory body,
instrumentality, authority or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantors” shall mean each of PGI and PGI Polymer, Inc.

 

“Guaranty” shall mean the Guaranty, dated the Construction Closing Date, by
Guarantors for the benefit of Owner and of Lessor, in the form of Exhibit No. 3
to the Equipment Lease.

 

“Hazardous Substance” means any of the following: (i) any petroleum or petroleum
product, explosives, regulated radioactive materials, friable asbestos,
ureaformaldehyde, polychlorinated biphenyls in regulated concentrations, lead
and radon gas; (ii) any substance, material, product, derivative, compound or
mixture, mineral, chemical, waste, gas, medical waste, or pollutant, in

 

14

--------------------------------------------------------------------------------


 

each case whether naturally occurring, man-made or the by-product of any
process, that is toxic, harmful or hazardous to the environment or human health
or safety, as defined or regulated under any Environmental Law.

 

“Impositions” mean all Real Estate Taxes, assessments, water and sewer rents and
charges, license and permit fees, and other governmental levies and charges,
general and special, ordinary and extraordinary, unforeseen as well as foreseen,
of any kind and nature.

 

“Improvements” shall mean any and all buildings, foundations, footings,
driveways, parking areas, structures and other improvements, including, but not
limited to, any and all stormwater detention ponds, utility lines, pipes,
connections and fixtures which are now located or hereinafter constructed in
whole or in part on or underneath the Land, including, without limitation, the
Facility and the Site Improvements.

 

“Incentive Plan” shall have the meaning given such term in Section 17(a)(xvi) of
the Equipment Lease.

 

“Included IP” shall mean all documentation, intellectual property, technical or
confidential business information, and software a Vendor provides with or for
the Equipment and all updates to the same the Vendor provides; provided that
Included IP shall not include any Proprietary Information.

 

“Indemnified Party”, for purposes of, and as used in, the Equipment Lease, the
Site Lease and the Site Sublease, shall have the meaning given such term in
Section 15(a) of the Equipment Lease.

 

“Independent” when used with respect to any specified Person shall mean such a
Person who (i) is in fact independent, (ii) does not have any direct financial
interest or any material indirect financial interest in the Company or any
Affiliate of the Company and (iii) is not connected with the Company or any
Affiliate of the Company as an officer, employee, promoter, underwriter,
trustee, partner, director or Person performing similar functions.

 

“Independent Appraiser” shall mean a disinterested, licensed professional
appraiser of industrial property who (i) meets the personal property
qualifications criteria established by the Appraisal Foundation, (ii) is a
member of the Appraisal Institute or holds the senior accreditation of the
American Society of Appraisers, (iii) is in the regular employ, or is a
principal of, a nationally recognized appraisal firm, (iv) has substantial
experience in the business of appraising facilities similar to the Facility and
(v) is a licensed appraiser pursuant to Title XI of FIRREA (if FIRREA is in
effect at the time of determination).

 

“Initial Use Date” means either (i) the date of the expiration or earlier
termination of the Equipment Lease and Beneficiary’s receipt of possession of
the Equipment on the Site in accordance with the Equipment Lease or (ii) the
date as determined by the Owner, should the Owner cause completion of the
Equipment as per Section 5.1(c)(i) or Section 5.1(c)(ii) of the CAA.  The
Initial Use Date will not occur if Chicopee purchases the Equipment pursuant to
the Equipment Lease.

 

15

--------------------------------------------------------------------------------


 

“Insurance Requirements” (i) for purposes of, and as used in, the CAA, shall
mean the terms and conditions of any insurance required by Section 2.8 of the
CAA, (ii) for purposes of, and as used in, the Equipment Lease, shall mean the
terms and conditions of any insurance required by Section 10 of the Equipment
Lease, (iii) for purposes of, and as used in the Support Agreement, shall mean
the terms and conditions of any insurance policy required by Section 3.5 of the
Support Agreement, and (iv) for purposes of, and as used in the Site Lease and
the Site Sublease, shall mean the terms and conditions of any insurance policy
required by Section 5.8 of the Site Lease.

 

“IRS” shall mean the Internal Revenue Service of the United States Department of
Treasury or any successor or predecessor agency thereto.

 

“Land” shall mean that certain tract or parcel of real immovable property
situated in Waynesboro, Virginia, as more fully described on Schedule A to the
Site Lease.

 

“Lease Investment Balance” shall have the meaning specified in Section 5.1(b) of
the Construction Agency Agreement.

 

“Lessee” shall have the meaning given such term in the preamble to the Equipment
Lease.

 

“Lessor” shall have the meaning given such term in the preamble to the Equipment
Lease.

 

“Lessor Financial Disclosures” shall have the meaning given such term in
Section 5(h) of the Equipment Lease.

 

“Lessor’s Lien” shall mean any Lien affecting the Equipment or any part thereof
arising as a result of (i) Lessor’s rights under or pursuant to the Equipment
Lease; (ii) any claim arising from any transfer by Lessor of an interest in the
Equipment or the Equipment Lease; (iii) any claim against Lessor not related to
the transactions contemplated by the Equipment Lease; (iv) any act or omission
of Lessor not expressly contemplated by the Equipment Lease or not permitted
without consent (which consent has not been granted) by Lessee or that is in
violation of any term of the Equipment Lease or not taken as a result of the
occurrence and continuance of a Default as permitted by the Equipment Lease; or
(v) taxes imposed against Lessor or the consolidated group of taxpayers of which
it is a member which are not to be indemnified against by Lessee under the
Equipment Lease; provided, however, that there shall be excluded from this
definition and no Lessor’s Lien shall exist if such Lien is being diligently
contested in good faith so long as neither such proceedings nor Lien involves a
material danger of the sale, forfeiture or loss of the Equipment or adversely
affects Lessee’s rights under the Equipment Lease.

 

“Lessor’s Transaction Expenses” shall mean an amount equal to (a) Capitalized
Lessor’s Cost minus (b) the Equipment Cost, provided that such amount shall not
be less than $0.

 

“Letter of Understanding” shall mean that certain letter of understanding dated
as of June 24, 2010, among PGI, the Lessee and the Lessor.

 

“LIBOR Base Rate” means, for each Carry Cost Period, the highest of (a) 2.5% per
annum, (b) the offered rate per annum for deposits of Dollars for the applicable
Carry Cost Period that appears on Reuters Screen LIBOR 01 Page as of 11:00 A.M.
(London, England time) two (2)

 

16

--------------------------------------------------------------------------------


 

Business Days prior to the first day in such Carry Cost Period and (c) the
offered rate per annum for deposits of Dollars for an Carry Cost Period of three
(3) months that appears on Reuters Screen LIBOR 01 Page as of 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day of the
applicable Carry Cost Period. If no such offered rate exists, such rate will be
the rate of interest per annum, as determined by Agent at which deposits of
Dollars in immediately available funds are offered at 11:00 A.M. (London,
England time) two (2) Business Days prior to the first day in such Carry Cost
Period by major financial institutions reasonably satisfactory to Agent in the
London interbank market for such Carry Cost Period for the applicable principal
amount on such date of determination.

 

“LIBOR Business Day” shall mean a Business Day on which dealings in Dollar
deposits are carried on in the London interbank market.

 

“LIBOR Rate” shall mean with respect to each day during each Carry Cost Period,
a rate per annum determined for such day in accordance with the following
formula (rounded upward to the nearest 1/100th of 1%):

 

 

LIBOR Base Rate

 

 

1.00 – Eurocurrency Reserve Requirements

 

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, easement or encumbrance, lien (statutory or
other), charge, lease or other security interest or any preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement
and any lease having substantially the same economic effect as any of the
foregoing).

 

“Limited Recourse Construction Agency Event of Default” shall have the meaning
set forth in Section 5.1(c)(ii) of the CAA.

 

“Limited Remedy Event of Default” shall have the meaning given such term in
Section 12(f) of the Equipment Lease.

 

“Loss” shall have the meaning given such term in Section 15(b) of the Equipment
Lease.

 

“Loss Amount” shall have the meaning given such term in Section 15(b) of the
Equipment Lease.

 

“Material Adverse Effect” shall mean (i) a materially adverse effect on the
operations, properties, assets, financial condition, contingent or otherwise, or
material agreements of Lessee, Construction Agent, or any Guarantor, as the case
may be or (ii) a material impairment of the ability of Lessee, Construction
Agent or any Guarantor, as the case may be, to perform their respective
obligations under or to remain in compliance with the Operative Documents to
which they are a party or under the Credit Agreement, as the case may be.

 

17

--------------------------------------------------------------------------------


 

“MatlinPatterson” means MatlinPatterson Global Opportunities Partners LP (“GOF”)
and each of its Affiliates that hold any equity of PGI, so long as such entities
continue to be managed or controlled by GOF or are Affiliates or Subsidiaries of
GOF.

 

“Maximum Amount” shall mean, as of any date, (a) 89.95% of Project Costs for
Equipment Includable Under GAAP incurred as of such date, which will include the
amount in clause (b) below (excluding the costs of any Casualty Occurrence or
other loss of, theft of, or damage to all or any portion of the Equipment that
is the result of a Force Majeure Event or an act or failure to act by a Person
other than Construction Agent or any of its agents), minus (b) the present value
of all payments previously made by Construction Agent that have not been
reimbursed by either the Owner in accordance with Section 3.6 of the CAA or by
any other Person, and all payments Construction Agent is, as of such date,
expressly obligated to make in the future under the CAA as of such date, (in
each case calculated using the CAA Discount Rate), but, in the case of this
clause (b), excluding (1) any payments of all or any portion of the Lease
Investment Balance and (2) any payments that are not required to be included in
the calculation of Construction Agent’s maximum guaranty amount under EITF
97-10.

 

“Member” shall mean each of General Electric Credit Corporation of Tennessee, a
Tennessee corporation, and ING Spunmelt Holdings LLC, a Delaware limited
liability company, and their respective successors and permitted assigns, in
each case in their capacity as members of Lessor.

 

“Memorandum of Site Lease” shall mean the Memorandum of Site Lease, dated as of
June 24, 2010, by and between Site Lessor and Site Lessee, and recorded in the
real estate records in the County where the Site is located, together with any
amendments or supplements thereto.

 

“Milestone” shall mean a schedule for the delivery, installation, construction
and completion of the Facility and the Equipment prepared by the Construction
Agent and approved by the Owner and the Engineering Consultant, set forth in
Exhibit IV of the Construction Agency Agreement, as the same may be amended from
time to time as agreed by the Construction Agent, the Owner and the Engineering
Consultant.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors and assigns,
and, if Moody’s Investors Service, Inc. and its successors and assigns no longer
issues securities ratings, the term “Moody’s” shall include at the option of
Lessor, any other Person that issues internationally accepted securities
ratings, and, upon the inclusion in this definition of such other Person, each
reference in the Documents to a rating issued by Moody’s shall be deemed
automatically replaced with a reference to the comparable rating issued by such
Person.

 

“Net Economic Return” shall mean the Member’s anticipated nominal after-tax
yield reflected in the computations of Basic Term Lease Rate Factor, the First
EBO Price, the Second EBO Price and Stipulated Loss Values set forth in the
original Exhibit No. 1 to the Equipment Lease, as such Exhibit No. 1 may be
amended or replaced pursuant to the Equipment Lease, computed utilizing the
multiple investment sinking fund method of analysis and the same assumptions,
including the Pricing Assumptions and Tax Benefits, as may be amended and
replaced pursuant to the Equipment Lease and changes in Exhibit No 1, and the
same methodology and constraints as used by such Member in making the
computations of Basic Term Lease Rate Factor, the First EBO Price, the Second
EBO Price, and Stipulated Loss Values initially set forth in the original

 

18

--------------------------------------------------------------------------------


 

Exhibit No. 1 to the Equipment Lease.  In the event that the 4-year U.S. dollar
fixed interest rate swap (vs. 90-day Libor), as determined by Bloomberg Screen
IRSB18 (Ask Rate), as of 11 AM two business days prior to the Basic Term
Commencement Date is other than 2.05% (Lessor’s Funding Rate Index), the
Member’s nominal after-tax yield, as described in (a) above, shall be increased
or decreased by an amount equal to: (A) the 4 year U.S. dollar fixed interest
rate swap (vs. 90-day Libor), as determined by Bloomberg Screen IRSB18 (Ask
Rate),  as of 11 AM two business days prior to the Basic Term Commencement Date,
less (B) 2.05%, with the result of that calculation (positive or negative)
multiplied by (C) 54.9545%.

 

“Non-Severable Modification” shall mean any Optional Modification which is not
readily removable without causing damage to the Equipment (or any part thereof).

 

“Notification Date” shall have the meaning given to such term in
Section 5.1(g) of the Construction Agency Agreement.

 

“OFAC” has the meaning given to such term in Section 17(a)(xvi) of the Equipment
Lease.

 

“Officer’s Certificate” shall mean with respect to any Person, a certificate
signed by any Authorized Officer of such Person.

 

“Operating Capacity” means the ability of the Equipment to produce Product at
the rate specified in the Purchase Contract (subject to scheduled or routine
shutdown).

 

“Operative Documents” shall mean the CAA, the Site Lease, the Site Sublease, the
Support Agreement, the Easement Agreement, each SNDA, any Additional
Construction Document, any Acceptable Letter of Credit, the Guaranty, all
Purchase Documents, the Equipment Lease and Schedule, the Letter of
Understanding, the Construction Documents, the Project Documents, and all other
consents, agreements and documents relating thereto or to the Equipment, the
Facility or the Site.

 

“Optional Modification” shall have the meaning given such term in
Section 7(c) of the Equipment Lease.

 

“Overdue Rate” means the rate of 18% per annum or the maximum rate allowed by
law.

 

“Owner” shall mean Gossamer Holdings, LLC, a Delaware limited liability company,
and its successors and assigns.

 

“Owner’s Accrued Interest” shall mean interest, accrued monthly on each Advance
by Owner, for each day during the Construction Period after such Advance was
made.  Owner’s Accrued Interest shall be calculated on the basis of a 360-day
year for the actual days elapsed and the rate of Owner’s Accrued Interest shall
mean with respect to any Carry Cost Period, a percentage rate equal to the LIBOR
Rate for such Carry Cost Period plus 1.75%.

 

“Owner’s Lien” shall mean any Lien on the Site or the Facility or any part
thereof arising as a result of (i) Claims against or any act or omission of the
Owner that is not related to, or that is in violation of, any Operative Document
or the transactions contemplated thereby or that is in breach of any covenant or
agreement of the Owner specified therein, (ii) Taxes imposed upon the

 

19

--------------------------------------------------------------------------------

 

Owner or the Owner that are not indemnified against by the Construction Agent
pursuant to any Operative Document or are not related to or that are in
violation of any Operative Document or the transactions contemplated thereby, or
(iii) Claims against or affecting the Owner arising out of the voluntary or
involuntary transfer by the Owner of any portion of the interest of the Owner in
the Facility, the Site, the Project Documents, other than as contemplated or
permitted by the Operative Documents.

 

“Parts” shall mean all appliances, components, parts, instruments,
appurtenances, accessories, furnishings and other equipment of whatever nature
which may now or from time to time be incorporated or installed in or attached
to, or were provided by the manufacturer with, the Equipment, including after
temporary removal from such Equipment.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

 

“Payment Date” (i) for purposes of, and as used in, the Equipment Lease, shall
have the meaning in Section 8 of the Equipment Lease and (ii) for purposes of,
and as used in, the CAA, shall have the meaning set forth in Section 2.7 of the
CAA.

 

“Permitted Encumbrances”, as used in the Site Lease, the Site Sublease and the
Support Agreement, shall mean those encumbrances described in Schedule C to the
Site Lease.

 

“Permitted Lien” shall mean (i) the rights of Lessor and Lessee as herein
provided, (ii) Lessor’s Liens and Owner’s Liens, (iii) Liens for taxes,
assessment or other governmental charge either not yet delinquent or being
diligently contested in good faith by appropriate proceedings and so long as
adequate reserves are maintained with respect to such Liens and available to
Lessee for the payment of such taxes, provided, however, that a contest shall be
permitted only if Lessor shall have determined in good faith that the contest
should not result in any adverse consequences to it or any Member, and only so
long as neither such proceedings nor such Liens involve any material danger of
the sale, forfeiture, loss or loss of use of the Equipment or any part thereof,
or any interest of Lessor therein or any risk of criminal liability of Lessor
and Lessee has given Lessor prior written notice of Lessee’s intent to contest
any such taxes and Lessee has agreed to indemnify Lessor for any and all costs
and expenses (including, without limitation reasonable attorneys’ fees) which
Lessor may incur as a result of such contest, (iv) inchoate materialmen’s,
mechanics’, carriers’, workmen’s, repairmen’s, or other like inchoate Liens
imposed by law arising in the ordinary course of Lessee’s business for sums
either not delinquent or being diligently contested in good faith and only so
long as neither such proceedings nor any such Liens involve any material danger
of the sale, forfeiture, loss or loss of use of the Facility or Equipment, or
any part thereof, or any interest of Lessor therein or any material risk of
material civil liability; provided that adequate reserves are maintained with
respect to such Liens and that Lessee has given Lessor written notice thereof,
(v) the rights of others under agreements or arrangements to the extent
expressly permitted under the Equipment Lease, (vi) Liens arising out of any
judgment or award against Lessee with respect to which at the time an appeal or
proceeding for review is being prosecuted in good faith by appropriate
proceedings diligently conducted and with respect to which there shall have been
secured a stay of execution pending such appeal or proceeding for review and so
long as adequate reserves are available to Lessee for the payment of such
obligations and there is no material danger of sale,

 

20

--------------------------------------------------------------------------------


 

forfeiture, loss, or loss of use of the Equipment or material risk of material
civil liability and Lessee shall have given Lessor written notice thereof, and
(vii) any Lien against which Lessee causes to be provided a bond in such amount
and under such terms and conditions as are reasonably satisfactory to Lessor.

 

“Person” shall mean any natural person, corporation, cooperative, partnership,
limited liability company, joint venture, joint-stock company, firm,
association, trust, unincorporated organization, Governmental Authority or any
other entity, whether acting in an individual, fiduciary or other capacity.

 

“PGI” shall mean Polymer Group, Inc. a Delaware corporation.

 

“Phase I ESA” means the performance of a Phase I Environmental Site Assessment
by an Environmental Consultant in accordance with the ASTM Standard

 

“Phase II ESA” means the collection of subsurface (e.g., soil, sediment,
groundwater or surface water) or indoor air samples necessary in order to
determine if a REC identified in a Phase I ESA and resulting from the operation
of the Facility or Equipment has or may have caused a Release of Hazardous
Substances at the Site, except for de minimis and surficial Releases to a
non-pervious surface or to soil or Releases authorized by an Environmental
Permit.

 

“Preliminary Appraisal” shall mean the appraisals, dated the Construction
Closing Date, prepared by an Appraiser and addressed to the Owner, which
Preliminary Appraisal shall set forth such Appraiser’s preliminary analysis and
conclusions regarding the matters to be provided in the Appraisal, and conclude
that such Appraiser reasonably expects that on the Basic Term Commencement Date
the conclusions set forth in the Appraisal will be accurate.

 

“Preliminary Specifications” means the preliminary specifications for the
Facility as set forth on Schedule F to the Site Lease.

 

“Pricing Assumptions” shall have the meaning given such term in Section 3(a) of
the Equipment Lease.

 

“Prior Levels” mean the greater of (i) the frequency, duration, volume, scope
and capacity that the Support Equipment is necessary or the Support Items are
necessary to be supplied or consumed in connection with the Process required for
the Equipment to achieve Operating Capacity or (ii) the frequency, duration,
volume, scope and capacity that the Support Equipment was used or the Support
Items were supplied or consumed (on average) in connection with the Process
during the thirty-six (36) month period of continuous commercial operation of
the Equipment (or for such shorter continuous period if all of the Equipment is
not in place during such entire thirty-six (36) month period) occurring
immediately prior to the beginning of the Support Term.

 

“Process” the use and operation of the Equipment, Support Equipment and Support
Items for the timely and efficient production at Operating Capacity, shipping
and sale of the Product, in each case in a manner that complies with Applicable
Laws, Insurance Requirements and Prudent Practice; provided, however, that
“Process” shall not include the handling or offsite disposal of

 

21

--------------------------------------------------------------------------------


 

any Hazardous Substances or Chicopee’s Environmental Permits and shall not
include Proprietary Information.

 

“Product” means spunbond non woven fabric.

 

“Project Costs” shall mean, without duplication, the amounts advanced for
payment of fees, expenses, costs and other items related to purchasing,
importing, designing, engineering, surveying, developing, financing,
constructing, installing, starting-up and testing the Equipment, in accordance
with, and set forth on, the Construction Budget and the other Project Documents
and specified below:

 

(i)            the cost to purchase from each Vendor the Equipment, as specified
in the Construction Budget;

 

(ii)           all contractor payments listed in the Construction Budget in
respect of the Equipment;

 

(iii)          all expenses relating to environmental audits, inspections or
studies with respect to the Site, the Facility or the Equipment;

 

(iv)          fees and other expenses relating to the Appraisal;

 

(v)           fees and expenses of the Environmental Consultant, the Engineering
Consultant and any other Consultants;

 

(vi)          all Carry Costs on Advances, Commitment Fees and any Breakage
Costs accrued monthly and/or payable in respect of the Advances;

 

(vii)         any Tax if and to the extent such Tax (1) relates to the Equipment
and (2) is indemnifiable pursuant to Section 7.1(b) of the Construction Agency
Agreement;

 

(viii)        all Transaction Expenses, to the extent not otherwise included in
this definition;

 

(ix)           all fees and costs of obtaining title insurance with respect to
the Equipment;

 

(x)            engineering and design costs with respect to the Equipment;

 

(xi)           All insurance premiums and deductibles paid by Owner in respect
of insurance obtained in accordance with Section 2.8 (a)(i);

 

(xii)          such other items with respect to the Equipment as the Owner may
approve in writing; and

 

(xiii)         any other amounts to be funded from proceeds of Advances pursuant
to the Operative Documents.

 

22

--------------------------------------------------------------------------------


 

“Project Costs for Equipment Includable Under GAAP” shall mean, without
duplication, the amounts advanced for payment of costs and other items related
to purchasing, importing, designing, engineering, surveying, developing,
constructing, installing, starting-up and testing the Equipment, in accordance
with, and set forth on, the Construction Budget and the other Project Documents
and, subject to being includable under GAAP, including but not limited to the
items specified below (with respect to the Equipment only):

 

(i)            the cost to purchase Equipment from any vendor or supplier;

 

(ii)           all contractor payments made in respect of the Equipment;

 

(iii)          all costs relating to environmental audits, inspections or
studies with respect to the Equipment;

 

(iv)          fees and costs of Owner’s insurance consultants and insurance
brokers with respect to the insurance obtained in accordance with
Section 2.8(a)(i) of the CAA;

 

(v)           fees and costs of the Environmental Consultant, the Engineering
Consultant, the Appraiser, and any other Consultants with respect to the
Equipment;

 

(vi)          Owners Accrued Interest (excluding interest on equity capital);

 

(vii)         sales, use, personal property, tangible or intangible taxes
incurred in connection with the Equipment during the Construction Period;

 

(viii)        engineering and design costs with respect to the Equipment;

 

(ix)           all insurance premiums and deductibles paid by Owner in respect
of insurance obtained in accordance with Section 2.8(a)(i) of the CAA;

 

(x)            all fees and costs of obtaining title insurance with respect to
the Equipment;

 

(xi)           Owner’s legal expenses related to documenting all vendor and
contractor legal agreements; and

 

(xii)          such other items with respect to the Equipment as the Owner and
Construction Agent may approve in writing as being properly includable under
GAAP.

 

“Project Documents” shall mean, collectively, the Purchase Documents, the
Construction Documents and, when entered into, each Additional Construction
Document, and all Third Party Contracts, if any, together with any replacement
or substitute agreement for any of the foregoing.

 

“Project Obligations” shall have the meaning set forth in Section 2.1 of the
Construction Agency Agreement.

 

“Proprietary Information” shall mean (i) Appendix 3.4 to the Purchase Contract,
(ii) all trade secrets, know how and other intellectual property of Lessee or
any Affiliate of Lessee or any

 

23

--------------------------------------------------------------------------------


 

supplier or customer of any of them, including any special settings and
adjustments Lessee makes to the Equipment or to the Included IP, and any
Severable Modifications which are Optional Modifications, and (iii) all
proprietary business information of Lessee or any Affiliate of Lessee or any
supplier or customer of any of them regarding the Equipment, Lessee’s
manufacturing operations or techniques, or Lessee’s products or product
specifications, provided however that “Proprietary Information” shall not
include (a) the Equipment, (b) any initial settings established by the German
Vendor in accordance with Appendix 3.1 of the Purchase Contract or by any other
Vendor, or (c) except to the extent included in subsections (i), (ii), or
(iii) above, any information, documents and records relating thereto, as of the
Basic Term Commencement Date.  All of the foregoing shall be Proprietary
Information, regardless of the source of disclosure to Lessor, whether or not
(a) obtained in due diligence, in reports from Lessee, or through observations
at the Site or the Facility, (ii) marked “confidential”, or (iii) in oral,
written, electronic or other form.

 

“Prudent Practice” shall mean, at a particular time, either (i) any of the
practices, methods and acts engaged in or approved by a significant portion of
the competitive engineered nonwoven fabrics industry operating in the United
States at such time, but, in any event, a standard of care and usage no less
than that which the Company and its Affiliates would apply with respect to other
equipment and facilities similar to the Equipment or the Facility owned, leased
or operated by them or (ii) with respect to any matter to which the practices
referred to in clause (i) do not apply, any of the practices, methods and acts
that, in the exercise of reasonable judgment in light of the facts known at the
time the decision was made, could have been expected to accomplish the desired
result at a reasonable cost consistent with good competitive engineered nonwoven
fabrics business practices, reliability, safety and expedition.  “Prudent
Practice” is not intended to be the optimum practice, method or act to the
exclusion of all others, but rather to be a spectrum of possible practices,
methods or acts having due regard for, among other things, manufacturers’
warranties, the requirements of insurance policies and the requirements of
governmental bodies of competent jurisdiction.

 

“Purchase Contract” means that certain contract dated June 24, 2010, between
REICOFIL and Owner.

 

“Purchase Documentation” shall have the meaning set forth in Section 3.3 of the
Construction Agency Agreement, including the Purchase Contract.

 

“Purchase Documents” shall mean the Purchase Contract and each other bill of
sale, invoice, purchase agreement, purchase order, patent and license and
warranty assignment or agreement, that evidences, in whole or in part, Owner’s
title to or rights to the Equipment.

 

“Purchase Document Event” shall mean any Casualty Occurrence (including the
occurrence of any major or material damage to the Equipment) or breach or any
other event which (A) entitles any Vendor to terminate any Purchase Document, 
(B) entitles Owner to terminate any Purchase Document,  (C) results in any
claim, loss, damage, penalty, injury, demand, action or suit of any Vendor
against Owner or Construction Agent or of Owner or Construction Agent against
any Vendor or (D) would delay delivery of the completed Equipment to a date
after the Construction Termination Date.  Owner shall, in addition, have the
rights and remedies set forth in Section 5.1 of the CAA upon the occurrence of
any Purchase Document Event.

 

24

--------------------------------------------------------------------------------


 

“Rating Agencies” shall mean S&P and Moody’s or, if at the time the rating of
any such Rating Agency is required such Rating Agency no longer provides the
relevant rating (other than as a result of the rated Person choosing not to have
such rating), such other rating agency of national recognition.

 

“Real Estate Taxes” means all taxes, assessments, betterments, use fees and
charges, sewer entrance fees and all other public charges levied, assessed or
imposed at any time by any Governmental Authority or agreed or governmentally
imposed “in lieu of” or similar charges, upon or against the Site.

 

“REC” shall mean “recognized environmental condition” as that term is defined by
the ASTM Standard.

 

“REICOFIL” shall mean Reifenhäuser REICOFIL GmbH & Co. KG, a German limited
liability company and partnership.

 

“Release” shall mean disposing, discharging, injecting, spilling, leaking,
leaching, dumping, pumping, pouring, emitting, escaping, emptying, seeping,
placing and the like, into or upon any land, soil, subsoil, real property or
water, surface water or groundwater or air, or otherwise entering into the
environment.

 

“Rent” means all amounts payable by Lessee hereunder, including Basic Term Rent
with respect to the Equipment (as provided in Section 2(a) of the Equipment
Lease) and any Supplemental Rent (including the corresponding value added tax).

 

“Rent Payment Date” with respect to the Equipment shall have the meaning given
such term in Section E of the Schedule.

 

“Requested Funding Date” shall have the meaning specified in Section 3.1(a) of
the Construction Agency Agreement.

 

“Required Amount” shall mean (i) from the Construction Closing Date to but
excluding the Basic Term Commencement Date, an amount equal to 10% of the
Commitment, and (ii) from and after the Basic Term Commencement Date, an amount
equal 10% of Capitalized Lessor’s Cost.

 

“Required Modification” shall have the meaning given such term in
Section 7(b) of the Equipment Lease.

 

“Requirements” shall have the meaning set forth in Section 2.2(b) of the Site
Lease.

 

“Responsible Officer” of an entity means any corporate officer (or in the case
of a non-corporate entity, any comparable authority) of such entity who is
designated as the recipient of a notice pursuant to the provisions of any
Document or who, in the normal performance of such officer’s operational
responsibilities, would have knowledge of the matter at issue and the relevant
provisions of any applicable Document.

 

25

--------------------------------------------------------------------------------


 

“Restoration or Replacement Plan” means a plan and time schedule for the
application of insurance proceeds in the case of a casualty event and any other
funds available to the Lessee with which to restore or replace any property
affected by a casualty event.

 

“S&P” means Standard & Poor’s Rating Group, a division of The McGraw-Hill
Companies, inc., and its successors and assigns and, if Standard & Poor’s
Ratings Group and its successors and assigns no longer issues securities
ratings, the term “S&P” shall include, at the option of Lessor, any other Person
that issues internationally accepted securities ratings, and, upon the inclusion
in this definition of such other Person, each reference in the Documents to a
rating issued by S&P shall be deemed automatically replace with a reference to
the comparable rating issued by such Person.

 

“Schedule” means the schedule to the Equipment Lease executed and delivered
pursuant to Section 1(b) of the Equipment Lease in substantially the form
attached to the Equipment Lease as Exhibit No. 1.

 

“Second EBO Date” shall have the meaning given such term in Section B of the
Schedule.

 

“Second EBO Price” shall have the meaning given such term in Section B of the
Schedule.

 

“Security Deposit” shall mean a cash amount equal to 10% of Capitalized Lessor’s
Cost.

 

“Security Deposit Pledge Agreement” means that certain Security Deposit Pledge
Agreement dated as of the Basic Term Commencement Date by and among the Lessee
and the Lessor.

 

“Seller” shall have the meaning given such term in Annex B of the Schedule.

 

“Severable Modification” means any Optional Modification or Required
Modification other than a Non-Severable Modification.

 

“Significant Vendor” means any Vendor party to any Project Document in respect
of good, services or any combination thereof that has a contract price, purchase
price or similar price equal to or greater than $500,000.

 

“Site” shall mean the Land plus the Improvements and so much of the Adjacent
Property as is reasonably necessary for access to the Land and the Improvements
and reasonably necessary for the use thereof consistent with the proposed use
and operation of the Equipment at the Site.

 

“Site Improvements” shall have the meaning given such term in Section 2.3 of the
Site Lease.

 

“Site Lease” shall mean the Site Lease, dated as of June 24, 2010, by and
between the Site Lessor/Owner and the Site Lessee/Company.

 

“Site Lease Base Rent” during the Site Lease Term shall mean (A) during the
period from the date of the Site Lease to the Transition Date, the amount
specified in Schedule D to the Site Lease and (B) during the remainder of the
Site Lease Term, Fair Market Rental Value of the Site (determined annually).

 

26

--------------------------------------------------------------------------------


 

“Site Lease Basic Term” means the period beginning on the Site Lease
Commencement Date and ending on the earliest to occur of (a) the day on which
the Equipment located on the Site is purchased by Site Lessor pursuant to the
Equipment Lease, and all obligations of Site Lessor under the Documents are
indefeasibly paid in full, (b) the date on which the Equipment is removed from
the Site, (c) the last day of the calendar month thirty-five (35) years after
the Site Lease Commencement Date, provided, however, if the Basic Term of the
schedule under the Equipment Lease is extended or renewed, the Site Lease Basic
Term will automatically be extended for the same period of time, and (d) the day
that Site Lessee is entitled to recover possession of the Equipment located on
the Site pursuant to Section 8 of the Equipment Lease and all obligations of
Site Lessor under the Documents are indefeasibly paid in full.

 

“Site Lease Commencement Date” means the first business day after the date that
(i) the Facility is substantially completed by Site Lessor, (ii) Site Lessor has
provided Site Lessee with a certificate of occupancy for the Facility, and
(iii) Site Lessor has provided Site Lessee with exclusive possession of the
Site.

 

“Site Lease Event of Default” shall have the meaning specified in Section 9.1 of
the Site Lease.

 

“Site Lease Renewal Term” shall have the meaning specified in Section 9.4 of the
Site Lease.

 

“Site Lease Rent” shall mean the Site Lease Base Rent and Site Lease
Supplemental Rent.

 

“Site Lease Supplemental Rent” means all amounts necessary to reimburse Site
Lessor for any actual and reasonable out-of-pocket costs for Real Estate Taxes,
Utilities, and Site Lessor insurance premiums with respect to the Site; and Site
Lessor’s actual and reasonable out-of-pocket maintenance costs which are paid by
Site Lessor with respect to the Site.  For any of the foregoing reimbursable
items not incurred solely with respect to the Site, the amount of Site Lease
Supplemental Rent attributable to such item shall be the portion of such item
used by, or otherwise attributable to, the Site.  To the extent such items are
calculated for any period beginning before the Site Lease Commencement Date or
after the Transition Date, then such items shall be equitably prorated.

 

“Site Lease Term” means the Site Lease Basic Term together with each Site Lease
Renewal Term.

 

“Site Lessee” shall mean Gossamer Holdings, LLC, as site lessee of the Site
under the Site Lease.

 

“Site Lessor” shall mean Chicopee, Inc., as site lessor of the Site under the
Site Lease.

 

“Site Sublease” shall mean the Site Sublease, dated as of June 24, 2010 by and
between the Lessor, as Site Sublessor, and Lessee, as Site Sublessee.

 

“Site Sublease Base Rent” shall mean the amount specified in Schedule D to the
Site Sublease.

 

“Site Sublease Term” shall mean the period beginning on the Site Lease
Commencement Date and ending on the date of expiration or earlier termination of
the Equipment Lease Term,

 

27

--------------------------------------------------------------------------------


 

regardless of whether the Equipment Lease Term expires or terminates due to the
passage of time, the occurrence of a Default and the exercise of available
remedies thereunder, the exercise of a purchase option under the Equipment Lease
or for any other reason.

 

“Site Sublessee” shall mean Chicopee, Inc., as sublessee of the Site under the
Site Sublease.

 

“Site Sublessor” shall mean Gossamer Holdings, LLC, as sublessor of the Site
under the Site Sublease.

 

“SNDA” means each mortgagee waiver or secured party disclaimer of interest
executed and delivered pursuant to Section 1(b), Section 6(e)(v) or
Section 17(b)(vi) of the Equipment Lease or otherwise in form and substance
reasonably satisfactory to Lessor.

 

“Special SLV Amount” shall have the meaning set forth in Section 12(e) of the
Equipment Lease

 

“Stipulated Loss Value” shall mean with respect to the Equipment as of any date
of determination on or prior to the last day of the Basic Term, the amount
determined by multiplying Capitalized Lessor’s Cost for the Equipment by the
percentage specified in Annex C to the Schedule applicable to such Equipment,
determined as of the Rent Payment Date prior to the Casualty Occurrence.  In the
event that the Equipment Lease is for any reason extended beyond the Basic Term,
then the last percentage figure shown on Annex C to the Schedule shall control
throughout any such extended term.

 

“Stock” shall mean the voting stock, membership interests or similar equity
interests of any Person.

 

“Subsidiary” means, with respect to any Person, a corporation, limited liability
company, partnership or other entity of which such Person and/or its other
subsidiaries own, directly or indirectly, more than 50% of the Stock.

 

“Supplemental Rent” shall mean, without duplication, any and all liabilities,
obligations, losses, damages, settlements, penalties, claims, actions, suits,
costs, expenses (including all operating costs and expenses of Lessor) and
disbursements (including, without limitation, reasonable fees and disbursements
of legal counsel, accountants, appraisers, inspectors or other professionals,
and costs of investigation) incurred by each of the Members or the Lessor), and
all other amounts, liabilities, indemnities and obligations (other than Basic
Term Rent) that Lessee assumes or becomes obligated or agrees to pay under the
Operative Documents to or on behalf of Lessor or any other Person, including,
without limitation, payments of Stipulated Loss Value, the purchase price to be
paid by Lessee with respect to any Equipment, and payments of indemnities under
Section 4 and Section 15 of the Equipment Lease and under Section 7.1 of the
CAA.

 

“Support Agreement” shall mean that certain Support Agreement dated as of
June 24, 2010 between the Site Lessor, as grantor, and the Owner, as
beneficiary, as amended.

 

“Support Equipment” shall mean (i) all vehicles, (ii) site, process and
maintenance equipment and tools, including, without limitation, repelletizing
equipment, pyrolising oven, ultrasonic die pack cleaning system and high
pressure hot water cleaning system, (iii) other rolling stock, (iv)

 

28

--------------------------------------------------------------------------------


 

the test, measurement and laboratory equipment, (v) the office furnishings,
business machines and electronics, and (vi) information systems and computers,
all as more specifically to be set forth on Exhibit A to the Support Agreement;
provided that in no event shall “Support Equipment” include Proprietary
Information.

 

“Support Items” shall have the meaning specified in Section 2.3(a) of the
Support Agreement.

 

“Support Price” as of the end of each month is an amount equal to the
Beneficiary’s Allocated Cost of the Support Items provided in such period.

 

“Support Rights” shall have the meaning as specified in Section 2.1 of the
Support Agreement.

 

“Support Term” means the period beginning on the Initial Use Date and ending on
the earlier to occur of (a) the day the Beneficiary elects to terminate the
Support Agreement in accordance with its terms, (b) the termination of the
Support Agreement by Chicopee pursuant to its terms, including Section 5.3, and
(c) the expiration or earlier termination of the Site Lease Term.

 

“Survey” shall have the meaning set forth in Section 2.2(b) of the Site Lease.

 

“Syndication Agent” (i) for purposes of, and as used in, the Equipment Lease,
shall have the meaning given such term in Section 13(e) of the Equipment Lease
and (ii) for purposes of, and as used in, the CAA, shall have the meaning given
such term in Section 8.3(b) of the CAA.

 

“Tax Benefits” shall mean each of the benefits and assumptions (and the
representations) set forth in Section D of Exhibit No. 1 “Tax Benefits,
Assumptions and Representations” of the Equipment Lease.

 

“Tax” or “Taxes”(i) for purposes of, and as used in, the Equipment Lease, the
Site Lease and the Site Sublease, shall have the meaning given such term in
Section 4(b) of the Equipment Lease and (ii) for purposes of, and as used in,
the CAA, shall have the meaning specified in Section 7.1(b) of the CAA.

 

“Tax Claim” shall have the meaning given such term in Section 4(c) of the
Equipment Lease.

 

“Taxing Authority” shall have the meaning given such term in Section 4(a) of the
Equipment Lease.

 

“Term” shall mean the Basic Term.

 

“Third Party Contract” shall have the meaning set forth in Section 2.1(c) of the
CAA.

 

“Transaction Expenses” shall mean the following costs and expenses incurred in
connection with the negotiation, due diligence and consummation of the
transactions contemplated by the Operative Documents on the Construction Closing
Date and through and including the Basic Term Commencement Date, including:

 

(i)            the Commitment Fee, the cost of the Preliminary Appraisal and the
Appraisal, all costs and fees, including filing and recording fees and
recording, transfer,

 

29

--------------------------------------------------------------------------------

 

mortgage, intangible and similar Taxes in connection with the execution and
delivery, filing and recording of the Site Lease, any other Operative Document
or Project Document and any other document required to be filed or recorded
pursuant to the provisions of the Operative Documents or the Project Documents
and any Uniform Commercial Code filing fees in respect of the perfection of any
security interests created by the Operative Documents or as otherwise reasonably
required by the Owner;

 

(ii)           all costs and fees, including filing and recording fees and
recording, transfer, mortgage, intangible and similar Taxes in connection with
the execution and delivery, filing and recording the Equipment Lease or the Site
Lease and any other document required to be filed or recorded pursuant to the
provisions of the Equipment Lease or the Site Lease;

 

(iii)          the fees and expenses of the Engineering Consultant, the
Environmental Consultant, the Appraisers and any other consultants retained by
the Owner;

 

(iv)          the reasonable legal fees, expenses and disbursements of counsel
to the Owner, the Lessor and any Member;

 

(v)           all fees and expenses of Lessor and any Member relating to the
formation of Lessor, the negotiation, execution and delivery of Lessor’s
operating agreement, and all ongoing operating costs and expenses of Lessor and
disbursements (including, without limitation, reasonable fees and disbursements
of legal counsel, accountants, appraisers, inspectors or other professionals,
and costs of investigation of Lessor) incurred by each of the Members or the
Lessor),;

 

(vi)          reasonable out-of-pocket costs and expenses of each Member; and

 

(vii)         any other reasonable, documented out-of-pocket expenses of the
Owner and any Member relating to the Operative Documents and all other
reasonable, documented out-of-pocket expenses of the Owner; and

 

(viii)        all fees and costs in connection with the issuance of Acceptable
Letters of Credit.

 

“Transactions” (i) for purposes of, and as used in, the Equipment Lease, shall
have the meaning set forth in Section 21(m) of the Equipment Lease and (ii) for
purposes of, and as used in, the CAA, shall have the meaning set forth in
Section 8.16 of the CAA.

 

“Transition Date”, as used in the Site Lease and Site Sublease, means the date
of expiration or earlier termination of (a) the Equipment Lease Term with
respect to the Equipment located on the Site, and (b) the Site Sublease Term and
Site Lessee’s receipt of possession of the Equipment at the Site.  The
Transition Date shall not occur if Chicopee purchases the Equipment pursuant to
the Equipment Lease.

 

“UCC” shall mean the Uniform Commercial Code as enacted in any applicable
jurisdiction.

 

“United States” or “U.S.” shall mean the United States of America.

 

30

--------------------------------------------------------------------------------


 

“Utilities” shall mean sewer usage or rental, refuse removal, and utilities,
including, without limitation, gas, water, and electricity.

 

“Vendor” shall mean (i) any Person (including the Company and its Affiliates)
who holds legal title to each item of Equipment prior to the purchase and
acquisition thereof by the Owner, (ii) CH Robinson International, Inc., and
(iii) any vendor, supplier or contractor who enters into a Project Document.

 

Rules of Construction.  Unless otherwise specified, references in any Document
or any of the Appendices thereto to a Section, subsection or clause refer to
such Section, subsection or clause as contained in such Document and to any
Section, subsection or clause substituted therefor from time to time.  Any term
defined in this Master List of Defined Terms by reference to another document,
instrument or agreement shall continue to have the meaning ascribed thereto
whether or not such other document, instrument or agreement is in effect.  The
words “herein,” “hereof” and “hereunder” and other words of similar import used
in any Document refer to such Document as a whole, including all annexes,
exhibits and schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in such Document or any such annex, exhibit or schedule. 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including,” “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; the rule of ejusdem generis shall not be applicable to limit a
general statement, followed by or referable to an enumeration of specific
matters, to matters similar to those specifically mentioned; references to
Persons include their respective successors and assigns (to the extent and only
to the extent permitted by the Documents) or, in the case of Governmental
Authorities, Persons succeeding to the relevant functions of such Persons;
references to any document, instrument, or agreement includes each amendment or
supplement to, or restatement, replacement, substitution, successor,
modification or novation of, any such document, instrument or agreement unless
otherwise specified in such definition or in the context in which such reference
is used; all references to any statute, regulation, proclamation, ordinance or
law shall include all amendments of the same and any successor statutes,
regulations, proclamations, ordinances, and laws; and a reference to a statute
shall include all regulations, policies, protocols, codes, proclamations, and
ordinances issued or otherwise applicable under that statute unless, in any such
case, otherwise expressly provided in any such statute.  Any reference to “days”
shall mean calendar days unless “Business Days” or “LIBOR Business Days” (as
defined herein) are expressly specified.

 

31

--------------------------------------------------------------------------------


 

APPENDIX II

 

TO LEASE AGREEMENT DATED AS OF JUNE 24, 2010

 

Financial Covenants

 

Interest Expense Coverage Ratio. The Interest Expense Coverage Ratio of PGI for
any Test Period shall not be less than the ratio of 3.00 to 1.00.

 

Total Leverage Ratio.  The Total Leverage Ratio of PGI at the end of any Test
Period shall not exceed the ratio of 3.50 to 1.00.

 

Capital Expenditures.  PGI will not, and will not permit any of its Subsidiaries
to, make or commit to make any Capital Expenditures, except that:

 

(a)           PGI and its Subsidiaries may make or commit to make Capital
Expenditures not exceeding $50.0 million (the “Base Amount”) for Fiscal Year
2009 of the Borrower each Fiscal Year of the Borrower thereafter, provided that
for any period set forth above, the Base Amount set forth above may be increased
for any such period by carrying over to any such period any portion of the Base
Amount (without giving effect to any increase) not spent in the immediately
preceding period, and that Capital Expenditures in any period shall be deemed
first made from the Base Amount applicable to such period in any given period.

 

(b)           PGI and its Subsidiaries may make additional Capital Expenditures
(i) to the extent funded by the Net Proceeds from Equity Issuances (excluding
issuances of Disqualified Equity Interests of PGI), subject to first complying
with Section 2.05(c)(i), and (ii) at any time in an amount not to exceed the
Cumulative Retained Excess Cash Flow Amount at such time.

 

(c)           PGI and its Subsidiaries may make additional Capital Expenditures
not to exceed the QRTC Amount in the aggregate;  provided  that the aggregate
amount of Capital Expenditures made pursuant to this clause (c) plus the
aggregate amount of Investments outstanding under Section 6.04(viii) shall not
exceed the QRTC Amount at any one time.

 

For purposes of this Appendix II, “Capital Expenditures”, “Interest Expense
Coverage Ratio”, “Total Leverage Ratio” and “Test Period” and all additional
definitions necessary to calculate or determine the same shall have the meanings
ascribed to such terms in the Credit Agreement (as defined below) and the
definitions of “Capital Expenditures”, “Interest Expense Coverage Ratio”, “Total
Leverage Ratio” and “Test Period” and all additional definitions necessary to
calculate or determine the same are hereby incorporated by reference as if such
definitions were set forth in this Appendix II in full.

 

Solely for purposes of this Appendix II, “Credit Agreement” shall mean the
Credit Agreement dated as of November 22, 2005, as amended December 8, 2006, as
further amended September 17, 2009, among Polymer Group, Inc., as Borrower, the
Lenders referred to therein, Citicorp North America, Inc., as Administrative
Agent, Documentation Agent, Collateral Agent and Syndication Agent, and
Citigroup Global Markets Inc., as Sole Lead Arranger and Sole Bookrunner, but
without giving effect to any amendments, modifications or supplements to, or

 

--------------------------------------------------------------------------------


 

restatements or replacements of, the Credit Agreement occurring after the
Construction Closing Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT NO. 1

 

TO LEASE AGREEMENT DATED AS OF JUNE 24, 2010

 

SCHEDULE

 

DATED THIS      DAY OF                               , 20   

 

TO LEASE AGREEMENT DATED AS OF JUNE 24, 2010

 

Lessor & Mailing Address:

 

Lessee & Mailing Address:

 

 

 

GOSSAMER HOLDINGS, LLC

 

CHICOPEE, INC.

201 Merritt Seven

 

9335 Harris Corners Parkway

Norwalk, CT 06851 USA

 

Suite 300

 

 

Charlotte NC 28269

 

This Equipment Schedule is executed pursuant to, and incorporates by reference
the terms and conditions of, and capitalized terms not defined herein shall have
the meanings assigned to them in, the Lease Agreement identified above
(“Agreement”; said Agreement and this Schedule being collectively referred to as
“Lease”).  This Equipment Schedule, incorporating by reference the Agreement,
constitutes a separate instrument of lease.

 

A.            Equipment.

 

Pursuant to the terms of the Lease, Lessor agrees to acquire and lease to Lessee
the Equipment listed on Annex A attached hereto and made a part hereof.

 

B.            Financial Terms.

 

 

(a)

Capitalized Lessor’s Cost:

$56,486,000 Dollars

 

 

 

 

 

(b)

Basic Term Lease Rate Factor:

1.321019%

 

 

 

 

 

(c)

Basic Term:

Eighty-four 84 months

 

 

 

 

 

(d)

Basic Term Commencement Date:

October 8, 2011

 

 

 

 

 

(e)

Change Date

The first day following the close of business at the end of the 48th month of
the Basic Term

 

 

 

 

 

(f)

Equipment Location:

See Annex A

 

 

 

 

 

(g)

Lessee Federal Tax ID No.

57-1013629

 

 Exhibit 1-1

--------------------------------------------------------------------------------


 

 

(h)

First EBO Date

October 8, 2013

 

 

 

 

 

(i)

First EBO Price

The greater of (i) 82.417714% of Capitalized Lessor’s Cost, plus any applicable
Breakage Costs and (ii) the then Fair Market Value of the Equipment.

 

 

 

 

 

(j)

Second EBO Date

October 8, 2015

 

 

 

 

 

(k)

Second EBO Price

The greater of (i) 61.177977% of the Capitalized Lessor’s Cost and (ii) the then
Fair Market Value of the Equipment.

 

 

 

 

 

(l)

Stipulated Loss Value:

See Annex C attached for calculation of the Stipulated Loss Values for the
Equipment during the Basic Term.

 

C.            Pricing Assumptions.

 

 

(a)

Basic Term Commencement Date:

October 8, 2011

 

 

 

 

 

(b)

Equipment Cost

$55,096,000

 

 

 

 

 

(c)

Capitalized Lessor’s Cost:

$56,486,000

 

 

 

 

 

(d)

Lessor’s Tax Basis:

$55,096,000

 

 

 

 

 

(e)

Lessor’s Transaction Expenses:

$1,390,000

 

 

 

 

 

(f)

Lessor’s Funding Rate Index:

2.05% - The 4 year US dollar fixed interest rate swap

 

 

 

 

 

(g)

Appraised Equipment Useful Life:

Not less than 10 years from Basic Term Commencement Date

 

 

 

 

 

(h)

Appraised Fair Market Value (without regard to inflation) at Lease End:

Not less than 20% of Equipment Cost

 

D.            Tax Benefits, Assumptions and Representations.

 

Part 1. Tax Benefits and Assumptions

 

The Net Economic Return of the Lessor and each Member was computed based, in
part, on the assumption that the transactions contemplated by the Operative
Documents will have the following consequences for United States Federal and
state and local income tax purposes:

 

 Exhibit 1-2

--------------------------------------------------------------------------------


 

(a)           Provided that no election to treat the Lessor as a corporation has
been made, and provided neither Lessor nor any Member takes any action to cause
the tax treatment of the Lessor to change, the Lessor will be treated as a
partnership and the Members will be treated as the only partners therein, and
each Member will be entitled and required to take into account, in computing its
taxable income, its distributive share (based on the allocations of such items
between each Member as set forth in the LLC Agreement of the Lessor) of all
items of income, gain, loss, or deduction with respect to the Equipment and the
Lease.

 

(b)           Lessor will be treated as the owner of the Equipment as of the
date purchased, and the Lease will be treated as a “true lease,” such that the
Lessor will be treated as lessor and the lessee will be treated as the lessee of
the Equipment.

 

(c)           The Lessor will be entitled to cost recovery deductions pursuant
to Section 168(b) of the Code with respect to one hundred percent of the
Lessor’s Tax Basis commencing on the date the entire Equipment is “placed in
service” for purposes of section 168 of the Code, computed on the basis that all
of the Equipment is “7-year property” within the meaning of section 168(c) of
the Code, resulting in deductions in each of the years set out below equal to
the percentages of the Equipment Cost set out below (provided that neither
Lessor nor any Member makes any election to exclude such treatment):

 

2011

 

14.29

%

2012

 

24.49

%

2013

 

17.49

%

2014

 

12.49

%

2015

 

8.93

%

2016

 

8.92

%

2017

 

8.93

%

2018

 

4.46

%

 

(d)           The Lessor will be entitled to deductions for the amortization of
100% Lessor’s Transaction Costs computed on a straight-line basis over the Term
of the Lease.

 

(e)           Each Member will at all times be subject to income tax at a
Federal income tax rate of 35% and state and local income tax rate of 7%, for a
combined rate of 39.55%.

 

(f)            Lessor will not be required to report any income during the term
of the Lease, other than Basic Term Rent for the periods to which it is
allocated under the last sentence of Section 2(a) of the Agreement, any payment
of Stipulated Loss Value on the date payable in accordance with the Lease,  or
the payment of purchase price by Lessee in connection with the exercise by
Lessee of a purchase option under the Lease.

 

Part 2. Lessee Representations and Warranties

 

In order to induce the Lessor and each Member to enter into the transactions
contemplated by the Operative Agreements, the Lessee hereby represents, warrants
to, and covenants with the Lessor and each Member that:

 

 Exhibit 1-3

--------------------------------------------------------------------------------


 

(a)       On the Basic Term Commencement Date, the Equipment (and each component
thereof) constitutes “7-year property” as defined in section 168(e) of the Code,
and on such date the entire Equipment will be “placed in service” for purposes
of section 168 of the Code;

 

(b)       The Equipment on the Basic Term Commencement Date constitutes an
“integrated facility”, which means that the Equipment as designed and
constructed is a fully-integrated and self-contained facility, and each
component of the Equipment is interrelated to each other component of the
Equipment in function and design, and no component is designed or intended for
use in commercial operation independently of the other components;

 

(c)       On the Basic Term Commencement Date, the Equipment will not require
any improvements, modifications or additions in order for the Equipment to be
rendered complete for its intended use by the Lessee (other than ancillary items
of equipment of a kind not necessary for the Equipment to operate and be treated
as placed in service);

 

(d)       Taking into account the Site Lease and Support Agreement, the use of
the Equipment by a person (other than the Lessee or any affiliate of the Lessee)
at the end of the Term of the Lease is reasonably expected to be commercially
feasible (where such determination is made based on the standards that would be
applied by reasonably prudent businessmen on the basis of present knowledge and
generally accepted engineering standards), such that the Equipment is not and
will not be treated as “limited use” property for purposes of Rev. Proc.
2001-28;

 

(e)       All information supplied by the Lessee or any Affiliate or agent of
the Lessee  to the Lessor, any Member (or any Affiliate of any Member), any
independent appraiser or engineer or any independent counsel with respect to the
description, nature, function, testing and cost of the Equipment, and with
respect to the state of readiness of the Equipment when delivered and accepted
under the Lease, including, but not limited to, facts relating to its intended
use, economic life and residual value, was complete and accurate at the time
given and as of the Basic Term Commencement Date;

 

(f)        The remaining useful life of the Equipment at the end of the Basic
Term is reasonably expected to be at least 20% of its original useful life as of
the Basic Term Commencement Date, and the Equipment is reasonably expected to
have a fair market value of at least 20% of the Equipment Cost (exclusive of the
effects of inflation or deflation) at the end of the Basic Term;

 

(g)       The Lessee will not construct or install on the Equipment any
component, improvement, alteration or addition, unless such construction or
installation will not adversely affect the status of the Lease as a true lease
for federal and state income tax purposes or otherwise result in the Lessor or
any Member being required to include an amount in gross income for federal or
state income tax purposes;

 

(h)       Neither the Lessee nor any Affiliate of the Lessee will take a
position on any tax return, amended tax return or claim for refund or in
connection with the examination of any such return which is inconsistent with
the intentions of the Lessor as set out in Section 1 hereof, and the Lessee will
take such action and execute such documents as the Lessor may

 

 Exhibit 1-4

--------------------------------------------------------------------------------


 

reasonably request to establish and protect the Lessor’s and each Member’s
entitlement to such benefits;

 

(i)        On the Basic Term Commencement Date, the Equipment (and each
component thereof) is not property described in section 168(g)(1)(A), (B),
(C) or (D) of the Code, and at no time during the Term of the Lease will the
Equipment (or any component thereof) become property described in section
168(g)(1)(A), (B), (C) or (D) of the Code, other than as the result of any
action by the Lessor or any Member;

 

(j)        The Lessor shall not be required to include in gross income for
Federal or state income tax purposes (including as a result of any recapture of
MACRS deductions or corresponding state deductions) at any time during the Term
any amount as a result of (A) any modification, replacement, maintenance or
repairs with respect to the Equipment; or (B) any agreement between the Lessee 
and any supplier, vendor, contractor, engineer or manufacturer;

 

(k)       The Equipment is separate and distinct from any other equipment owned
by the Lessee or any other Person (other than the Lessor) and located on the
Site (“Lessee’s Equipment”), and is fully operable by a separate owner or
operator, independent of the Lessee’s Equipment;

 

(l)        Neither the physical attributes of the Equipment, any purchase price
available to the Lessee under the Lease, the return conditions and requirement
set forth in the Lease, the costs to and potential obligations of the Lessee
under the Operative Agreements in the event the Lessee does not exercise any
purchase option, the close proximity and common housing of the Equipment and the
Lessee’s Equipment, the Basic Rent due under the Lease after any purchase option
date, nor any other factor known to the Lessee would created a material
inducement to (or economically compel) the Lessee to exercise any of the
purchase options set forth in the Lease; and

 

(m)      The close proximity and common housing of the Equipment and the
Lessee’s Equipment does not and will not have any adverse effect on the ability
of the Lessor to realize the full anticipated residual value of the Equipment.

 

E.             Term and Rent.

 

(a)       Basic Term Rent.  Commencing on the Basic Term Commencement Date and
monthly thereafter on the corresponding day which is one month later during the
Basic Term (for a total of 84 installment payments of Rent), Lessee shall pay as
Rent for the Equipment (“Basic Term Rent”) the product of the Basic Term Lease
Rate Factor for the applicable Rent Payment Date (as defined below) times the
Capitalized Lessor’s Cost of the Equipment on this Schedule.  Rent shall be
allocated and accrued for use of the Equipment for federal income tax purposes
to the one month period beginning on the date such Rent is scheduled to be
paid.  Each date for the payment of Rent during the Basic Term is herein
referred to as a “Rent Payment Date.”

 

(b)       If any Rent Payment Date is not a Business Day, the Rent otherwise due
on such date shall be payable on the immediately preceding Business Day.

 

 Exhibit 1-5

--------------------------------------------------------------------------------


 

(c)       On the Change Date, the Basic Term Lease Rate Factor shall be
adjusted, up or down, in the event that the 3-year US dollar fixed interest rate
swap (vs. 90-day Libor), as determined by Bloomberg Screen IRSB18 (Ask Rate), as
of 11 AM two business days prior to the Change Date is other than 1.60%.  Such
Basic Term Lease Rate Factor will be adjusted as follows:

 

(i)            The “Adjusted Lease Rate Factor” will be calculated so that
Lessor’s nominal pre-tax yield, calculated from the Change Date through the end
of the Basic Term, shall be increased or decreased by an amount equal to:
(A) the 3 year US dollar fixed interest rate swap (vs. 90-day Libor), as
determined by Bloomberg Screen IRSB18 (Ask Rate), as of 11 AM two business days
prior to the Change Date, less (B) 1.60%; and

 

(ii)           The “New Basic Term Lease Rate Factor” will be equal to (C) the
Adjusted Lease Rate Factor plus (D) the Basic Term Lease Rate Factor in effect
prior to the Change Date, with the sum of C and D to be divided by 2. This
Schedule shall be amended to replace the value listed for the Basic Term Lease
Rate Factor with the New Basic Term Lease Rate Factor, and such adjustment shall
be effective from the Change Date through the end of the Basic Term.

 

This Schedule is not binding or effective with respect to the Agreement or
Equipment until executed on behalf of Lessor and Lessee by authorized
representatives of Lessor and Lessee, respectively.

 

F.             Site.

 

Site

 

Owner of Equipment
at the Site

 

Landlord

 

Mortgagee

Waynesboro, Virginia

 

Gossamer Holdings, LLC

 

Chicopee, Inc.

 

Citicorp North America, Inc.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 Exhibit 1-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:

 

LESSEE:

 

 

 

GOSSAMER HOLDINGS, LLC

 

CHICOPEE, INC.

 

 

 

 

 

 

BY:

GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE, its member

 

By:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BY:

ING SPUNMELT HOLDINGS LLC, its member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 Exhibit 1-7

--------------------------------------------------------------------------------

 

ANNEX A

TO

SCHEDULE NO.     

 

DATED THIS      DAY OF                               , 20    

 

TO LEASE AGREEMENT DATED AS OF JUNE 24, 2010

 

DESCRIPTION OF EQUIPMENT

 

An integrated manufacturing line in terms of design, function and manufacturing
capabilities including (i) one complete REICOFIL 4 SSMMS line for the production
of heat sealed polypropylene nonwoven fabrics, consisting of a 5-beam REICOFIL 4
Composite Extrusion Line, (ii) the Packaging and Wrapping system consisting of
an automated bundle sorting and wrapping system that will accept custom-slit
rolls from the production line, allow an operator to sort rolls into
appropriately sized bundles, then automatically apply end protection and wrap
each bundle with polyethylene stretch film, (iii) the Mixing and dosing system
consisting of a batch-style mixing system used to prepare chemical solutions for
application by the production equipment, (iv) the Equipment lighting consisting
of sealed fluorescent lighting fixtures placed on the machine platform to
illuminate all levels of the production equipment (including without limitation
with respect to the items described in clauses (i) — (iv), the items described
in Exhibit I attached to this Annex A), (v) all parts or components of any of
the Equipment, including ones that are temporarily removed from the Equipment,
(vi) all manuals, Included IP, other licenses and records (other than Rent
records and Proprietary Information) with respect to such Equipment, and
(vii) all substitutions and replacements of any and all thereof, including, but
not limited to, any replacement equipment which may from time to time be
substituted for the Equipment leased hereunder; together in each case with any
and all Parts permanently incorporated or installed in or attached thereto or
any and all Required Modifications and Optional Modifications that are
Non-Severable Modifications, in each case, to which title thereto vests in the
Lessor pursuant to the terms of the Equipment Lease.

 

 

Initials:

 

 

 

 

 

Lessor

 

Lessee

 

 

 Annex A-1

--------------------------------------------------------------------------------


 

Exhibit I to ANNEX A

TO

SCHEDULE NO.     

 

DATED THIS      DAY OF                               , 20    

 

TO LEASE AGREEMENT DATED AS OF JUNE 24, 2010

 

 

[to come on Basic Term Commencement Date]

 

 Annex A-2

--------------------------------------------------------------------------------


 

ANNEX B

TO

SCHEDULE NO.     

 

DATED THIS      DAY OF                               , 200   

 

TO LEASE AGREEMENT DATED AS OF JUNE 24, 2010

 

CERTIFICATE OF ACCEPTANCE

 

To:          Gossamer Holdings, LLC, its successors and assigns

 

Pursuant to the provisions of the above referenced Schedule and Lease Agreement
(collectively, the “Lease”), Lessee hereby certifies and warrants that:

 

(a) all Equipment listed in the related Bill of Sale is in good condition and
appearance, installed (if applicable) and in working order; and

 

(b) Lessee accepts the Equipment for all purposes of the Lease, the purchase
documents and all attendant documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; (ii) the representations and warranties made by Lessee
pursuant to or under the Lease are true and correct on the date hereof; and
(iii) Lessee has reviewed and approves of the purchase documents for the
Equipment, if any.

 

DESCRIPTION OF EQUIPMENT

 

Manufacturer

 

Type and Model
of Equipment

REICOFIL

 

4 SSMMS line for the production of heat sealed polypropylene nonwoven fabrics,
consisting of a 5-beam REICOFIL 4 Composite Extrusion Line

[                          ]

 

[Package Wrapping System]

[                          ]

 

[Mixing and Dosing System]

[                          ]

 

[Equipment Lighting]

 

 Annex B-1

--------------------------------------------------------------------------------


 

The party below has caused this Certificate of Acceptance to be executed by its
duly authorized representative.

 

 

Dated:                         , 20   

 

 

 

 

Lessee’s Authorized Representative

 

 Annex B-2

--------------------------------------------------------------------------------


 

ANNEX C

TO

SCHEDULE NO.    

 

DATED THIS      DAY OF                               , 20   

 

TO LEASE AGREEMENT DATED AS OF JUNE 24, 2010

 

STIPULATED LOSS VALUE TABLE

 

Date

 

# of base
payments

 

Stipulated
Loss Value
percentage

 

 

 

 

 

 

 

10/8/2011

 

1

 

107.52267950

 

11/8/2011

 

2

 

106.86474946

 

12/8/2011

 

3

 

106.19918977

 

1/8/2012

 

4

 

105.52594518

 

2/8/2012

 

5

 

104.84545459

 

3/8/2012

 

6

 

104.15766366

 

4/8/2012

 

7

 

103.46241269

 

5/8/2012

 

8

 

102.75968571

 

6/8/2012

 

9

 

102.04946676

 

7/8/2012

 

10

 

101.33173986

 

8/8/2012

 

11

 

100.60659537

 

9/8/2012

 

12

 

99.87391100

 

10/8/2012

 

13

 

99.13367077

 

11/8/2012

 

14

 

98.38594361

 

12/8/2012

 

15

 

97.63058366

 

1/8/2013

 

16

 

96.86755244

 

2/8/2013

 

17

 

96.09692060

 

3/8/2013

 

18

 

95.31865026

 

4/8/2013

 

19

 

94.53268299

 

5/8/2013

 

20

 

93.73898079

 

6/8/2013

 

21

 

92.93750565

 

7/8/2013

 

22

 

92.12821959

 

8/8/2013

 

23

 

91.31110555

 

9/8/2013

 

24

 

90.48610459

 

10/8/2013

 

25

 

89.65317870

 

11/8/2013

 

26

 

88.81231475

 

12/8/2013

 

27

 

87.96345703

 

1/8/2014

 

28

 

87.09396856

 

2/8/2014

 

29

 

86.21643907

 

3/8/2014

 

30

 

85.33083425

 

4/8/2014

 

31

 

84.43781707

 

 

 Annex C-1

--------------------------------------------------------------------------------


 

5/8/2014

 

32

 

83.53735635

 

6/8/2014

 

33

 

82.62942089

 

7/8/2014

 

34

 

81.71397950

 

8/8/2014

 

35

 

80.79029120

 

9/8/2014

 

36

 

79.85903458

 

10/8/2014

 

37

 

78.92017846

 

11/8/2014

 

38

 

77.97295389

 

12/8/2014

 

39

 

77.01803364

 

1/8/2015

 

40

 

76.05536964

 

2/8/2015

 

41

 

75.08417846

 

3/8/2015

 

42

 

74.10440720

 

4/8/2015

 

43

 

73.11678941

 

5/8/2015

 

44

 

72.12127727

 

6/8/2015

 

45

 

71.11782297

 

7/8/2015

 

46

 

70.10637870

 

8/8/2015

 

47

 

69.08608981

 

9/8/2015

 

48

 

68.05771531

 

10/8/2015

 

49

 

67.02120737

 

11/8/2015

 

50

 

65.97572114

 

12/8/2015

 

51

 

64.92205107

 

1/8/2016

 

52

 

63.86017196

 

2/8/2016

 

53

 

62.78923091

 

3/8/2016

 

54

 

61.70920001

 

4/8/2016

 

55

 

60.61938052

 

5/8/2016

 

56

 

59.51974240

 

6/8/2016

 

57

 

58.41025560

 

7/8/2016

 

58

 

57.29089007

 

8/8/2016

 

59

 

56.16229530

 

9/8/2016

 

60

 

55.02376172

 

10/8/2016

 

61

 

53.87525929

 

11/8/2016

 

62

 

52.71745182

 

12/8/2016

 

63

 

51.54963237

 

1/8/2017

 

64

 

50.37177937

 

2/8/2017

 

65

 

49.18456127

 

3/8/2017

 

66

 

47.98795807

 

4/8/2017

 

67

 

46.78460595

 

5/8/2017

 

68

 

45.57449085

 

6/8/2017

 

69

 

44.35759868

 

7/8/2017

 

70

 

43.13391536

 

8/8/2017

 

71

 

41.90074685

 

9/8/2017

 

72

 

40.66075904

 

10/8/2017

 

73

 

39.41393786

 

11/8/2017

 

74

 

38.15757142

 

12/8/2017

 

75

 

36.89434346

 

1/8/2018

 

76

 

35.62423990

 

2/8/2018

 

77

 

34.34453103

 

3/8/2018

 

78

 

33.05512290

 

4/8/2018

 

79

 

31.76697002

 

5/8/2018

 

80

 

30.48007238

 

6/8/2018

 

81

 

29.19442999

 

 

 Annex C-2

--------------------------------------------------------------------------------


 

7/8/2018

 

82

 

27.91004284

 

8/8/2018

 

83

 

26.61592287

 

9/8/2018

 

84

 

25.32306555

 

10/8/2018

 

 

 

25.00000000

 

 

 Annex C-3

--------------------------------------------------------------------------------

 

EXHIBIT NO. 2

TO

TO LEASE AGREEMENT DATED AS OF JUNE 24, 2010

 

FORM OF ACCEPTABLE LETTER OF CREDIT

 

 

 

VALUE DATE:

 

 

L/C NO.:

 

 

APPLICANT REFERENCE NO:

 

 

 

 

 

 

TO:

 

APPLICANT:

GOSSAMER HOLDINGS, LLC

 

CHICOPEE, INC.

201 MERRITT SEVEN

 

9335 HARRIS CORNERS PKWY,

NORWALK, CT 06851 USA

 

SUITE 300

ATTENTION: ANNIE SCHORR

 

CHARLOTTE, NC 28269

 

 

ATTENTION: DENNIS NORMAN

 

WITH A COPY TO:

GOSSAMER HOLDINGS, LLC

C/O ING SPUNMELT HOLDINGS LLC

200 GALLERIA PARKWAY, STE. 950

ATLANTA, GEORGIA  30339 USA

ATTENTION: JERRY L. MCDONALD

 

WE HAVE ESTABLISHED OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR AS
DETAILED HEREIN SUBJECT TO ISP98.

 

DOCUMENTARY CREDIT NUMBER:

 

[                          ]

 

 

 

DATE OF ISSUE:

 

- VALUE DATE -

 

 

 

BENEFICIARY:

 

GOSSAMER HOLDINGS, LLC

 

 

201 MERRITT SEVEN

 

 

NORWALK, CT 06851 USA

 

 

 

APPLICANT:

 

CHICOPEE, INC.

 

 

9335 HARRIS CORNERS PKWY,

 

 

SUITE 300

 

 

CHARLOTTE, NC 28269

 

 

 

DATE AND PLACE OF EXPIRY:

 

[INSERT SPECIFIC DATE] at the office of our Servicer, Citicorp North
America, Inc., 3800 Citibank Center, Building B, 3rd Floor, Tampa, Fl 33610

 

 Exhibit 2-1

--------------------------------------------------------------------------------


 

DOCUMENT CREDIT AMOUNT:

 

USD [                            ]

 

 

 

AVAILABLE WITH:

 

[ISSUING BANK]

 

 

[LOCATION]

 

 

BY PAYMENT AT SIGHT

 

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ADDITIONAL 12 MONTH PERIODS FROM THE PRESENT OR
EACH FUTURE EXPIRATION DATE, UNLESS AT LEAST 30 DAYS PRIOR TO THE CURRENT EXPIRY
DATE WE SEND NOTICE IN WRITING TO YOU WITH A COPY TO GOSSAMER HOLDINGS INC. C/O
ING SPUNMELT HOLDINGS LLC , 200 GALLERIA PARKWAY, STE. 950, ATLANTA, GEORGIA 
30339 USA, ATTENTION: JERRY L. MCDONALD, BY COURIER OR ANY OTHER RECEIPTED MEANS
AT THE ABOVE ADDRESS, THAT WE ELECT NOT TO AUTOMATICALLY EXTEND THIS LETTER OF
CREDIT FOR ANY ADDITIONAL PERIOD. PROVIDED HOWEVER, THE NON-RECEIPT OF THE
ELECTION NOT TO RENEW BY THE BENEFICIARY’S CARE OF PARTY WILL NOT INVALIDATE OUR
NON-RENEWAL OF THIS LETTER OF CREDIT.

 

IN THE EVENT THIS LETTER OF CREDIT IS SUBSEQUENTLY AMENDED BY US TO RESCIND A
NOTICE OF NON-EXTENSION AND TO EXTEND THE EXPIRY DATE HEREOF TO A FUTURE DATE,
SUCH EXTENSION SHALL BE FOR THAT SINGLE PERIOD ONLY AND THIS LETTER OF CREDIT
WILL NOT BE SUBJECT TO ANY FUTURE AUTOMATIC EXTENSIONS UNLESS AN AUTOMATIC
EXTENSION PROVISION IS EXPRESSLY INCORPORATED INTO SUCH AMENDMENT.

 

ADDITIONAL DETAILS:

 

WE HEREBY ESTABLISH THIS IRREVOCABLE STANDBY LETTER OF CREDIT NO.
[                  ] IN FAVOR OF THE ABOVE MENTIONED BENEFICIARY FOR AN
AGGREGATE AMOUNT NOT TO EXCEED THE AMOUNT INDICATED ABOVE, EXPIRING AT THE
OFFICE OF OUR SERVICER WITH THEIR CLOSE OF BUSINESS ON
[                            ].  YOU ARE HEREBY IRREVOCABLY AUTHORIZED TO MAKE
ONE OR MORE DEMANDS UNDER THIS LETTER OF CREDIT, THE AGGREGATE AMOUNT OF WHICH
DEMAND(S) SHALL NOT EXCEED THE AMOUNT STATED ABOVE.

 

THIS LETTER OF CREDIT IS AVAILABLE WITH [ISSUING BANK] , AND IS EFFECTIVE
IMMEDIATELY, AGAINST PRESENTATION OF BENEFICIARY DRAFT(S) AT SIGHT DRAWN ON
[ISSUING BANK] , WHEN ACCOMPANIED BY THE DOCUMENTS INDICATED HEREIN.

 

1.  BENEFICIARY’S DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF ITS AUTHORIZED
SIGNATORIES INDICATING THIS LETTER OF CREDIT NUMBER AND READING AS FOLLOWS:

 

 Exhibit 2-2

--------------------------------------------------------------------------------


 

“BENEFICIARY HEREBY DEMANDS PAYMENT OF USD                                UNDER
THE [ISSUING BANK]  IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER
[                              ] BECAUSE OF ONE OR MORE OF THE FOLLOWING:

 

(I) “THE AMOUNT OF THIS DRAWING REPRESENTS AMOUNTS DUE FROM CHICOPEE, INC.
(“CHICOPEE”) UNDER THE TERMS OF THE CONSTRUCTION AGENCY AGREEMENT (“CAA”), DATED
AS OF JUNE [    ], 2010 BETWEEN CHICOPEE AND BENEFICIARY AND/OR THE EQUIPMENT
LEASE AGREEMENT (“LEASE”), DATED AS OF JUNE [    ,] 2010, BETWEEN CHICOPEE AND
BENEFICIARY,” OR

 

(II) “A PETITION HAS BEEN FILED BY OR AGAINST POLYMER GROUP, INC. OR
CHICOPEE, INC., UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW,” OR

 

(III) “BENEFICIARY HAS RECEIVED A NOTICE FROM [ISSUING BANK]  TO THE EFFECT THAT
THE [ISSUING BANK]  IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER
[                              ] WILL NOT BE AUTOMATICALLY RENEWED OR EXTENDED.”

 

2.  THE ORIGINAL LETTER OF CREDIT AND ALL CORRESPONDING AMENDMENTS, IF ANY.

 

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY (BUT NOT IN PART) AND
[ISSUING BANK] ONLY IS AUTHORIZED TO ACT AS THE TRANSFERRING BANK.  WE SHALL NOT
RECOGNIZE ANY TRANSFER OF THIS LETTER OF CREDIT UNTIL THIS ORIGINAL LETTER OF
CREDIT, TOGETHER WITH ANY AMENDMENTS AND A SIGNED AND COMPLETED TRANSFER FORM,
ATTACHED HERETO AS PER ANNEX A, IS RECEIVED BY US AND OUR TRANSFER CHARGES OF ¼
OF 1 PERCENT OF THE TRANSFERRED AMOUNT, MINIMUM $150.00 ARE PAID BY BANK OR
CERTIFIED CHECK.  THE CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON
SIGNING THE TRANSFER FORMS MUST BE VERIFIED BY YOUR BANK.  IN CASE OF ANY
TRANSFER UNDER THIS LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST
BE EXECUTED BY THE TRANSFEREE.  THIS LETTER OF CREDIT MAY NOT BE TRANSFERRED TO
ANY PERSON WITH WHICH U.S. PERSONS ARE PROHIBITED FROM DOING BUSINESS UNDER U.S.
FOREIGN ASSETS CONTROL REGULATIONS OR OTHER APPLICABLE U.S. LAWS AND
REGULATIONS.

 

TRANSFER CHARGES ARE FOR THE ACCOUNT OF THE APPLICANT.

 

PARTIAL AND MULTIPLE DRAWINGS PERMITTED.

 

WE HEREBY AGREE WITH YOU THAT ALL DRAFTS AND DOCUMENTS DRAWN UNDER AND IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY
HONORED AND PAYMENT WILL BE MADE HEREUNDER ON THE BUSINESS DAY NEXT SUCCEEDING
THE BUSINESS DAY OF RECEIPT OF THE BENEFICIARY’S DEMAND (WHETHER DELIVERED IN
PERSON, OR

 

 Exhibit 2-3

--------------------------------------------------------------------------------


 

BY COURIER).   [ISSUING BANK]  WILL EFFECT PAYMENT BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS (IN UNITED STATES DOLLARS) TO THE BENEFICIARY’S
ACCOUNT NO. 50286772 AT DEUTSCHE BANK, NEW YORK BRANCH, ABA NUMBER 021001033,
ACCOUNT NAME: GOSSAMER HOLDINGS, LLC, CUSTOMER: POLYMER GROUP, INC., OR TO SUCH
OTHER ACCOUNT AS THE BENEFICIARY MAY DIRECT IN WRITING.

 

WE AGREE, FOLLOWING OUR RECEIPT THEREOF, TO EXAMINE ALL DOCUMENTS PURPORTING TO
REPRESENT THE BENEFICIARY’S DEMAND TO ASCERTAIN THAT SUCH DOCUMENTS CONFORM TO
THE TERMS AND CONDITIONS HEREOF.  WE SHALL, WITHOUT DELAY (BUT IN ANY EVENT,
BEFORE THE END OF THE BUSINESS DAY NEXT FOLLOWING THE DATE OF OUR RECEIPT OF THE
DOCUMENTS), GIVE NOTICE TO YOU IF ANY DEMAND FOR PAYMENT HEREUNDER IS NOT IN
ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF, STATING THE REASONS THEREFOR
AND THAT THE RELEVANT DOCUMENT OR DOCUMENTS ARE BEING HELD AT YOUR DISPOSAL OR
ARE BEING RETURNED TO YOU, AS YOU MAY ELECT.  WHEREUPON YOU SHALL BE ENTITLED TO
SUBMIT, SUBJECT TO THE TERMS HEREOF, CORRECTED DOCUMENTS WHICH CONFORM TO THE
TERMS HEREOF.  PAYMENTS MADE IN RESPECT OF ANY DRAWING SHALL REDUCE BY THE
AMOUNT OF SUCH DRAWING THE AMOUNT INDICATED ABOVE.  ALL AMOUNTS TO BE PAID UNDER
THIS LETTER OF CREDIT SHALL BE MADE WITHOUT ANY SET-OFF OR COUNTERCLAIM.

 

WE HEREBY AGREE WITH YOU THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS LETTER OF CREDIT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT SITTING IN
NEW YORK CITY.  BY US SIGNING THIS LETTER OF CREDIT, AND BY YOU MAKING A
PRESENTATION HEREUNDER, EACH OF US IRREVOCABLY SUBMIT TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURTS FOR PURPOSES OF THIS LETTER OF CREDIT.  EACH OF US
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION EITHER
OF US MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.  EACH OF US HEREBY AGREES TO RECEIVE AND ACCEPT
SERVICE OF PROCESS SENT BY REGISTERED OR CERTIFIED MAIL OR OVERNIGHT COURIER TO
THE ADDRESS TO WHICH NOTICES HEREUNDER ARE GIVEN.

 

WE HEREBY AGREE WITH YOU THAT WE SHALL HAVE NO DUTY OR RIGHT TO INQUIRE AS TO
THE BASIS UPON WHICH BENEFICIARY HAS DETERMINED TO PRESENT US ANY DRAFT UNDER
THIS LETTER OF CREDIT.

 

THIS LETTER OF CREDIT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNATIONAL STANDBY PRACTICES 1998, INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590, AND, TO THE EXTENT NOT INCONSISTENT THEREWITH, THE LAWS OF
THE STATE OF NEW YORK AS IN EFFECT FROM TIME TO TIME.

 

 Exhibit 2-4

--------------------------------------------------------------------------------


 

THE NUMBER AND THE DATE OF OUR CREDIT AND THE NAME OF OUR BANK MUST  BE QUOTED
ON ALL DRAFTS REQUIRED.

 

PLEASE DIRECT ALL DRAWINGS AND CORRESPONDENCE IN CONNECTION WITH THIS LETTER OF
CREDIT TO [ISSUING BANK], ATTENTION [                ], [ADDRESS].

 

 

 

 

 

Authorized Signature

 

 Exhibit 2-5

--------------------------------------------------------------------------------


 

ANNEX A

Transfer of Letter of Credit in its Entirety

Relinquishing all  Rights as Beneficiary

 

( This form is to be used when the Letter of Credit is to be Transferred in its
entirety and , no substitution of invoices is involved and, no rights are to be
retained by the undersigned Beneficiary. )

 

Citibank, N.A.

Date:

c/o Citicorp North America, Inc.

 

3800 Citibank Center,

 

Building B, 3rd Floor

 

Tampa, Florida 33610

 

Attn. Standby Unit

 

 

 

Re: L/C No.

 

 

 

 

 

 

Issued by:

 

 

 

 

 

 

Citibank, N.A. Ref:

 

 

 

Gentlemen:

 

Receipt is acknowledged of the original instrument which you forwarded to us
relative to the issuance of a Letter of Credit ( herein called the “Credit” ) 
bearing your reference number as above in favor of ourselves and/or Transferees
and we hereby request you to transfer the said Letter of Credit, in its
entirety, to:

 

 

 

 

 

whose address is

 

 

 

 

 

 

 

( Optional )  Please advise Beneficiary through the  below indicated Advising
Bank:

 

 

 

 

 

 

 

 

We are returning the original instrument to you herewith in order that you may
deliver it to the Transferees together with your customary letter of transfer.

 

It is understood that any amendments to the Letter of Credit which you may
receive are to be advised by you directly to the Transferees and that the drafts
and documents of the Transferees, if issued in accordance with the conditions of
the Letter of Credit, are to be forwarded by you directly to the party for whose
account the credit was opened (or any intermediary) without our intervention.

 

 Exhibit 2-6

--------------------------------------------------------------------------------


 

SIGNATURE GUARANTEED

 

Sincerely yours,

 

 

 

The First Beneficiary’s signature(s) with title(s) conforms with that on file
with us and such is/are authorized for the execution of this instrument.

 

 

 

 

 

 

 

 

(Name of Bank)

 

(Name of First Beneficiary)

 

 

 

 

 

 

(Bank Address)

 

(Telephone Number)

 

 

 

 

 

 

(City, State, Zip Code)

 

(Authorized Name and Title)

 

 

 

 

 

 

(Telephone Number)

 

(Authorized Signature)

 

 

 

 

 

 

(Authorized Name and Title)

 

(Authorized Name and Title)

 

 

( If applicable )

 

 

 

 

 

 

(Authorized Signature)

 

(Authorized Signature)

 

 

( If applicable )

 

 Exhibit 2-7

--------------------------------------------------------------------------------


 

EXHIBIT NO. 3

TO

TO LEASE AGREEMENT DATED AS OF JUNE 24, 2010

 

FORM OF GUARANTY

 

See attached.

 

 Exhibit 3-1

--------------------------------------------------------------------------------

 

GUARANTY

 

GUARANTY (this “Guaranty”), dated as of June 24, 2010, by POLYMER GROUP, INC.
(“PGI”) and PGI POLYMER, INC. (“Polymer” and together with PGI, the “Guarantors”
and individually, each a “Guarantor”), in favor of Gossamer Holdings, LLC, as
Owner and Lessor (in such capacity, together with its successors and permitted
assigns, the “Beneficiary”).

 

W I T N E S S E T H :

 

WHEREAS, Chicopee, Inc., a Delaware corporation (the “Company”), as Construction
Agent, and the Beneficiary, as Owner, have entered into a Construction Agency
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “CAA”) for the purchase, delivery,
construction and installation of the Equipment (as defined therein); and

 

WHEREAS, the Company, as lessee, and the Beneficiary, as lessor, have entered
into an Equipment Lease Agreement dated as of the date hereof (collectively,
with all schedules entered into in connection therewith and as such agreement or
any schedule is amended, restated, supplemented or otherwise modified from time
to time, the “Equipment Lease”) for the lease by Beneficiary to the Company of
the Equipment; and

 

WHEREAS, the Company is a wholly-owned subsidiary of Polymer, and Polymer is a
wholly-owned subsidiary of PGI; and

 

WHEREAS, each Guarantor will receive substantial direct and indirect benefits by
reason of the CAA, the Equipment Lease and the transactions contemplated thereby
(which benefits are hereby acknowledged);

 

NOW, THEREFORE, in order to induce the Beneficiary to execute and deliver the
CAA, the Equipment Lease (including the schedule thereto) and the other
Operative Documents, and in consideration thereof, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, each
Guarantor hereby agrees as follows:

 

1.             Capitalized Terms.  Capitalized terms used but not defined in
this Guaranty shall have the meaning ascribed to such terms in Appendix I to the
Equipment Lease.

 

2.             Guaranty.  Each Guarantor hereby, jointly and severally,
absolutely, unconditionally and irrevocably guarantees to the Beneficiary, as
primary obligor and not merely as surety, the full and prompt payment and
performance when due of all obligations of the Company under the CAA, the
Equipment Lease and each other Operative Document to which the Company is a
party (the “Guaranteed Obligations”).

 

 Exhibit 3-2

--------------------------------------------------------------------------------


 

All payments by Guarantor hereunder shall be made in U.S. Dollars, to:

 

 

Bank:

Deutsche Bank

 

Branch:

New York

 

Bank Account #:

50286772

 

ABA:

021001033

 

Account Name:

Gossamer Holdings, LLC

 

Customer:

Polymer Group, Inc.

 

3.             Nature of Guarantor’s Obligations.  This Guaranty shall
constitute a guarantee of payment and performance and not of collection.  Each
Guarantor, jointly and severally, guarantees that the Guaranteed Obligations
will be paid and performed strictly in accordance with the terms of the CAA, the
Equipment Lease and the other Operative Documents (including, without
limitation, payment by the Company of all amounts due to the Beneficiary
pursuant to the terms of any of the Operative Documents and regardless of any
defense to, or excuse from, payment or performance which the Company may have
under Applicable Laws).  The obligations of each Guarantor hereunder are joint
and several, irrevocable, absolute, unconditional, present and continuing
obligations which are not conditional upon the exercise of any remedies against
the Company or the making of a demand against the Company or the filing of a
suit to obtain or assert a claim for personal judgment against the Company for
the Guaranteed Obligations or the making of an effort at collecting the
Guaranteed Obligations from the Company, or any attempt to foreclose or realize
upon any security for obligations of the Company or the taking of any other
action with respect to the Company, it being expressly acknowledged and agreed
that Guarantor shall be directly obligated hereunder, for all amounts payable by
the Company under the CAA, the Equipment Lease and the other Operative Documents
and for breaches of or failures to perform or observe, or any other
noncompliance with any covenant, condition or agreement or other obligation to
be performed by the Company under any of the CAA, the Equipment Lease or the
other Operative Documents or the inaccuracy of any representation or warranty of
the Company in any of the CAA, the Equipment Lease or the other Operative
Documents.  The liability of each Guarantor under this Guaranty shall not be
subject to any counterclaim, setoff, deduction, release, recoupment or defense
(statutory or otherwise) (other than the defense of payment in full of the
Guaranteed Obligations) under the laws of the United States or any State thereof
or otherwise and shall remain in full force and effect and shall be irrevocable,
absolute and unconditional, irrespective of:

 

(i)             any lack of validity, genuineness, regularity or enforceability
of the CAA, the Equipment Lease or any of the other Operative Documents or any
other agreement or instrument relating thereto;

 

(ii)            any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment,
or waiver of or any consent to departure from the CAA, the Equipment Lease or
the other Operative Documents;

 

 Exhibit 3-3

--------------------------------------------------------------------------------


 

(iii)           the existence, value, condition, loss, subordination, exchange,
release or non-perfection of any collateral, or any release or amendment,
modification, changes or waiver of or consent to departure from any other
guarantee, for all or any of the Guaranteed Obligations;

 

(iv)          any bankruptcy or insolvency of, or any merger or consolidation
of, or any sale of shares in, the Company;

 

(v)           any failure or delay by the Beneficiary to pursue remedies under
the CAA, the Equipment Lease or any of the other Operative Documents or under
law against the Company;

 

(vi)          the pursuit by the Beneficiary of whatsoever remedies there may be
against the Company, any other guarantor or any security or any other credit
support for any or all of the Guaranteed Obligations;

 

(vii)         any claim as a result of any other dealing between the Beneficiary
and the Company;

 

(viii)        any defect in the title, condition, design, operation or fitness
for use of, or damage or loss or destruction of, the Equipment (or any part
thereof), whether or not due to the fault of the Company or any other Person,

 

(ix)           any assignment, sublease, transfer or other arrangement by which
the Company transfers possession or loses control of the use of any of the
Equipment (other than as permitted by the CAA, the Equipment Lease or any other
Operative Document);

 

(x)            any release of, extension of time for payment or performance by
or any other indulgence granted to the Company or any other Person with respect
to the Guaranteed Obligations by operation of law or otherwise; or

 

(xi)           any other occurrence or circumstances whatsoever, whether similar
or dissimilar to the foregoing and any other circumstances (other than actual
payment or performance) that might otherwise constitute a legal, statutory or
equitable defense or discharge of the liabilities of a guarantor or surety, or
of the Company under the CAA, the Equipment Lease or the other Operative
Documents that might otherwise limit recourse against Guarantor under this
Guaranty or otherwise to the extent such defense or discharge can be waived
under applicable law.

 

4.             Authorization; Other Agreements.  The Beneficiary is hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

 

(i)           modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to

 

 

 Exhibit 3-4

--------------------------------------------------------------------------------


 

noncompliance with, any Guaranteed Obligation or any of the CAA, the Equipment
Lease or any other Operative Document;

 

(ii)          apply to the Guaranteed Obligations any sums by whomever paid or
however realized to any Guaranteed Obligation in such order as provided in the
CAA, the Equipment Lease or the other Operative Documents;

 

(iii)         refund at any time any payment received by the Beneficiary in
respect of any Guaranteed Obligation;

 

(iv)         sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with the Company and any other Guarantor,
maker or endorser of any Guaranteed Obligation or any part thereof; and

 

(v)          settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations.

 

5.             Reinstatement.  This Guaranty shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, in whole or in part,
of any of the sums due to the Beneficiary pursuant to the terms of the CAA, the
Equipment Lease or any of the other Operative Documents is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency,
reorganization, arrangement, adjustment, composition, dissolution, liquidation
or the like, of the Company, or upon or as a result of, the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any substantial part of its property, or otherwise, all as
though such payment had not been made notwithstanding any termination of this
Guaranty, the CAA, the Equipment Lease or any of the other Operative Documents. 
Indefeasible fulfillment by the Company or any Guarantor of any of the
Guaranteed Obligations shall dispose of any claim hereunder with respect to, and
to the extent of, such Guaranteed Obligations and indefeasible payment and
performance in full by the Company or any Guarantor acknowledged in writing by
the Beneficiary shall terminate this Guaranty.

 

6.             Reliance.  Each Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Company, each other
Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that the
Beneficiary shall not have any duty to advise any Guarantor of information known
to it regarding such condition or any such circumstances.  In the event the
Beneficiary, in its sole discretion, undertakes at any time or from time to time
to provide

 

 Exhibit 3-5

--------------------------------------------------------------------------------


 

any such information to any Guarantor, the Beneficiary shall be under no
obligation to (a) undertake any investigation not a part of its regular business
routine, (b) disclose any information that the Beneficiary, pursuant to accepted
or reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosures of such information or any other
information to any Guarantor

 

7.             Waiver, Subrogation and Subordination.

 

(i)             Each Guarantor hereby waives (a) notice of any of the foregoing
matters, (b) promptness, diligence, demand, protest, proof or notice of
nonpayment and notice of acceptance and (c) any other notice with respect to any
of the Guaranteed Obligations and this Guaranty except for such notices as are
required to be made to Guarantor by the express terms of this Guaranty, the CAA,
the Equipment Lease or the other Operative Documents.

 

(ii)          Notwithstanding any payment or payments made by any Guarantor, no
Guarantor shall be subrogated to any rights of the Beneficiary against the
Company until all of the Guaranteed Obligations then due shall have been
finally, indefeasibly and unconditionally paid and performed in full.  Any claim
of any Guarantor against the Company or arising from payments made by any
Guarantor by reason of this Guaranty shall be in all respects subordinated to
the final, indefeasible, unconditional, full and complete payment or discharge
of all of the Guaranteed Obligations, and no payment by any Guarantor shall give
rise to any claim of any Guarantor against the Beneficiary.

 

(iii)         So long as the Guaranteed Obligations remain outstanding, if any
amount shall be paid to any Guarantor relating to any of the rights waived in
this Paragraph 7, such amount shall be held by such Guarantor in trust for the
benefit of the Beneficiary, and shall from there be turned over to the
Beneficiary in the exact form received by such Guarantor (duly endorsed by such
Guarantor to the Beneficiary, if required), to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as may be specified by
the CAA, the Equipment Lease and the other Operative Documents.

 

8.             Taxes on Payments.  All payments hereunder shall be made free and
clear of, and without any deduction or withholding for or on account of, any
taxes, levies, fees, imposts, duties, assessments or other charges, together
with all penalties, fines, additions to tax and interest thereon; provided, that
if any such taxes are required under applicable law, regulation or otherwise to
be deducted or withheld from any payment to the Beneficiary hereunder, then each
Guarantor shall pay an additional amount such that after deduction for any
withholdings (including withholdings on such additional amount), the Beneficiary
shall receive the same amount it would have received in the absence of such
withholdings.  Each Guarantor, jointly and severally, shall indemnify and hold
the Beneficiary harmless on an after-tax basis for any incremental taxes imposed
against, or suffered by, the Beneficiary that result from payments being made
pursuant to this Guaranty rather than pursuant to the CAA, the Equipment Lease
or the other Operative Documents.

 

 Exhibit 3-6

--------------------------------------------------------------------------------


 

9.             Rights of Third Parties.  This Guaranty is made for the benefit
of, and shall be enforceable by the Beneficiary and its successors and permitted
assigns to the extent of its interest in the Guaranteed Obligations.  This
Guaranty shall not be construed to create any right in any Person other than the
Beneficiary and its respective permitted successors and assigns or to be a
contract in whole or in part for the benefit of any Person other than the
Beneficiary and its successors and permitted assigns.

 

10.           Rights to Deal with the Company.  At any time and from time to
time, without terminating, affecting or impairing the validity of this Guaranty
or the obligations of the Guarantors hereunder, the Beneficiary may deal with
the Company in the same manner and as fully as if this Guaranty did not exist
and shall be entitled, among other things, to grant the Company such extension
or extensions of time to perform, or to waive any obligation of the Company to
perform, any act or acts as the Beneficiary may deem advisable, and no such
waiver or extension shall in any way limit or otherwise affect any of the
Guarantors’ obligations hereunder.

 

11.           Notices.  All notices required to be given hereunder shall be
deemed adequately given if sent by certified mail to the addressee at its
address stated herein, or at such other place as such addressee may have
designated in writing.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Guaranty must be in
writing and shall be sent in the manner specified in the Equipment Lease for
notices to the Company and to the address specified below:

 

Polymer Group, Inc.

9335 Harris Corners Parkway

Suite 300

Charlotte, North Carolina, 28269

Attn:  Chief Financial Officer

 

12.           No Waiver; Remedies.  No failure on the part of the Beneficiary to
exercise, and no delay in exercising any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

13.           Continuing Guaranty; Transfer of Interest.  This Guaranty is a
continuing guarantee and shall (i) remain in full force and effect all of the
Guaranteed Obligations then due shall have been finally, indefeasibly and
unconditionally paid and performed in full, (ii) be binding upon each Guarantor,
and its successors and permitted assigns, and (iii) inure to the benefit of and
be enforceable by the Beneficiary and its respective successors and permitted
assigns.  Each Guarantor shall execute and deliver to the Beneficiary, upon such
Person’s request, such instruments and assurances and take such other actions as
may be reasonably necessary written to confirm or evidence the rights hereunder
of any successor or assignee to or of such Person.

 

 Exhibit 3-7

--------------------------------------------------------------------------------


 

14.           Amendments and Waivers.  No amendment or waiver of any provision
of this Guaranty or consent to any departure by any Guarantor therefrom shall in
any event be effective unless the same shall be in writing and signed by the
Beneficiary, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

15.           Enforcement Expenses.  Each Guarantor, jointly and severally,
agrees to pay to the Beneficiary any and all reasonable costs and expenses
(including reasonable legal fees) incurred by the Beneficiary in enforcing its
rights under this Guaranty.

 

16.           Representations, Warranties and Covenants.  (a)  Each Guarantor
hereby represents and warrants to the Beneficiary that on the date hereof and on
the date of execution of each Funding Request under the CAA and the Schedule
under the Equipment Lease:

 

(i)             such Guarantor it is duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and is
duly qualified to transact business as a foreign corporation in good standing
wherever necessary to carry on its present business and operations, except where
the failure to be so qualified or to be in good standing would not have a
Material Adverse Effect.

 

(ii)            this Guaranty has been duly authorized, executed and delivered
by such Guarantor and constitutes a valid, legal and binding agreement,
enforceable against it in accordance with its terms, except to the extent that
the enforcement of remedies therein provided may be limited under applicable
bankruptcy and insolvency laws or other laws affecting creditor’s rights
generally, public policy and equitable principles (whether considered in a
proceeding in equity or in law).

 

(iii)           no approval, consent, giving notice to or withholding of
objections is required from any Governmental Authority with respect to the entry
into or performance by such Guarantor of this Guaranty except (a) such as have
already been obtained or made and are in full force and effect or (b) approval,
consent or action the act of which obtaining or performing could reasonably be
expected to have a Material Adverse Effect.

 

(iv)          such Guarantor has the corporate power and authority to enter
into, and perform its obligations under, this Guaranty.  The entry into and
performance by such Guarantor of this Guaranty will not: (i) violate any
judgment, order, law or regulation applicable to such Guarantor or any provision
of such Guarantor’s charter or other organizational documents; or (ii) result in
any breach of, constitute a default under or result in the creation of any Lien
upon any of the Equipment pursuant to any material indenture, mortgage, deed of
trust, bank loan or credit agreement or other instrument (other than this
Guaranty) to which such Guarantor is a party.

 

(v)           there are no suits or proceedings pending or to such Guarantor’s
knowledge threatened in court or before any commission, board or other
administrative

 

 Exhibit 3-8

--------------------------------------------------------------------------------


 

agency against or affecting such Guarantor, which are reasonably likely to
result in a Material Adverse Effect.

 

(vi)          such Guarantor is (i) in compliance in all material respects with
all applicable laws and regulations relating to (x) the regulations promulgated
by the Office of Foreign Assets Control (“OFAC”), U.S. Department of the
Treasury relating to dealings with certain persons listed on the publicly
available Specially Designated Nationals and Blocked Persons List maintained by
OFAC, (y) Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001) and (z) the prevention and detection of money laundering violations under
the US Bank Secrecy Act (Financial Recordkeeping and Reporting of Currency and
Foreign Transactions Act of 1970, 31 U.S.C. 1051 et. seq.) (“BSA”), under all
regulations promulgated under the BSA and under all published U.S. government
guidance, and (ii) in compliance with all other Applicable Laws the
non-compliance with which, with respect to this clause (ii) only, could
reasonably be expected to result in a Material Adverse Effect.

 

(b)           Each Guarantor hereby covenants and agrees for the benefit of the
Beneficiary that such Guarantor shall remain (i) in compliance in all material
respects with all applicable laws and regulations relating to (x) the
regulations promulgated by OFAC relating to dealings with certain persons listed
on the publicly available Specially Designated Nationals and Blocked Persons
List maintained by OFAC, (y) Section 1(b), (c) or (d) of Executive Order
No. 13224 (September 23, 2001) and (z) the prevention and detection of money
laundering violations under the BSA, under all regulations promulgated under the
BSA and under all published U.S. government guidance, and (ii) in compliance
with all other Applicable Laws the non-compliance with which, with respect to
this clause (ii) only, could reasonably be expected to result in a Material
Adverse Effect.

 

17.           Waiver of Jury Trial.  EACH OF THE UNDERSIGNED HEREBY
UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS GUARANTY, THE
OBLIGATIONS GUARANTEED HEREBY, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS
BETWEEN US RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF, AND/OR THE
RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN US.  The scope of this waiver is
intended to be all encompassing of any and all disputes that may be filed in any
court (including, without limitation, contract claims, tort claims, breach of
duty claims, and all other common law and statutory claims).  THIS WAIVER IS
IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, OR ANY RELATED DOCUMENTS. 
In the event of litigation this Guaranty may be filed as a written consent to a
trial by the court.

 

 Exhibit 3-9

--------------------------------------------------------------------------------


 

18.           Complete Agreement.  This Guaranty is intended by the parties as a
final expression of the guaranty of the undersigned and is also intended as a
complete and exclusive statement of the terms thereof.  No course of dealing,
course of performance or trade usage, nor any parol evidence of any kind, shall
be used to supplement or modify any of the terms hereof.  There are no
conditions to the full effectiveness of this Guaranty.  This Guaranty and each
of its provisions may only be waived, modified, varied, released, terminated or
surrendered, in whole or in part, by a duly authorized written instrument signed
by you.  No failure by the Beneficiary to exercise its rights hereunder shall
give rise to any estoppel against it, or excuse any Guarantor from performing
hereunder.  Waiver of any right to demand performance hereunder shall not be a
waiver of any subsequent or other right to demand performance hereunder.

 

19.           Governing Law.  THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE.  The parties agree that any action or
proceeding arising out of or relating to this Guaranty may be commenced in the
United States District Court for the Southern District of New York and the
parties irrevocably submit to the jurisdiction of such court and agree not to
assert, by way of motion, as a defense or otherwise, in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
form, that the venue of such suit, action or proceeding is improper, or that
this Guaranty or the subject matter hereof or the transaction contemplated
hereby may not be enforced in or by such court.  Each of the parties hereto
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law; provided that this sentence will not be construed
as a waiver of any right to appeal a judgment.

 

20.           Severability.  Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

21.           Counterparts.  This Guaranty may be executed in counterparts each
of which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Guaranty by facsimile transmission shall be effective as delivery of a manually
executed counterpart of this Guaranty.

 

22.           Each of Beneficiary and each of its Members that are subject to
the Patriot Act hereby notifies each Guarantor that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Guarantor, which

 

 Exhibit 3-10

--------------------------------------------------------------------------------


 

information includes the name and address of each Guarantor and other
information that will allow the Beneficiary and each of its Members to identify
each Guarantor in accordance with the Patriot Act.

 

(Signatures on next page)

 

 Exhibit 3-11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

GUARANTORS:

 

 

 

 

 

 

 

 

POLYMER GROUP, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

PGI POLYMER, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

ACCEPTED AND AGREED

 

 

as of the date first above written:

 

 

GOSSAMER HOLDINGS, LLC,

 

 

 

 

 

as the Beneficiary

 

 

 

 

 

BY: GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE, its member

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

BY: ING SPUNMELT HOLDINGS LLC, its member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Signature Page to Guaranty]

 

 Exhibit 3-12

--------------------------------------------------------------------------------


 

EXHIBIT NO. 4

TO

TO LEASE AGREEMENT DATED AS OF JUNE 24, 2010

 

FORM OF CONFIDENTIALITY AGREEMENT

 

                      , 20     

 

ADDRESS

 

Re:  Confidentiality Letter

 

Dear                 :

 

[                          ] (“Investor”) is entering into discussions with
Gossamer Holdings, LLC (the “Company”) concerning the financing of a 5 beam
composite spunmelt nonwoven production line manufactured, primarily by, and
purchased from Reifenhäuser REICOFIL GmbH & Co. KG and other vendors (together
with related equipment, as applicable) located at 1020 Shenandoah Village Drive,
Waynesboro, Virginia, 22980-9292 (the “Financing”).  In connection therewith,
the Company will provide Investor with certain “Confidential Information” (as
defined below) pursuant to the terms hereof.

 

“Confidential Information” means (i) any written or oral information provided by
or through the Company in connection with the Financing relating to the
business, finances, operations or affairs of the Company (other than information
described in paragraph (c) below) and (ii) the fact that discussions or
investigations with respect to the Financing are taking place.

 

Investor will maintain as confidential any Confidential Information using the
same standard of care as it uses in protecting its own confidential information
of a similar nature and otherwise on the following terms and conditions and will
only use Confidential Information to evaluate the Financing:

 

(a)           Investor may disclose Confidential Information on a confidential,
“need-to-know” basis to its and its affiliates’ employees, officers, directors
and agents (including attorneys) (“Representatives”) in connection with the
Financing, but Investor shall direct each Representative to treat the
Confidential Information confidentially.  Such persons and entities will not be
deemed Representatives hereunder unless (and solely to the extent that) Investor
furnishes such information to such persons or entities.

 

(b)           Investor may disclose without liability any Confidential
Information if such disclosure is (i) in connection with any syndication,
assignment or participation of the interest of Investor or an affiliate in the
Financing (including to a rating agency) so long as such Confidential
Information is disclosed to the recipient thereof (other than any rating agency)
subject to confidentiality provisions substantially the same terms as those
hereof or (ii) 

 

 Exhibit 4-1

--------------------------------------------------------------------------------


 

reasonably believed by it to be compelled or required by any law, court decree,
subpoena, legal or administrative order or process, or legitimate request of any
governmental agency or authority (collectively, an “Order”).  Unless prohibited
by the terms of an Order, Investor shall notify the Company of the receipt of
any such Order and shall reasonably cooperate, at the Company’s expense, with
any attempt by the Company to obtain an appropriate protective order.

 

(c)           Investor shall not be precluded from disclosing or using any
Confidential Information, (i) which was in its or one of its affiliate’s
possession prior to any disclosure by the Company on a non-confidential basis,
(ii) which is publicly available through no fault or breach by Investor or any
person or entity to whom Investor discloses any Confidential Information,
(iii) which becomes available to Investor from sources not known by it after
reasonable inquiry to be subject to disclosure restrictions, or (iv) which is
independently developed by Investor or its Representatives.

 

(d)           Any Confidential Information shall be upon the Company’s written
request, either returned or destroyed; however, Investor shall not be required
to expunge from its records internally generated documents (including electronic
copies) containing Confidential Information which it maintains under its normal
record retention policy, but Investor shall continue to maintain as confidential
all such documents pursuant to the terms of this agreement.

 

Except for the maintenance of confidentiality on the above terms, the
commencement of discussions shall not create any other obligation either (i) to
or of the Company of any kind, or (ii) to or of Investor of any kind, and no
such obligation can be created except by a duly authorized, executed and
delivered written agreement.  This agreement shall remain effective for a term
of 18 months from the last disclosure of Confidential Information to Investor
hereunder.  This agreement shall be governed by, and construed in accordance
with, the laws of the State of New York (without regard to its conflicts of law
provisions).

 

In the event that Investor acquires an equity interest in the Company, on and
after the date of such acquisition, this Confidentiality Letter shall be
superseded and replaced by the terms of Section 22 of that certain Equipment
Lease Agreement dated as of June 24, 2010 among Chicopee, Inc. as lessee and the
Company as lessor.

 

 

 

Very truly yours,

 

 

 

 

 

Gossamer Holdings, LLC

 

 

 

 

 

By:

 

 

 

Title:

 

Accepted and agreed to

 

 

this          day of                         , 20    :

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 Exhibit 4-2

--------------------------------------------------------------------------------


 

EXHIBIT NO. 5

TO

TO LEASE AGREEMENT DATED AS OF JUNE 24, 2010

 

FORM OF SECURITY DEPOSIT PLEDGE AGREEMENT

 

See attached.

 

 Exhibit 5-1

--------------------------------------------------------------------------------


 

SECURITY DEPOSIT PLEDGE AGREEMENT

 

This Security Deposit Pledge Agreement (this “Agreement”) is made and entered
into as of                     , 2011 by and between Chicopee, Inc., a Delaware
corporation (“Lessee”), and Gossamer Holdings, LLC (together with all of its
successors and assigns, if any, “Lessor”).

 

In consideration of, and as an inducement for Lessor to lease to Lessee certain
Equipment under the Equipment Lease Agreement, dated as of June 24, 2010 (the
“Equipment Lease Agreement” and the Schedule thereto being referred to as the
“Lease”), and to secure the payment and performance of all of Lessee’s
obligations under the Lease, Lessee has agreed to deposit with and pledge to
Lessor in cash an amount equal to                  Dollars
($                          ) (the “Collateral”).

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree that such pledge shall be made upon the
terms and conditions set forth below:

 

1.     Capitalized terms used but not defined herein shall have the meanings set
forth in the Lease.

 

2.     Lessee delivers the Collateral to Lessor to secure Lessee’s performance
of its obligations under the Lease, including, but not limited to, the timely
payment of Rent.

 

3.     Lessee has transferred the Collateral to Lessor by wire transfer of
immediately available funds in United States Dollars to Lessor’s account at:

 

 

 

 

 

Bank:

Deutsche Bank

 

Branch:

New York

 

Bank Account #:

50286772

 

ABA:

021001033

 

Account Name:

Gossamer Holdings, LLC

 

Customer:

Polymer Group, Inc.

 

4.     The Collateral deposited with Lessor will not accrue interest.  Lessor
may commingle the Collateral with its other funds or the funds of any of its
Members.

 

5.     After any Default by Lessee under the Lease and while the same is
continuing, upon, or at any time after said Default, Lessor may apply the
Collateral towards the satisfaction of Lessee’s obligations under the Lease and
the payment of all costs and expenses incurred by Lessor or any Member as a
result of such Default, including but not limited to, costs of repossessing
equipment and attorneys’ fees.  Such application shall not excuse the
performance at the time and in the manner prescribed of any obligation of Lessee
or cure a Default of Lessee.  Upon the application by Lessor of any amount of
the Collateral pursuant to the terms of this paragraph, Lessee shall be
obligated to pay to Lessor an amount sufficient to cause the Collateral to equal
the amount first set forth above within 3 Business Days following the
application of any amount of the Collateral.

 

 Exhibit 5-2

--------------------------------------------------------------------------------


 

6.     Lessor shall have no duty to first commence an action against or seek
recourse from Lessee, in the event of a Default under the Lease, before
enforcing the provisions of, and proceedings under the provisions of this
Agreement.  The obligations of Lessee under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released or discharged or in any way affected by:

 

(a)   any amendment or modification of or supplement to the Lease or any other
Operative Document;

 

(b)   any exercise or non-exercise of any right, remedy or privilege under or in
respect to this Agreement, the Lease, or any other instrument provided for in
the Lease, or any waiver, consent, explanation, indulgence or actions or
inaction with respect to any such instrument; or

 

(c)   any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding of Lessee.

 

7.     Upon the termination of the Lease and the satisfaction of all of the
obligations of Lessee thereunder, Lessor shall deliver to Lessee the Collateral
(less any portion of same cashed, sold, assigned or delivered pursuant to and
under the conditions specified in paragraph 5 hereof), and this Agreement shall
thereupon be without further effect.

 

8.     Lessor may, without the consent of Lessee, assign this Agreement.  Lessee
agrees that if Lessee receives written notice of an assignment from Lessor,
Lessee will pay all amounts due hereunder to such assignee or as instructed by
Lessor.  Lessee also agrees to confirm in writing receipt of the notice of
assignment as may be reasonably requested by assignee.  Lessee hereby waives and
agrees not to assert against any such assignee any defense, set-off, recoupment
claim or counterclaim which Lessee has or may at any time have against Lessor
for any reason whatsoever.

 

9.     This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Connecticut.

 

[signature page follows]

 

 Exhibit 5-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

LESSOR:

 

LESSEE:

 

 

 

GOSSAMER HOLDINGS, LLC

 

CHICOPEE, INC.

 

 

 

 

 

 

BY:

GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE, its member

 

By:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BY:

ING SPUNMELT HOLDINGS LLC, its member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 Exhibit 5-4

--------------------------------------------------------------------------------
